Exhibit 10.1

 

Execution Version

SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

THIS SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT (this
“Agreement”), dated as of March 7, 2017 (the “Closing Date”) by and among MIDCAP
FINANCIAL TRUST, a Delaware statutory trust (“MidCap”), as administrative agent
(“Agent”), the Lenders listed on the Credit Facility Schedule attached hereto
and otherwise party hereto from time to time (each a “Lender”, and collectively
the “Lenders”), and OCULAR THERAPEUTIX, INC., a Delaware corporation
(“Borrower”), provides the terms on which Lenders agree to lend to Borrower and
Borrower shall repay Lenders. 

A. MidCap, Borrower, and the Lenders party thereto (the “Existing Lenders”) are
party to that certain Amended and Restated Credit and Security Agreement, dated
as of December 3, 2015 (the “First Restatement Closing Date”) by and among
MidCap, as successor agent to MidCap Funding III Trust (the “Existing Agent”),
Borrower and the Existing Lenders (as amended, restated, supplemented or
otherwise modified from time to time, the “Existing Credit Agreement”).

B. Existing Agent, Borrower and certain Existing Lenders wish to amend and
restate the Existing Credit Agreement in its entirety with this Agreement, it
being their intention that this Agreement and the execution and the delivery of
the other documents or agreements executed in connection herewith shall not be a
novation of the ‘Credit Extensions’ (as such term is defined in the Existing
Credit Agreement, the “Existing Loan”) and ‘Obligations’ (as defined in the
Existing Credit Agreement and as used herein, the “Existing Obligations”) of the
Borrower or any Credit Party pursuant to the Existing Credit Agreement and the
‘Financing Documents’ (as such term is defined in the Existing Credit Agreement
and as used herein, the “Existing Financing Documents”), but shall merely
restate, and where applicable, amend or modify the terms of such Existing
Obligations, so that the Obligations (as hereinafter defined) represent, among
other things, the amendment, restatement, renewal, extension and modification of
the Existing Obligations and the Financing Documents (as hereinafter defined)
shall restructure, restate, renew, extend, amend and modify the Existing Credit
Agreement and the other Existing Financing Documents executed in connection
therewith. The parties agree as follows:

1          ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed in accordance
with GAAP.  Calculations and determinations must be made in accordance with
GAAP.  Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in Section 15.  All other terms contained in this Agreement,
unless otherwise indicated, shall have the meaning provided by the Code to the
extent such terms are defined therein.  All headings numbered without a decimal
point are herein referred to as “Articles,” and all paragraphs numbered with a
decimal point (and all subparagraphs or subsections thereof) are herein referred
to as “Sections.”

2          CREDIT FACILITIES AND TERMS

2.1          Promise to Pay.    Borrower hereby unconditionally promises to pay
to each Lender in accordance with each Lender’s respective Pro Rata Share of
each Credit Facility, the outstanding principal amount of all Credit Extensions
made by the Lenders under such Credit Facility and accrued and unpaid interest
thereon and any other amounts due hereunder as and when due in accordance with
this Agreement. 

2.2          Credit Facilities.  Subject to the terms and conditions hereof,
each Lender, severally, but not jointly, agrees to make available to Borrower
Credit Extensions in respect of each Credit Facility set forth opposite such
Lender’s name on the Credit Facility Schedule, in each case not to exceed such
Lender’s commitment as identified on the Credit Facility Schedule (such
commitment of each Lender, as it may be amended to reflect assignments made in
accordance with this Agreement or terminated or reduced in accordance with this
Agreement, its “Applicable Commitment”, and the aggregate of all such
commitments, the “Applicable Commitments”).

2.3          Term Credit Facilities. 





1

--------------------------------------------------------------------------------

 



(a)          Nature of Credit Facility; Credit Extension Requests.  For any
Credit Facility identified on the Credit Facility Schedule as a term facility (a
“Term Credit Facility”), Credit Extensions in respect of a Term Credit Facility
may be requested by Borrower during the Draw Period for such Term Credit
Facility.  For any Credit Extension requested under a Term Credit Facility
(other than the Credit Extension on the Closing Date), Agent must receive the
completed Credit Extension Form by 12:00 noon (New York time) fifteen (15)
Business Days prior to the date of the Credit Extension is to be funded.  As of
the Closing Date, the Existing Loan (in the outstanding principal amount of
$14,299,999.98 made pursuant to Credit Facility #1 on the First Restatement
Closing Date under the Existing Credit Agreement, shall constitute a portion of
the principal balance of the Credit Extension for Credit Facility #1 hereunder
funded pursuant to this Agreement and shall constitute a portion of the
Obligations under, and subject to the terms of, this Agreement (including the
revised Credit Facility Schedule and Amortization Schedule attached hereto). On
the Closing Date, the Existing Loan shall be deemed assigned by the Existing
Lenders as of the Closing Date to the Lenders for Credit Facility #1 hereunder
as of the Closing Date in accordance with (i) the allocations set forth on the
Credit Facility Schedule for Credit Facility #1 and (ii) Article 9. To the
extent any Term Credit Facility proceeds are repaid for any reason, whether
voluntarily or involuntarily (including repayments from insurance or
condemnation proceeds), Agent and Lenders shall have no obligation to re-advance
such sums to Borrower.

(b)          Principal Payments.  Principal payable on account of a Term Credit
Facility shall be payable by Borrower to Agent immediately upon the earliest of
(i) the date(s) set forth in the Amortization Schedule for such Term Credit
Facility (or if no such Amortization Schedule is attached, then upon Agent’s
demand for payment), or (ii) the Maturity Date. Except as this Agreement may
specifically provide otherwise, all prepayments of Credit Extensions under Term
Credit Facilities shall be applied by Agent to the applicable Term Credit
Facility in inverse order of maturity.  The monthly payments required under the
Amortization Schedule shall continue in the same amount (for so long as the
applicable Term Credit Facility shall remain outstanding) notwithstanding any
partial prepayment, whether mandatory or optional, of the applicable Term Credit
Facility.

(c)          Mandatory Prepayment.  If a Term Credit Facility is accelerated
following the occurrence of an Event of Default, Borrower shall immediately pay
to Agent, for payment to each Lender in accordance with its respective Pro Rata
Share, an amount equal to the sum of: (i) all outstanding principal of the Term
Credit Facility and all other Obligations, plus accrued and unpaid interest
thereon, (ii) any fees payable under the Fee Letters by reason of such
prepayment, (iii) the Applicable Prepayment Fee as specified in the Credit
Facility Schedule for the Credit Facility being prepaid, and (iv) all other sums
that shall have become due and payable, including Protective
Advances.  Additionally, at the election of Agent, Borrower shall prepay the
Term Credit Facilities (to be allocated pro rata among the outstanding Credit
Extensions under all Term Credit Facilities) in the following amounts:  (A) on
the date on which any Credit Party (or Agent as loss payee or assignee) receives
any casualty proceeds in excess of Fifty Thousand Dollars ($50,000) for personal
property, or in excess of One Hundred Thousand Dollars ($100,000) for real
property, in respect of assets upon which Agent maintained a Lien, an amount
equal to one hundred percent (100%) of such proceeds (net of out-of-pocket
expenses and, in the case of personal property, repayment of any permitted
purchase money debt  encumbering the personal property that suffered such
casualty), or such lesser portion of such proceeds as Agent shall elect to apply
to the Obligations; and (B) upon receipt by any Credit Party of the proceeds of
any asset disposition of personal property not made in the Ordinary Course of
Business (other than transfers permitted by Section 7.1) an amount equal to one
hundred percent (100%) of the net cash proceeds of such asset disposition (net
of out-of-pocket expenses and repayment of any permitted purchase money debt
encumbering such asset), or such lesser portion as Agent shall elect to apply to
the Obligations.  Notwithstanding the foregoing, (a) so long as no Default or
Event of Default has occurred and is continuing, Borrower shall have the option
of applying the proceeds of any casualty policy up to $100,000 in the aggregate
with respect to any property loss in any one year, toward the replacement or
repair of destroyed or damaged property; provided that any such replaced or
repaired property (x) shall be of equal or like value as the replaced or
repaired Collateral and (y) shall be deemed Collateral in which Agent and
Lenders have been granted a first priority security interest, and (b) after the
occurrence and during the continuance of a Default or Event of Default, all
proceeds payable under such casualty policy shall, at the option of Agent, be
payable to Agent, for the ratable benefit of the Lenders, on account of the
Obligations.

(d)          Permitted Prepayment.   Except as provided below, Borrower shall
have no right to prepay the Credit Extensions made in respect of a Term Credit
Facility.  After the Closed Period, if any, for the applicable Term Credit
Facility as specified in the Credit Facility Schedule, Borrower shall have the
option to prepay the Prepayable Amount (as defined below) of a Term Credit
Facility advanced by the Lenders under this Agreement, provided Borrower
(i) provides





2

--------------------------------------------------------------------------------

 



written notice to Agent of its election to prepay the Prepayable Amount at least
thirty (30) days prior to such prepayment, and (ii) pays to Agent, for payment
to each Lender in accordance with its respective Pro Rata Share, on the date of
such prepayment, an amount equal to the sum of (A) the Prepayable Amount plus
accrued interest thereon, (B) any fees payable under the Fee Letters by reason
of such prepayment, (C) the Applicable Prepayment Fee as specified in the Credit
Facility Schedule for the Credit Facility being prepaid and (D) all Protective
Advances. The term “Prepayable Amount” means all or any portion of the Credit
Extensions and all other Obligations under the applicable Term Credit Facility.

2.4          Reserved. 

2.5          Reserved.

2.6          Interest and Payments; Administration.

(a)          Interest; Computation of Interest.  Each Credit Extension shall
bear interest on the outstanding principal amount thereof from the date when
made until paid in full at a rate per annum equal to the Applicable Interest
Rate.  Each Lender may, upon the failure of Borrower to pay any fees or interest
as required herein, capitalize such interest and fees and begin to accrue
interest thereon until paid in full, which such interest shall be at a rate per
annum equal to the Applicable Interest Rate unless and until the Default Rate
shall otherwise apply.  All other Obligations shall bear interest on the
outstanding amount thereof from the date they first become payable by Borrower
under the Financing Documents until paid in full at a rate per annum equal to
the Applicable Interest Rate unless and until the Default Rate shall otherwise
apply.  Interest on the Credit Extensions and all fees payable under the
Financing Documents shall be computed on the basis of a 360-day year and the
actual number of days elapsed in the period during which such interest
accrues.  In computing interest on any Credit Extension or other advance, the
date of the making of such Credit Extension or advance shall be included and the
date of payment shall be excluded; provided,  however, that if any Credit
Extension or advance is repaid on the same day on which it is made, such day
shall be included in computing interest on such Credit Extension or advance.  As
of each Applicable Interest Rate Determination Date, Agent shall determine
(which determination shall, absent manifest error, be final, conclusive and
binding upon all parties) the interest rate that shall apply to the Credit
Extensions in accordance with this Section 2.6(a) and the terms and conditions
of the applicable Credit Facility Schedule.

(b)          Default Rate. Upon the election of Agent following the occurrence
and during the continuance of an Event of Default, Obligations shall bear
interest at a rate per annum which is four hundred basis points (4.00%) above
the rate that is otherwise applicable thereto (the “Default Rate”).  Payment or
acceptance of the increased interest rate provided in this subsection is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of Agent
or Lenders.

(c)          Payments Generally.  Except as otherwise provided in this Section
2.6(c), all payments in respect of the Obligations shall be made to Agent for
the account of the applicable Lenders in accordance with their Pro Rata
Share.  Payments of principal and interest in respect of any Credit Facility
identified on the Credit Facility Schedule as “Term” shall be made to each
applicable Lender.  All Obligations are payable upon demand of Agent in the
absence of any other due date specified herein.  All fees payable under the
Financing Documents shall be deemed non-refundable as of the date paid.  Any
payment required to be made to Agent or a Lender under this Agreement may be
made by debit or automated clearing house payment initiated by Agent or such
Lender from any of Borrower’s deposit accounts, including the Designated Funding
Account, and Borrower hereby authorizes Agent and each Lender to debit any such
accounts for any amounts Borrower owes hereunder when due.  Without limiting the
foregoing, Borrower shall tender to Agent and Lenders any authorization forms as
Agent or any Lender may require to implement such debit or automated clearing
house payment.  These debits or automated clearing house payments shall not
constitute a set-off. Payments of principal and/or interest received after 12:00
noon New York time are considered received at the opening of business on the
next Business Day.  When a payment is due on a day that is not a Business Day,
the payment is due the next Business Day and additional fees or interest, as
applicable, shall continue to accrue until paid. All payments to be made by
Borrower under any Financing Document shall be made without set-off, recoupment
or counterclaim, in lawful money of the United States and in immediately
available funds.  The balance of the Obligations, as recorded in Agent’s books
and records at any time, shall be conclusive and binding evidence of the amounts
due and owing to Agent and Lenders by each Borrower absent manifest error;
provided,  however, that any failure to so record or any error in so recording
shall not limit or otherwise affect any Borrower’s duty to pay all amounts owing
hereunder or under any Financing Document.  Agent shall endeavor to provide





3

--------------------------------------------------------------------------------

 



Borrower with a monthly statement regarding the Credit Extensions (but neither
Agent nor any Lender shall have any liability if Agent shall fail to provide any
such statement).  Unless Borrower notifies Agent of any objection to any such
statement (specifically describing the basis for such objection) within ninety
(90) days after the date of receipt thereof, it shall be deemed final, binding
and conclusive upon Borrower in all respects as to all matters reflected
therein.

(d)         Interest Payments; Maturity Date.  Commencing on the first (1st)
Payment Date following the funding of a Credit Extension, and continuing on the
Payment Date of each successive month thereafter through and including the
Maturity Date, Borrower shall make monthly payments of interest, in arrears,
calculated as set forth in this Section 2.6.  All unpaid principal and accrued
interest is due and payable in full on the Maturity Date or any earlier date
specified herein.  If the Obligations are not paid in full on or before the
Maturity Date, all interest thereafter accruing shall be payable immediately
upon accrual.

(e)          Fees.  Borrower shall pay, as and when due and payable under the
terms of the Fee Letters, to Agent and each Lender, for their own accounts and
not for the benefit of any other Lenders, the fees set forth in the Fee Letters.

(f)          Protective Advances.  Borrower shall pay to Agent for the account
of Lenders all Protective Advances (including reasonable attorneys’ fees and
expenses for documentation and negotiation of this Agreement and the other
Financing Documents) when due under any Financing Document (and in the absence
of any other due date specified herein, such Protective Advances shall be due
upon demand).

(g)          Maximum Lawful Rate.  In no event shall the interest charged
hereunder with respect to the Obligations exceed the maximum amount permitted
under the Laws of the State of Maryland.  Notwithstanding anything to the
contrary in any Financing Document, if at any time the rate of interest payable
hereunder (the “Stated Rate”) would exceed the highest rate of interest
permitted under any applicable Law to be charged (the “Maximum Lawful Rate”),
then for so long as the Maximum Lawful Rate would be so exceeded, the rate of
interest payable shall be equal to the Maximum Lawful Rate; provided, however,
that if at any time thereafter the Stated Rate is less than the Maximum Lawful
Rate, Borrower shall, to the extent permitted by Law, continue to pay interest
at the Maximum Lawful Rate until such time as the total interest received is
equal to the total interest which would have been received had the Stated Rate
been (but for the operation of this provision) the interest rate
payable.  Thereafter, the interest rate payable shall be the Stated Rate unless
and until the Stated Rate again would exceed the Maximum Lawful Rate, in which
event this provision shall again apply.  In no event shall the total interest
received by any Lender exceed the amount which it could lawfully have received,
had the interest been calculated for the full term hereof at the Maximum Lawful
Rate.  If, notwithstanding the prior sentence, any Lender has received interest
hereunder in excess of the Maximum Lawful Rate, such excess amount shall be
applied to the reduction of the principal balance of such Lender’s Credit
Extensions or to other amounts (other than interest) payable hereunder, and if
no such Credit Extensions or other amounts are then outstanding, such excess or
part thereof remaining shall be paid to Borrower.  In computing interest payable
with reference to the Maximum Lawful Rate applicable to any Lender, such
interest shall be calculated at a daily rate equal to the Maximum Lawful Rate
divided by the number of days in the year in which such calculation is made.

(h)          Taxes; Additional Costs. 

(i)          All payments of principal and interest on the Obligations and all
other amounts payable hereunder shall be made free and clear of and without
deduction for any present or future income, excise, stamp, documentary, payroll,
employment, property or franchise taxes and other taxes, fees, duties, levies,
assessments, withholdings or other charges of any nature whatsoever (including
interest and penalties thereon) imposed by any taxing authority, excluding taxes
imposed on or measured by Agent's or any Lender's net income by the
jurisdictions under which Agent or such Lender is organized or conducts business
(other than solely as the result of entering into any of the Financing Documents
or taking any action thereunder) (all non-excluded items being called
“Taxes”).  If any withholding or deduction from any payment to be made by any
Borrower hereunder is required in respect of any Taxes pursuant to any
applicable Law, then Borrower will: (i) pay directly to the relevant authority
the full amount required to be so withheld or deducted; (ii) promptly forward to
Agent an official receipt or other documentation satisfactory to Agent
evidencing such payment to such authority; and (iii) pay to Agent for the
account of Agent and Lenders such additional amount or amounts as is necessary
to ensure that the net amount actually received by Agent and each Lender will
equal the full amount Agent and such Lender





4

--------------------------------------------------------------------------------

 



would have received had no such withholding or deduction been required.  If any
Taxes are directly asserted against Agent or any Lender with respect to any
payment received by Agent or such Lender hereunder, Agent or such Lender may pay
such Taxes and Borrower will promptly pay such additional amounts (including any
penalty, interest or expense) as is necessary in order that the net amount
received by such Person after the payment of such Taxes (including any Taxes on
such additional amount) shall equal the amount such Person would have received
had such Taxes not been asserted so long as such amounts have accrued on or
after the day which is two hundred seventy (270) days prior to the date on which
Agent or such Lender first made written demand therefor.

(ii)          If any Borrower fails to pay any Taxes when due to the appropriate
taxing authority or fails to remit to Agent, for the account of Agent and the
respective Lenders, the required receipts or other required documentary
evidence, Borrower shall indemnify Agent and Lenders for any incremental Taxes,
interest or penalties that may become payable by Agent or any Lender as a result
of any such failure.

(iii)         Each Lender that (A) is organized under the laws of a jurisdiction
other than the United States, and (B)(1) is a party hereto on the Closing Date
or (2) purports to become an assignee of an interest as a Lender under this
Agreement after the Closing Date (unless such Lender was already a Lender
hereunder immediately prior to such assignment) (each such Lender a “Foreign
Lender”) shall execute and deliver to each of Borrower and Agent one or more (as
Borrower or Agent may reasonably request) United States Internal Revenue Service
Forms W-8ECI, W-8BEN, W-8IMY (as applicable) and other applicable forms,
certificates or documents prescribed by the United States Internal Revenue
Service or reasonably requested by Agent certifying as to such Lender's
entitlement to a complete exemption from withholding or deduction of
Taxes.  Borrower shall not be required to pay additional amounts to any Lender
pursuant to this subsection (h) with respect to United States withholding and
income Taxes to the extent that the obligation to pay such additional amounts
would not have arisen but for the failure of such Lender to comply with this
paragraph other than as a result of a change in law.

(iv)         If any Lender shall determine in its commercially reasonable
judgment that the adoption or taking effect of, or any change in, any applicable
Law regarding capital adequacy, in each instance, after the Closing Date, or any
change after the Closing Date in the interpretation, administration or
application thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation, administration or application thereof,
or the compliance by any Lender or any Person controlling such Lender with any
request, guideline or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency adopted or otherwise taking effect after the Closing Date, has
or would have the effect of reducing the rate of return on such Lender's or such
controlling Person's capital as a consequence of such Lender's obligations
hereunder to a level below that which such Lender or such controlling Person
could have achieved but for such adoption, taking effect, change,
interpretation, administration, application or compliance (taking into
consideration such Lender's or such controlling Person's policies with respect
to capital adequacy) then from time to time, upon written demand by such Lender
(which demand shall be accompanied by a statement setting forth the basis for
such demand and a calculation of the amount thereof in reasonable detail, a copy
of which shall be furnished to Agent), Borrower shall promptly pay to such
Lender such additional amount as will compensate such Lender or such controlling
Person for such reduction, so long as such amounts have accrued on or after the
day which is two hundred seventy (270) days prior to the date on which such
Lender first made demand therefor; provided,  however, that notwithstanding
anything in this Agreement to the contrary, (A) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (B) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a "change in
applicable Law", regardless of the date enacted, adopted or issued.

(v)          If any Lender requires compensation under this subsection (h), or
requires any Borrower to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to this subsection
(h), then, upon the written request of Borrower, such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Credit Extensions hereunder or to assign its rights and obligations
hereunder (subject to the terms of this Agreement) to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (A) would eliminate or materially reduce amounts payable pursuant to
any such subsection, as the case may be, in the future, and (B) would not
subject such Lender to any unreimbursed cost or expense and would not





5

--------------------------------------------------------------------------------

 



otherwise be disadvantageous to such Lender (as determined in its sole
discretion).  Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(i)          Administrative Fees and Charges. 

(i)          Borrower shall pay to Agent, for its own account and not for the
benefit of any other Lenders, all reasonable fees and expenses in connection
with audits and inspections of the books and records of the Credit Parties,
audits, valuations or appraisals of the Collateral, audits of Borrower’s
compliance with applicable Laws and such other matters as Agent shall deem
appropriate, which shall be due and payable on the first Business Day of the
month following the date of issuance by Agent of a written request for payment
thereof to any Borrower; provided,  that, as long as no Default has occurred
within the preceding twelve (12) months, Agent shall be entitled to such
reimbursement for no more than one audit and inspection per calendar quarter.

(ii)          If payments of principal or interest due on the Obligations, or
any other amounts due hereunder or under the other Financing Documents, are not
timely made and remain overdue for a period of five (5) days, Borrower, without
notice or demand by Agent, promptly shall pay to Agent, for its own account and
not for the benefit of any other Lenders, as additional compensation to Agent in
administering the Obligations, an amount equal to five percent (5.0%) of each
delinquent payment.

2.7          Secured Promissory Notes.    At the election of any Lender made as
to each Credit Facility for which it has made Credit Extensions, each Credit
Facility shall be evidenced by one or more secured promissory notes in form and
substance satisfactory to Agent and Lenders (each a “Secured Promissory
Note”).  Upon receipt of an affidavit of an officer of a Lender as to the loss,
theft, destruction, or mutilation of its Secured Promissory Note, Borrower shall
issue, in lieu thereof, a replacement Secured Promissory Note in the same
principal amount thereof and of like tenor.

3          CONDITIONS OF CREDIT EXTENSIONS

3.1          Conditions Precedent to Credit Extension to be made on the Closing
Date.  Each Lender’s obligation to make an advance in respect of a Credit
Facility is subject to the condition precedent that Agent shall consent to or
shall have received, in form and substance satisfactory to Agent, such
documents, and completion of such other matters, as Agent may reasonably deem
necessary or appropriate, including, without limitation, all items listed on the
Closing Deliveries Schedule attached hereto.

3.2          Conditions Precedent to all Credit Extensions.  The obligation of
each Lender to make each Credit Extension, including the initial Credit
Extension, is subject to the following conditions precedent:

(a)         satisfaction of all Applicable Funding Conditions for the applicable
Credit Extension as set forth in the Credit Facility Schedule, each in form and
substance satisfactory to Agent and each Lender;

(b)         timely receipt by the Agent and each Lender of an executed Credit
Extension Form in the form attached hereto; 

(c)         (i)          for Credit Extensions made on the Closing Date, the
representations and warranties in Article 5 and elsewhere in the Financing
Documents shall be true, correct and complete in all respects on the Closing
Date; provided,  however, that those representations and warranties expressly
referring to a specific date shall be true, correct and complete in all respects
as of such date; and

(ii)        for Credit Extensions made after the Closing Date, if any, the
representations and warranties in Article 5 and elsewhere in the Financing
Documents shall be true, correct and complete in all material respects on the
date of the Credit Extension Form and on the Funding Date of each Credit
Extension; provided,  however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided,  further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date.  Each
Credit Extension is Borrower’s representation and warranty on that date that the
representations and warranties in Article 5 and elsewhere in the Financing





6

--------------------------------------------------------------------------------

 



Documents remain true, accurate and complete in all material respects; provided,
 however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided,  further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;

(d)         no Default or Event of Default shall have occurred and be continuing
or result from the Credit Extension;

(e)         Agent shall be satisfied with the results of any searches conducted
under Section 3.5;

(f)          receipt by Agent of such evidence as Agent shall request to confirm
that the deliveries made in Section 3.1 remain current, accurate and in full
force and effect, or if not, updates thereto, each in form and substance
satisfactory to Agent; and

(g)         as determined in such Lender’s sole discretion, there has not been
any Material Adverse Change or any material adverse deviation by Borrower from
the most recent business plan of Borrower presented to and accepted by Agent.

3.3          Method of Borrowing.  The Credit Extension in respect of each
Credit Facility shall be funded in a single drawing and shall be in an amount at
least equal to the applicable Minimum Credit Extension Amount for such Credit
Facility as set forth in the Credit Facility Schedule.  The date of funding for
any requested Credit Extension shall be a Business Day.  To obtain a Credit
Extension, Borrower shall deliver to Agent a completed Credit Extension Form
executed by a Responsible Officer.  Agent may rely on any notice given by a
person whom Agent reasonably believes is a Responsible Officer or designee
thereof. Agent and Lenders shall have no duty to verify the authenticity of any
such notice.

3.4          Funding of Credit Facilities.  Upon the terms and subject to the
conditions set forth herein, each Lender, severally and not jointly, shall make
available to Agent its Pro Rata Share of the requested Credit Extension, in
lawful money of the United States of America in immediately available funds,
prior to 11:00 a.m. (New York time) on the specified date for the Credit
Extension.  Agent shall, unless it shall have determined that one of the
conditions set forth in Section 3.1 or 3.2, as applicable, has not been
satisfied, by 2:00 p.m. (New York time) on such day, credit the amounts received
by it in like funds to Borrower by wire transfer to the Designated Funding
Account (or to the account of Borrower in respect of the Obligations, if the
Credit Extension is being made to pay an Obligation of Borrower). A Credit
Extension made prior to the satisfaction of any conditions set forth in Section
3.1 or 3.2 shall not constitute a waiver by Agent or Lenders of Borrower’s
obligation to satisfy such conditions, and any such Credit Extension made in the
absence of such satisfaction shall be made in Agent’s discretion.

3.5          Searches.  Before the Closing Date, and thereafter (as and when
determined by Agent in its discretion), Agent shall have the right to perform,
all at Borrower’s expense, the searches described in clauses (a), (b), and (c)
below against Borrower and any other Credit Party, the results of which are to
be consistent with Borrower’s representations and warranties under this
Agreement and the reasonably satisfactory results of which shall be a condition
precedent to all Credit Extensions requested by Borrower:  (a) title
investigations, UCC searches and fixture filings searches; (b) judgment, pending
litigation, federal tax lien, personal property tax lien, and corporate and
partnership tax lien searches, in each jurisdiction searched under clause (a)
above; and (c) searches of applicable corporate, limited liability company,
partnership and related records to confirm the continued existence, organization
and good standing of the applicable Person and the exact legal name under which
such Person is organized.

4          CREATION OF SECURITY INTEREST

4.1          Grant of Security Interest.  Borrower hereby reaffirms its grant of
the security interests, pledges and other Liens granted to the Existing Agent
and Existing Lenders under the Existing Credit Agreement, as more fully
described in Article 9 of this Agreement, and hereby further grants to Agent,
for the ratable benefit of the Lenders, to secure the payment and performance in
full of all of the Obligations, a continuing security interest in, and pledges
to Agent, for the ratable benefit of the Lenders, the Collateral, wherever
located, whether now owned or hereafter acquired or arising, and all proceeds
and products thereof.  Borrower represents, warrants, and covenants that the
security interest granted herein is and shall at all





7

--------------------------------------------------------------------------------

 



times continue to be a first priority perfected security interest in the
Collateral, subject only to Permitted Liens that may have priority by operation
of applicable Law or by the terms of a written intercreditor or subordination
agreement entered into by Agent. 

4.2          Representations and Covenants. 

(a)          As of the Closing Date, Borrower has no ownership interest in any
Chattel Paper, letter of credit rights, commercial tort claims, Instruments,
documents or investment property (other than equity interests in any
Subsidiaries of Borrower disclosed on the Disclosure Schedule attached hereto).

(b)          Borrower shall deliver to Agent all tangible Chattel Paper and all
Instruments and documents owned by any Borrower and constituting part of the
Collateral duly endorsed and accompanied by duly executed instruments of
transfer or assignment, all in form and substance satisfactory to
Agent.  Borrower shall provide Agent with “control” (as in the Code) of all
electronic Chattel Paper owned by any Borrower and constituting part of the
Collateral by having Agent identified as the assignee on the records pertaining
to the single authoritative copy thereof and otherwise complying with the
applicable elements of control set forth in the Code.  Borrower also shall
deliver to Agent all security agreements securing any such Chattel Paper and
securing any such Instruments.  Borrower will mark conspicuously all such
Chattel Paper and all such Instruments and Documents with a legend, in form and
substance satisfactory to Agent, indicating that such Chattel Paper and such
Instruments and Documents are subject to the security interests and Liens in
favor of Agent created pursuant to this Agreement and the Financing Documents. 

(c)          Borrower shall deliver to Agent all letters of credit on which any
Borrower is the beneficiary and which give rise to letter of credit rights owned
by such Borrower which constitute part of the Collateral in each case duly
endorsed and accompanied by duly executed instruments of transfer or assignment,
all in form and substance satisfactory to Agent.  Borrower shall take any and
all actions as may be necessary or desirable, or that Agent may request, from
time to time, to cause Agent to obtain exclusive “control” (as defined in the
Code) of any such letter of credit rights in a manner acceptable to Agent.

(d)          Borrower shall promptly advise Agent upon any Borrower becoming
aware that it has any interests in any commercial tort claim that constitutes
part of the Collateral, which such notice shall include descriptions of the
events and circumstances giving rise to such commercial tort claim and the dates
such events and circumstances occurred, the potential defendants with respect
such commercial tort claim and any court proceedings that have been instituted
with respect to such commercial tort claims, and Borrower shall, with respect to
any such commercial tort claim, execute and deliver to Agent such documents as
Agent shall request to perfect, preserve or protect the Liens, rights and
remedies of Agent with respect to any such commercial tort claim.

(e)          Except for Accounts and Inventory in an aggregate amount of Fifty
Thousand Dollars ($50,000), no Accounts or Inventory or other Collateral shall
at any time be in the possession or control of any warehouse, consignee, bailee
or any of Borrower’s agents or processors without prior written notice to Agent
and the receipt by Agent, if Agent has so requested, of warehouse receipts,
consignment agreements or bailee lien waivers (as applicable) satisfactory to
Agent prior to the commencement of such possession or control.  Borrower shall,
upon the request of Agent, notify any such warehouse, consignee, bailee, agent
or processor of the security interests and Liens in favor of Agent created
pursuant to this Agreement and the Financing Documents, instruct such Person to
hold all such Collateral for Agent’s account subject to Agent’s instructions and
shall obtain an acknowledgement from such Person that such Person holds the
Collateral for Agent’s benefit.

(f)          Upon request of Agent, Borrower shall promptly deliver to Agent any
and all certificates of title, applications for title or similar evidence of
ownership of all such tangible personal property and shall cause Agent to be
named as lienholder on any such certificate of title or other evidence of
ownership.  Borrower shall not permit any such tangible personal property to
become fixtures to real estate unless such real estate is subject to a Lien in
favor of Agent.

(g)          Each Borrower hereby authorizes Agent to file without the signature
of such Borrower one or more UCC financing statements relating to its Liens on
all or any part of the Collateral, which financing statements may list Agent as
the “secured party” and such Borrower as the “debtor” and which describe and
indicate the collateral covered thereby as all or any part of the Collateral
under the Financing Documents in such jurisdictions as Agent from time to time





8

--------------------------------------------------------------------------------

 



determines are appropriate, and to file without the signature of such Borrower
any continuations of or corrective amendments to any such financing statements,
in any such case in order for Agent to perfect, preserve or protect the Liens,
rights and remedies of Agent with respect to the Collateral.  Each Borrower also
ratifies its authorization for Agent to have filed in any jurisdiction any
initial financing statements or amendments thereto if filed prior to the date
hereof.  Any financing statement may include a notice that any disposition of
the Collateral, by either Borrower or any other Person, shall be deemed to
violate the rights of Agent and the Lenders under the Code.

(h)          As of the Closing Date, no Borrower holds, and after the Closing
Date Borrower shall promptly notify Agent in writing upon creation or
acquisition by any Borrower of, any Collateral which constitutes a claim against
any Governmental Authority, including, without limitation, the federal
government of the United States or any instrumentality or agency thereof, the
assignment of which claim is restricted by any applicable Law, including,
without limitation, the federal Assignment of Claims Act and any other
comparable Law.  Upon the request of Agent, Borrower shall take such steps as
may be necessary or desirable, or that Agent may request, to comply with any
such applicable Law.

(i)          Borrower shall furnish to Agent from time to time any statements
and schedules further identifying or describing the Collateral and any other
information, reports or evidence concerning the Collateral as Agent may
reasonably request from time to time.

(j)          Borrower shall, and shall cause each Credit Party to, maintain its
deposit accounts, transaction accounts, and primary investment accounts with
Silicon Valley Bank and its Affiliates.

5          REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows on the Closing Date and the date of
each Credit Extension:

5.1          Due Organization, Authorization: Power and Authority. 

(a)          Each Credit Party is duly existing and in good standing, as a
Registered Organization in its respective jurisdiction of formation.  Each
Credit Party is qualified and licensed to do business and is in good standing in
any jurisdiction in which the conduct of its business or its ownership of
property requires that it be qualified except where the failure to do so could
not reasonably be expected to have a Material Adverse Change.  The Financing
Documents have been duly authorized, executed and delivered by each Credit Party
and constitute legal, valid and binding agreements enforceable in accordance
with their terms.  The execution, delivery and performance by each Credit Party
of each Financing Document executed or to be executed by it is in each case
within such Credit Party’s powers.

(b)          The execution, delivery and performance by each Credit Party of the
Financing Documents to which it is a party do not (i) conflict with any of such
Credit Party’s organizational documents; (ii) contravene, conflict with,
constitute a default under or violate any Law; (iii) contravene, conflict or
violate any applicable order, writ, judgment, injunction, decree, determination
or award of any Governmental Authority by which such Credit Party or any of its
property or assets may be bound or affected; (iv) require any action by, filing,
registration, or qualification with, or Required Permit from, any Governmental
Authority (except such Required Permits which have already been obtained and are
in full force and effect); or (v) constitute a default under or conflict with
any Material Agreement.  No Credit Party is in default under any agreement to
which it is a party or by which it is bound in which the default could
reasonably be expected to have a Material Adverse Change.

5.2          Litigation.  Except as disclosed on the Disclosure Schedule or,
after the Closing Date, pursuant to Section 6.7, there are no actions, suits,
proceedings or investigations pending or, to the knowledge of the Responsible
Officers, threatened in writing by or against any Credit Party which involves
the possibility of any judgment or liability of more than Fifty Thousand Dollars
($50,000.00) or that could result in a Material Adverse Change, or which
questions the validity of the Financing Documents, or the other documents
required thereby or any action to be taken pursuant to any of the foregoing, nor
does any Credit Party have reason to believe that any such actions, suits,
proceedings or investigations are threatened.





9

--------------------------------------------------------------------------------

 



5.3          No Material Deterioration in Financial Condition; Financial
Statements.  All financial statements for the Credit Parties delivered to Agent
or any Lender fairly present, in conformity with GAAP, in all material respects
the consolidated financial condition and consolidated results of operations of
such Credit Party.  There has been no material deterioration in the consolidated
financial condition of any Credit Party from the most recent financial
statements and projections submitted to Agent or any Lender. There has been no
material adverse deviation from the most recent annual operating plan of
Borrower delivered to Agent and Lenders

5.4          Solvency.  The fair salable value of each Credit Party’s assets
(including goodwill minus disposition costs) exceeds the fair value of its
liabilities.  After giving effect to the transactions described in this
Agreement, (a) no Credit Party is left with unreasonably small capital in
relation to its business as presently conducted, and (b) each Credit Party is
able to pay its debts (including trade debts) as they mature.

5.5          Subsidiaries; Investments.  Borrower and its Subsidiaries do not
own any stock, partnership interest or other equity securities, except for
Permitted Investments.

5.6          Tax Returns and Payments; Pension Contributions.  Each Credit Party
has timely filed all required tax returns and reports, and each Credit Party has
timely paid all foreign, federal, state and material local taxes, assessments,
deposits and contributions owed by such Credit Party.  Borrower is unaware of
any claims or adjustments proposed for any of prior tax years of any Credit
Party which could result in additional taxes becoming due and payable by such
Credit Party.  Each Credit Party has paid all amounts necessary to fund all
present pension, profit sharing and deferred compensation plans in accordance
with their terms, and no Credit Party has withdrawn from participation in, or
has permitted partial or complete termination of, or permitted the occurrence of
any other event with respect to, any such plan which could reasonably be
expected to result in any liability of such Credit Party, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other Governmental Authority.

5.7          Disclosure Schedule.  All information set forth in the Disclosure
Schedule is true, accurate and complete as of the date hereof.  All information
set forth in the Perfection Certificate is true, accurate and complete as of the
date hereof.

6          AFFIRMATIVE COVENANTS

Borrower covenants and agrees as follows:

6.1          Organization and Existence; Government Compliance. 

(a)          Each Credit Party shall maintain its legal existence and good
standing in its respective jurisdiction of formation and maintain qualification
in each jurisdiction in which the failure to so qualify could reasonably be
expected to have a Material Adverse Change.  If a Credit Party is not now a
Registered Organization but later becomes one, Borrower shall promptly notify
Agent of such occurrence and provide Agent with such Credit Party’s
organizational identification number. 

(b)          Each Credit Party shall comply with all Laws, ordinances and
regulations to which it or its business locations is subject, the noncompliance
with which could reasonably be expected to result in a Material Adverse
Change.  Each Credit Party shall obtain and keep in full force and effect and
comply with all of the Required Permits, except where failure to have or
maintain compliance with or effectiveness of such Required Permit could not
reasonably be expected to result in a Material Adverse Change.  Each Credit
Party shall promptly provide copies of any such obtained Required Permits to
Agent. Borrower shall notify Agent within three (3) Business Days (but in any
event prior to Borrower submitting any requests for Credit Extensions or release
of any reserves) of the occurrence of any facts, events or circumstances known
to a Borrower, whether threatened, existing or pending, that could cause any
Required Permit to become limited, suspended or revoked.

6.2          Financial Statements, Reports, Certificates.  





10

--------------------------------------------------------------------------------

 



(a)          Each Credit Party shall deliver to Agent and each Lender: (i) as
soon as available, but no later than thirty (30) days after the last day of each
month, a company prepared consolidated and consolidating balance sheet, income
statement and cash flow statement covering such Credit Party’s consolidated
operations for such month certified by a Responsible Officer and in a form
acceptable to Agent and each Lender; (ii) as soon as available, but no later
than one hundred eighty (180) days after the last day of a Credit Party’s fiscal
year, audited consolidated and consolidating financial statements prepared under
GAAP, consistently applied, together with an unqualified opinion on the
financial statements from an independent certified public accounting firm
acceptable to Agent and each Lender in its reasonable discretion; (iii) as soon
as available after approval thereof by such Credit Party’s governing board, but
no later than sixty (60) days after the last day of such Credit Party’s fiscal
year, and as amended and/or updated, such Credit Party’s financial projections
for current fiscal year; (iv) within five (5) days of delivery, copies of all
statements, reports and notices made available to all of such Credit Party’s
security holders; (v) in the event that such Credit Party is or becomes subject
to the reporting requirements under the Securities Exchange Act of 1934, as
amended, within five (5) days of filing, all reports on Form 10-K, 10-Q and 8‑K
filed with the Securities and Exchange Commission (“SEC”) or a link thereto on
such Credit Party’s or another website on the Internet; (vi) budgets, sales
projections, operating plans and other financial information reasonably
requested by Agent or any Lender; (vii) as soon as available, but no later than
thirty (30) days after the last day of each month, copies of the month-end
account statements for each Collateral Account maintained by a Credit Party,
which statements may be provided to Agent and each Lender by Borrower or
directly from the applicable institution(s); and (viii) such additional
information, reports or statements regarding the Credit Parties or their
respective businesses, contractors and subcontractors as Agent or any Lender may
from time to time reasonably request.

(b)          Within thirty (30) days after the last day of each month, Borrower
shall deliver to Agent and each Lender with the monthly financial statements
described above, a duly completed Compliance Certificate signed by a Responsible
Officer.

(c)          Borrower shall cause each Credit Party to keep proper books of
record and account in accordance with GAAP in which full, true and correct
entries shall be made of all dealings and transactions in relation to its
business and activities.  Upon prior written notice and during business hours
(which such limitations shall not apply if a Default or Event of Default has
occurred), Borrower shall allow, and cause each Credit Party to allow, Agent and
Lenders to visit and inspect any properties of a Credit Party, to examine and
make abstracts or copies from any Credit Party’s books, to conduct a collateral
audit and analysis of its operations and the Collateral to verify the amount and
age of the accounts, the identity and credit of the respective account debtors,
to review the billing practices of the Credit Party and to discuss its
respective affairs, finances and accounts with their respective officers,
employees and independent public accountants as often as may reasonably be
desired.  Borrower shall reimburse Agent and each Lender for all reasonable
costs and expenses associated with such visits and inspections; provided,
 however, that Borrower shall be required to reimburse Agent and each Lender for
such costs and expenses for no more than two (2) such visits and inspections per
twelve (12) month period unless a Default or Event of Default has occurred
during such period.

(d)          Borrower shall, and shall cause each Credit Party to, deliver to
Agent and each Lender, within five (5) days after the same are sent or received,
copies of all material correspondence, reports, documents and other filings with
any Governmental Authority that could reasonably be expected to have a material
effect on any of the Required Permits material to Borrower’s business or
otherwise on the operations of Borrower or any of its Subsidiaries.

6.3          Maintenance of Property.  Borrower shall cause all equipment and
other tangible personal property other than Inventory to be maintained and
preserved in the same condition, repair and in working order as of the date
hereof, ordinary wear and tear excepted, and shall promptly make or cause to be
made all repairs, replacements and other improvements in connection therewith
that are necessary or desirable to such end.  Borrower shall cause each Credit
Party to keep all Inventory in good and marketable condition, free from material
defects.  Returns and allowances between a Credit Party and its Account Debtors
shall follow the Credit Party’s customary practices as they existed at the
Original Closing Date.  Borrower shall promptly notify Agent of all returns,
recoveries, disputes and claims that involve more than One Hundred Thousand
Dollars ($100,000) of Inventory collectively among all Credit Parties.    

6.4          Taxes; Pensions.  Borrower shall timely file and cause each Credit
Party to timely file, all required tax returns and reports and timely pay, and
cause each Credit Party to timely pay, all foreign, federal, state, and local
taxes, assessments, deposits and contributions owed, and shall deliver to Agent,
on demand, appropriate certificates attesting to





11

--------------------------------------------------------------------------------

 



such payments.  Borrower shall pay, and cause each Credit Party to pay, all
amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms.  Notwithstanding the
foregoing, a Credit Party may defer payment of any contested taxes, provided,
 however, that such Credit Party (a) in good faith contests its obligation to
pay the taxes by appropriate proceedings promptly and diligently instituted and
conducted, (b) notifies Agent in writing of the commencement of, and any
material development in, the proceedings, and (c) posts bonds or takes any other
steps required to prevent the Governmental Authority levying such contested
taxes from obtaining a Lien upon any of the Collateral.

6.5          Insurance.  Borrower shall, and shall cause each Credit Party to,
keep its business and the Collateral insured for risks and in amounts standard
for companies in Borrower’s industry and location and as Agent may reasonably
request.  Insurance policies shall be in a form, with companies, and in amounts
that are satisfactory to Agent.  All property policies shall have a lender’s
loss payable endorsement showing Agent as sole lender’s loss payee and waive
subrogation against Agent, and all liability policies shall show, or have
endorsements showing, Agent as an additional insured.  No other loss payees may
be shown on the policies unless Agent shall otherwise consent in writing.  If
required by Agent, all policies (or the loss payable and additional insured
endorsements) shall provide that the insurer shall endeavor to give Agent at
least thirty (30) days’ notice before canceling, amending, or declining to renew
its policy.  At Agent’s request, Borrower shall deliver certified copies of all
such Credit Party insurance policies and evidence of all premium payments.  If
any Credit Party fails to obtain insurance as required under this Section 6.5 or
to pay any amount or furnish any required proof of payment to third persons and
Agent, Agent may make all or part of such payment or obtain such insurance
policies required in this Section 6.5, and take any action under the policies
Agent deems prudent. Each Borrower hereby waives any rights against Agent and
Lenders for any property damages or claims to the extent the same is insured or
required to be insured hereunder.

6.6          Collateral Accounts.  Borrower shall, and shall cause each Credit
Party to, provide Agent five (5) days prior written notice before establishing
any Collateral Account at or with any bank or financial institution.  In
addition, for each Collateral Account that any Credit Party at any time
maintains, Borrower shall, and shall cause each Credit Party to, cause the
applicable bank or financial institution at or with which any Collateral Account
is maintained to execute and deliver a Control Agreement or other appropriate
instrument with respect to such Collateral Account to perfect Agent’s Lien in
such Collateral Account in accordance with the terms hereunder, which Control
Agreement may not be terminated without prior written consent of Agent.  The
provisions of the previous sentence shall not apply to deposit accounts
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of a Credit Party’s employees and identified to
Agent by Borrower as such; provided,  however, that at all times Borrower shall
maintain one or more separate Deposit Accounts to hold any and all amounts to be
used for payroll, payroll taxes and other employee wage and benefit payments,
and shall not commingle any monies allocated for such purposes with funds in any
other Deposit Account.

6.7          Notices of Material Agreements, Litigation and Defaults;
Cooperation in Litigation.    Promptly (and in any event within three (3)
Business Days), (a) upon Borrower becoming aware of the existence of any Event
of Default or event which, with the giving of notice or passage of time, or
both, would constitute an Event of Default or (b) upon the execution and
delivery of any Material Agreement and each material amendment, consent, waiver
or other modification, and each notice of termination or default or similar
notice delivered to or by a Credit Party in connection with any Material
Agreement, or (c) upon Borrower becoming aware of (or having reason to believe
any of the following are pending or threatened in writing) any action, suit,
proceeding or investigation by or against Borrower or any Credit Party which
involves the possibility of any judgment or liability of more than Fifty
Thousand Dollars ($50,000) or that could result in a Material Adverse Change, or
which questions the validity of any of the Financing Documents, or the other
documents required thereby or any action to be taken pursuant to any of the
foregoing, Borrower shall give written notice to Agent and each Lender of such
occurrence, and such further information (including copies of such
documentation) as Agent or any Lender shall reasonably request. From the date
hereof and continuing through the termination of this Agreement, Borrower shall,
and shall cause each Credit Party to, make available to Agent and each Lender,
without expense to Agent or any Lender, each Credit Party’s officers, employees
and agents and books, to the extent that Agent or any Lender may deem them
reasonably necessary to prosecute or defend any third-party suit or proceeding
instituted by or against Agent or any Lender with respect to any Collateral or
relating to a Credit Party.

6.8          Creation/Acquisition of Subsidiaries.  In the event Borrower or any
Subsidiary creates or, to the extent permitted hereunder, acquires any
Subsidiary, Borrower and such Subsidiary shall promptly (and in any event within
five (5) Business Days of such creation or acquisition) notify Agent of the
creation or acquisition of such new Subsidiary and take all





12

--------------------------------------------------------------------------------

 



such action as may be reasonably required by Agent or the Required Lenders to
cause each such Subsidiary to become a co-Borrower hereunder or to guarantee the
Obligations of Borrower under the Financing Documents and, in each case,  grant
a continuing pledge and security interest in and to the assets of such
Subsidiary (substantially as described on Exhibit A hereto); and Borrower shall
grant and pledge to Agent, for the ratable benefit of the Lenders, a perfected
security interest in the stock, units or other evidence of ownership of each
Subsidiary (the foregoing collectively, the “Joinder Requirements”); provided,
that Borrower shall not be permitted to make any Investment in such Subsidiary
until such time as Borrower has satisfied the Joinder Requirements. 

6.9          Use of Proceeds.  Borrower shall use the proceeds of the Credit
Extensions solely for (a) transaction fees incurred in connection with the
Financing Documents, (b) for working capital needs of Borrower and its
Subsidiaries, and (c) any other Permitted Purpose specified in the Credit
Facility Schedule for such Credit Facility.  No portion of the proceeds of the
Credit Extensions will be used for family, personal, agricultural or household
use.

6.10          Hazardous Materials; Remediation.

(a)          If any release or disposal of Hazardous Materials shall occur or
shall have occurred on any real property or any other assets of any Borrower or
any other Credit Party, such Borrower will cause, or direct the applicable
Credit Party to cause, the prompt containment and removal of such Hazardous
Materials and the remediation of such real property or other assets as is
necessary to comply with all Laws and to preserve the value of such real
property or other assets.  Without limiting the generality of the foregoing,
each Borrower shall, and shall cause each other Credit Party to, comply with
each Law requiring the performance at any real property by any Borrower or any
other Credit Party of activities in response to the release or threatened
release of a Hazardous Material.

(b)          Borrower will provide Agent within thirty (30) days after
written  demand therefor with a bond, letter of credit or similar financial
assurance evidencing to the reasonable satisfaction of Agent that sufficient
funds are available to pay the cost of removing, treating and disposing of any
Hazardous Materials or Hazardous Materials Contamination and discharging any
assessment which may be established on any property as a result thereof, such
demand to be made, if at all, upon Agent’s determination that the failure to
remove, treat or dispose of any Hazardous Materials or Hazardous Materials
Contamination, or the failure to discharge any such assessment could reasonably
be expected to have a Material Adverse Change.

(c)          If there is any conflict between this Section 6.10 and any
environmental indemnity agreement which is a Financing Document, the
environmental indemnity agreement shall govern and control.

6.11          Power of Attorney.  Each of the officers of Agent is hereby
irrevocably made, constituted and appointed the true and lawful attorney for
each Borrower (without requiring any of them to act as such) with full power of
substitution to do the following:  (a) pay, contest or settle any Lien, charge,
encumbrance, security interest, and adverse claim in or to the Collateral (in
each case, so long as no Default or Event of Default has occurred, other than
Permitted Liens), or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; (b) so long as Agent has provided not less than
three (3) Business Days’ prior written notice to Borrower to perform the same
and Borrower has failed to take such action, (i) execute in the name of any
Person comprising Borrower any schedules, assignments, instruments, documents,
and statements that Borrower is obligated to give Agent under this Agreement or
that Agent or any Lender deems necessary to perfect or better perfect Agent’s
security interest or Lien in any Collateral, (ii) do such other and further acts
and deeds in the name of Borrower that Agent may deem necessary or desirable to
enforce, protect or preserve any Collateral or its rights therein, including,
but not limited to, to sign Borrower’s name on any invoice or bill of lading for
any Account or drafts against Account Debtors; and (iii) after the occurrence
and during the continuance of an Event of Default, (A) endorse the name of any
Borrower upon any and all checks, drafts, money orders, and other instruments
for the payment of money that are payable to Borrower; (B) make, settle, and
adjust all claims under Borrower’s insurance policies; (C) take any action any
Credit Party is required to take under this Agreement or any other Financing
Document; (D) transfer the Collateral into the name of Agent or a third party as
the Code permits; (E) exercise any rights and remedies described in this
Agreement or the other Financing Documents; and (F) do such other and further
acts and deeds in the name of Borrower that Agent may deem necessary or
desirable to enforce its rights with regard to any Collateral.





13

--------------------------------------------------------------------------------

 



6.12          Further Assurances.  Borrower shall, and shall cause each Credit
Party to, promptly execute any further instruments and take further action as
Agent reasonably requests to perfect or better perfect or continue Agent’s Lien
in the Collateral or to effect the purposes of this Agreement or any other
Financing Document.

6.13          Post-Closing Obligations.  Borrower shall, and shall cause each
Credit Party to, complete each of the post-closing obligations and/or deliver to
Agent each of the documents, instruments, agreements and information listed on
the Post-Closing Obligations Schedule attached hereto, on or before the date set
forth for each such item thereon (as may be extended by the Agent in writing in
its sole discretion), each of which shall be completed or provided in form and
substance satisfactory to Agent and Lenders.

6.14          Disclosure Schedule.  Borrower shall, in the event of any
information in the Disclosure Schedule becoming outdated, inaccurate, incomplete
or misleading, deliver to Agent, together with the next Compliance Certificate
required to be delivered under this Agreement for a calendar month ending March
31, June 30, September 30 or December 31, a proposed update to the Disclosure
Schedule correcting all outdated, inaccurate, incomplete or misleading
information.  With respect to any proposed updates to the Disclosure Schedule
involving Permitted Liens, Permitted Indebtedness or Permitted Investments,
Agent will replace the Disclosure Schedule attached hereto with such proposed
update only if such updated information is consistent with the definitions of
and limitations herein pertaining to Permitted Liens, Permitted Indebtedness or
Permitted Investments.  With respect to any proposed updates to the Disclosure
Schedule involving other matters, Agent will replace the applicable portion of
the Disclosure Schedule attached hereto with such proposed update upon Agent’s
approval thereof.

7          NEGATIVE COVENANTS

Borrower shall not do, nor shall it permit any Credit Party to do, any of the
following without the prior written consent of Agent and the Required Lenders:

7.1          Dispositions.  Convey, sell, abandon, lease, license, transfer,
assign or otherwise dispose of (collectively, “Transfer”) all or any part of its
business or property, except for (a) sales, transfers or dispositions of
Inventory in the Ordinary Course of Business; (b) sales or abandonment of
worn‑out or obsolete Equipment; or (c) non-exclusive licenses of patent rights
of Borrower or its Subsidiaries granted to third parties in the Ordinary Course
of Business and that does not result in a legal transfer of title to the
licensed property.

7.2          Changes in Business, Management, Ownership or Business
Locations.  (a) Engage in any business other than the businesses currently
engaged in by Borrower or such Subsidiary, as applicable, or reasonably related
thereto; (b) liquidate or dissolve; (c) (i) have a change in Chief Executive
Officer or Chief Operating Officer where a suitable permanent replacement, as
approved by Borrower’s board of directors, has not been named and hired by not
later than sixty (60) days after such change, or (ii) enter into any transaction
or series of related transactions which would result in a Change in Control; (d)
add any new offices or business locations, or enter into any new leases with
respect to existing offices or business locations (unless such new or existing
offices or business locations contain less than One Hundred Thousand Dollars
($100,000) in Borrower’s assets or property and do not contain any of Borrower’s
Books) without first delivering a fully-executed Access Agreement to Agent; (e)
change its jurisdiction of organization; (f) change its organizational structure
or type; (g) change its legal name; or (h) change any organizational number (if
any) assigned by its jurisdiction of organization.

7.3          Mergers or Acquisitions.  Merge or consolidate with any other
Person, or acquire all or substantially all of the capital stock or property of
another Person; provided, however, that a Subsidiary of Borrower may merge or
consolidate into another Subsidiary that is a Borrower, so long as (a) Borrower
has provided Agent and each Lender with prior written notice of such
transaction, (b) a Person already comprising the Borrower shall be the surviving
legal entity, (c) Borrower’s tangible net worth is not thereby reduced, (d) no
Event of Default has occurred and is continuing prior thereto or arises as a
result therefrom, and (e) Borrower shall be in compliance with the covenants set
forth in this Agreement both before and after giving effect to such transaction.

7.4          Indebtedness.  Create, incur, assume, or be liable for any
Indebtedness other than Permitted Indebtedness.





14

--------------------------------------------------------------------------------

 



7.5          Encumbrance.  (a) Create, incur, allow, or suffer any Lien on any
of its property, except for Permitted Liens, (b) permit any Collateral to fail
to be subject to the first priority security interest granted herein except for
Permitted Liens that may have priority by operation of applicable Law or by the
terms of a written intercreditor or subordination agreement entered into by
Agent, or (c) enter into any agreement, document, instrument or other
arrangement (except with or in favor of Agent for the ratable benefit of
Lenders) with any Person which directly or indirectly prohibits or has the
effect of prohibiting Borrower or any Subsidiary from assigning, mortgaging,
pledging, granting a security interest in or upon, or encumbering any of
Borrower’s or any Subsidiary’s Collateral or Intellectual Property, except as is
otherwise permitted in the definition of “Permitted Liens” herein.

7.6          Maintenance of Collateral Accounts.  Maintain any Collateral
Account, except pursuant to the terms of Section 6.6 hereof.

7.7          Distributions; Investments; Margin Stock.  (a) Pay any dividends
(other than dividends payable solely in common stock) or make any distribution
or payment with respect to or redeem, retire or purchase or repurchase any of
its equity interests (other than repurchases pursuant to the terms of employee
stock purchase plans, employee restricted stock agreements or similar plans), or
(b) directly or indirectly make any Investment (including, without limitation,
any additional Investment in any Subsidiary) other than Permitted Investments.
 Without limiting the foregoing, Borrower shall not, and shall not permit any of
its Subsidiaries to, purchase or carry Margin Stock.

7.8          Transactions with Affiliates.  Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of any Credit Party,
except for (a) transactions that are in the Ordinary Course of Business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person, (b)
transactions with Subsidiaries that are designated as a Borrower hereunder and
that are not otherwise prohibited by Article 7 of this Agreement, and (c)
transactions permitted by Section 7.7 of this Agreement.

7.9          [Reserved]

7.10          Compliance.  Become an “investment company” or a company
controlled by an “investment company”, under the Investment Company Act of 1940,
as amended or undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System), or use the proceeds of any Credit
Extension for that purpose; fail to meet the minimum funding requirements of
ERISA, permit a Reportable Event or Prohibited Transaction, as defined in ERISA,
to occur; fail to comply with the Federal Fair Labor Standards Act or violate
any other Law or regulation, if the violation could reasonably be expected to
have a Material Adverse Change; withdraw from participation in, permit partial
or complete termination of, or permit the occurrence of any other event with
respect to, any present pension, profit sharing and deferred compensation plan
which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other Governmental Authority.

7.11          Amendments to Organization Documents and Material
Agreements.  Amend, modify or waive any provision of (a) any Material Agreement
in a manner that is materially adverse to Borrower, that is adverse to Agent or
any Lender, that pertains to rights to assign or grant a security interest in
such Material Agreement or that could or could reasonably be expected to result
in a Material Adverse Change, or (b) any of its organizational documents (other
than a change in registered agents, or a change that could not adversely affect
the rights of Agent or Lenders hereunder, but, for the avoidance of doubt, under
no circumstances a change of its name, type of organization or jurisdiction of
organization), in each case, without the prior written consent of
Agent.  Borrower shall provide to Agent copies of all amendments, waivers and
modifications of any Material Agreement or organizational documents.

7.12          Compliance with Anti-Terrorism Laws.  Directly or indirectly,
knowingly enter into any documents, instruments, agreements or contracts with
any Person listed on the OFAC Lists.  Borrower shall immediately notify Agent if
Borrower has knowledge that Borrower or any Subsidiary or Affiliate is listed on
the OFAC Lists or (a) is convicted on, (b) pleads nolo contendere to, (c) is
indicted on, or (d) is arraigned and held over on charges involving money
laundering or predicate crimes to money laundering.  Borrower will not, nor will
Borrower permit any Subsidiary or Affiliate to, directly or indirectly, (i)
conduct any business or engage in any transaction or dealing with any Blocked
Person, including, without limitation, the making or receiving of any
contribution of funds, goods or services to or for the benefit of any Blocked





15

--------------------------------------------------------------------------------

 



Person, (ii) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224,
any similar executive order or other Anti-Terrorism Law, or (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in Executive Order No. 13224 or other Anti-Terrorism Law. Agent hereby
notifies Borrower that pursuant to the requirements of Anti-Terrorism Laws, and
Agent’s policies and practices, Agent is required to obtain, verify and record
certain information and documentation that identifies Borrower and its
principals, which information includes the name and address of Borrower and its
principals and such other information that will allow Agent to identify such
party in accordance with Anti-Terrorism Laws. 

8          LIFE SCIENCES PROVISIONS.

8.1          Life Sciences Covenants.

(a)          As used in this Agreement, the following terms have the following
meanings:

“DEA” means the Drug Enforcement Administration of the United States of America,
and any successor agency thereof.

“Drug Application” means a new drug application, an abbreviated drug
application, or a product license application for any Product, as appropriate,
as those terms are defined in the FDCA.

“FDA” means the Food and Drug Administration of the United States of America, or
any successor entity thereto.

“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq., and all regulations promulgated thereunder.

“Material Intangible Assets” means all of Borrower’s Intellectual Property and
license or sublicense agreements or other agreements with respect to rights in
Intellectual Property that are material to the condition (financial or other),
business or operations of Borrower.

 

“Products” means any products manufactured, sold, developed, tested or marketed
by any Borrower or any of its Subsidiaries, including without limitation, those
products set forth on the Products Schedule (as updated from time to time in
accordance with Section 8.1(d)); provided, however, that if Borrower shall fail
to comply with the obligations under Section 8.1(d) to give notice to Agent and
each Lender and update the Products Schedule prior to manufacturing, selling,
developing, testing or marketing any new Product, any such improperly
undisclosed Product shall be deemed to be included in this definition.

“Registered Intellectual Property” means any patent, registered trademark or
servicemark, registered copyright, registered mask work, or any pending
application for any of the foregoing.

(b)          [Reserved];

(c)          Borrower represents and warrants as follows at all times unless
expressly provided below:

(i)          Intellectual Property and License Agreements.  A list of all of
Intellectual Property of each Credit Party and all license agreements,
sublicenses, or other rights of any Credit Party to use Intellectual Property
(including all in-bound license agreements, but excluding over-the-counter
software that is commercially available to the public), as of the Closing Date
and, as updated pursuant to Section 8.1(d), is set forth on the Intangible
Assets Schedule, which indicates, for each item of property: (A) the name of the
Credit Party owning such Intellectual Property or licensee to such license
agreement; (B) the Credit Party’s identifier for such property (i.e., name of
patent, license, etc.), (C) whether such property is Intellectual Property (or
application therefor) owned by a Credit Party or is property to which a Credit
Party has rights pursuant to a license agreement, and (D) the expiration date of
such Intellectual Property or license agreement.  In the case of any Material
Intangible Property that is a license agreement, the Intangible Assets
Schedule further indicates, for





16

--------------------------------------------------------------------------------

 



each: (1) the name and address of the licensor, (2) the name and date of the
agreement pursuant to which such item of Material Intangible Property is
licensed, (3) whether or not such license agreement grants an exclusive license
to a Credit Party, (4) whether there are any purported restrictions in such
license agreement as to the ability of a Credit Party to grant a security
interest in and/or to transfer any of its rights as a licensee under such
license agreement, and (5) whether a default under or termination of such
license agreement could interfere with Agent’s right to sell or assign such
license or any other Collateral.  Except as noted on the Intangible Assets
Schedule, each Credit Party is the sole owner of its Intellectual Property, free
and clear of any Liens.  Each Patent is valid and enforceable to the knowledge
of the Borrower and no part of the Material Intangible Property has been judged
invalid or unenforceable, in whole or in part, and to the best of Borrower’s
knowledge, no claim has been made that Borrower’s use of any part of the
Intellectual Property violates the rights of any third party. 

(ii)          Regulatory Status. 

(A)          All Products and all Required Permits are listed on the Products
Schedule and Required Permits Schedule (as updated from time to time pursuant to
Section 8.1(d)), and Borrower has delivered to Agent and each Lender a copy of
all Required Permits requested by Agent and such Lender as of the date hereof or
to the extent requested by Agent or such Lender pursuant to Section 8.1(d).

(B)          Without limiting the generality of Section 8.1 above, as of the
date of this Agreement and on each subsequent date that the representations and
warranties in this Agreement are brought down or remade, with respect to any
Product being tested or manufactured, Borrower and its Subsidiaries have
received, and such Product is the subject of, all Required Permits needed in
connection with the testing or manufacture of such Product as such testing or
manufacturing is currently being conducted by or on behalf of Borrower, and
Borrower and its Subsidiaries have not received any notice from any applicable
Governmental Authority, specifically including the FDA, that such Governmental
Authority is conducting an investigation or review of (1) Borrower’s or such
Subsidiary’s manufacturing facilities and processes for such Product which have
disclosed any material deficiencies or violations of Laws and/or the Required
Permits related to the manufacture of such Product, or (2) any such Required
Permit or that any such Required Permit has been revoked or withdrawn, nor has
any such Governmental Authority issued any order or recommendation stating that
the development, testing and/or manufacturing of such Product should cease.

(C)          Without limiting the generality of Section 8.1 above, as of the
date of this Agreement and on each subsequent date that the representations and
warranties in this Agreement are brought down or remade, with respect to any
Product marketed or sold by Borrower or its Subsidiaries, Borrower and its
Subsidiaries have received, and such Product is the subject of, all Required
Permits needed in connection with the marketing and sales of such Product as
currently being marketed or sold by Borrower or its Subsidiaries, and Borrower
and its Subsidiaries have not received any notice from any applicable
Governmental Authority, specifically including the FDA, that such Governmental
Authority is conducting an investigation or review of any such Required Permit
or approval or that any such Required Permit has been revoked or withdrawn, nor
has any such Governmental Authority issued any order or recommendation stating
that such marketing or sales of such Product cease or that such Product be
withdrawn from the marketplace.

(D)          Without limiting the generality of Section 8.1 above, as of the
date of this Agreement and on each subsequent date that the representations and
warranties in this Agreement are brought down or remade, (i) there have been no
adverse clinical test results which have or could reasonably be expected to
result in a Material Adverse Change, and (ii) there have been no Product recalls
or voluntary Product withdrawals from any market.

(E)            As of the date of this Agreement and on each subsequent date that
the representations and warranties in this Agreement are brought down or remade,
Borrower and its Subsidiaries have not experienced any significant failures in
its manufacturing of any Product such that the amount of such Product
successfully manufactured by Borrower or its Subsidiaries in accordance with all
specifications thereof and the required payments related thereto in any month
shall decrease significantly with respect to the quantities of such Product
produced in the prior month.

(d)          Borrower covenants and agrees as follows:

(i)          [Reserved.]





17

--------------------------------------------------------------------------------

 



(ii)          Borrower shall own, or be licensed to use or otherwise have the
right to use, all Material Intangible Property.  All Material Intangible
Property of Borrower is and shall be fully protected and/or duly and properly
registered, filed or issued in the appropriate office and jurisdictions for such
registrations, filings or issuances, except where the failure to do so would not
reasonably be expected to result in a Material Adverse Change.  Borrower shall
not become a party to, nor become bound by, any material license or other
agreement with respect to which Borrower is the licensee that prohibits or
otherwise restricts Borrower from granting a security interest in Borrower’s
interest in such license or agreement or other property.  Borrower shall at all
times conduct its business without infringement or claim of infringement of any
Intellectual Property rights of others.  Borrower shall do the following, to the
extent it determines, in the exercise of its reasonable business judgment, that
it is prudent to do so: (A) protect, defend and maintain the validity and
enforceability of its Material Intangible Property; (B) promptly advise Agent
and each Lender in writing of material infringements of its Material Intangible
Property; and (C) not allow, without Agent’s and Required Lenders’ prior written
consent, any Material Intangible Property to be abandoned, invalidated,
forfeited or dedicated to the public or to become unenforceable.  If Borrower
(1) obtains any patent, registered trademark or servicemark, registered
copyright, registered mask work, or notice of any pending application for any of
the foregoing, whether as owner, licensee or otherwise, or (2) applies for any
patent or the registration of any trademark or servicemark, then concurrently
with the delivery of an updated Intangible Assets Schedule as required under
clause (iv) below, Borrower shall provide written notice thereof to Agent and
each Lender and shall execute such documents and take such other actions as
Agent or the Required Lenders shall request in its or their, as applicable, good
faith business judgment to perfect and maintain a first priority perfected
security interest in favor of Agent, for the ratable benefit of Lenders, in the
IP Proceeds (as defined in Exhibit A) pertaining thereto.  Borrower shall
promptly provide to Agent and each Lender copies of all applications that it
files for patents or for the registration of trademarks, servicemarks,
copyrights or mask works.

(iii)          In connection with the development, testing, manufacture,
marketing or sale of each and any Product by a Credit Party, such Credit Party
shall comply fully and completely in all respects with all Required Permits at
all times issued by any Governmental Authority the noncompliance with which
could have a Material Adverse Change, specifically including the FDA, with
respect to such development, testing, manufacture, marketing or sales of such
Product by such Credit Party as such activities are at any such time being
conducted by such Credit Party.

(iv)          If, after the Closing Date, Borrower acquires and/or develops any
new Registered Intellectual Property, or enters or becomes bound by any
additional license or sublicense agreement or other agreement with respect to
rights in Intellectual Property (other than over-the-counter software that is
commercially available to the public), and upon any other material change in
Borrower’s Material Intangible Property from that listed on the Intangible
Assets Schedule, then together with the next Compliance Certificate required to
be delivered after such event under this Agreement for a calendar month ending
March 31, June 30, September 30 or December 31, Borrower shall deliver to Agent
and each Lender an updated Intangible Assets Schedule reflecting same.  Borrower
shall take such steps as Agent or the Required Lenders request to obtain the
consent of, or waiver by, any person whose consent or waiver is necessary for
(x) all licenses or agreements to be deemed “Collateral” and for Agent to have a
security interest in it that might otherwise be restricted or prohibited by Law
or by the terms of any such license or agreement, whether now existing or
entered into in the future, and (y) Agent to have the ability in the event of a
liquidation of any Collateral to dispose of such Collateral in accordance with
Agent’s rights and remedies under this Agreement and the other Financing
Documents.

(v)          If, after the Closing Date, Borrower determines to manufacture,
sell, develop, test or market any new Product, then together with the next
Compliance Certificate required to be delivered after such determination under
this Agreement for a calendar month ending March 31, June 30, September 30 or
December 31, Borrower shall give written notice to Agent and each Lender of such
determination (which shall include a brief description of such Product, plus a
list of all Required Permits relating to such new Product (and a copy of such
Required Permits if requested by Agent or such Lender) and/or Borrower’s
manufacture, sale, development, testing or marketing thereof issued or
outstanding as of the date of such notice), along with a copy of an updated
Intangible Assets Schedule, Products Schedule and Required Permits Schedule;
 provided, however, that if Borrower shall at any time obtain any new or
additional Required Permits from the FDA, DEA, or parallel state or local
authorities, or foreign counterparts of the FDA, DEA, or parallel state or local
authorities, with respect to any Product which has previously been disclosed to
Agent or any Lender,  then together with the next Compliance Certificate
required to be delivered under this Agreement for a calendar month ending March
31, June 30, September 30 or December 31, Borrower shall provide Agent and each
Lender with a copy of an updated Required Permits Schedule reflecting such new
or additional Required Permits (along with a copy thereof if requested by Agent
or such





18

--------------------------------------------------------------------------------

 



Lender).

(e)          In addition to the events listed in Article 10, any one of the
following shall also constitute an Event of Default under this Agreement:  (i)
the order by FDA or similar Governmental Authority to withdraw any Product or
Product category from the market or to enjoin Borrower, its Subsidiaries or any
representative of Borrower or its Subsidiaries from manufacturing, marketing,
selling or distributing any Product or Product category that could reasonably be
expected to result in Material Adverse Change, (ii) the decision by any DEA,
FDA, or any other Governmental Authority to revoke, suspend, reject, withdraw,
limit, or restrict any Required Permit held by Borrower, its Subsidiaries or any
representative of Borrower or its Subsidiaries, which, in each case, could
reasonably be expected to result in a  Material Adverse Change,  (iii) the
commencement of any enforcement action against Borrower, its Subsidiaries or any
representative of Borrower or its Subsidiaries (with respect to the business of
Borrower or its Subsidiaries) by DEA, FDA, or any other Governmental Authority
that could reasonably be expected to result in  a Material Adverse Change, (iv)
the recall of any Products from the market, the voluntary withdrawal of any
Products from the market, or actions to discontinue the sale of any Products
which could reasonably be expected to result in a Material Adverse Change, or
(v) the occurrence of adverse test results in connection with a Product which
could reasonably be expected to result in  a Material Adverse Change.

9          AMENDMENT AND RESTATEMENT; NO NOVATION

9.1         On the Closing Date upon the satisfaction of the conditions
precedent in Section 3.1 and Section 3.2, the Existing Credit Agreement shall be
amended and restated in its entirety as set forth herein.  The Existing Loan
outstanding on the Closing Date shall be reallocated in accordance with the
terms set forth in Section 2.3 and this Article 9. 

9.2          The parties hereto acknowledge and agree that (i) this Agreement
and the other Financing Documents, whether executed and delivered in connection
herewith or otherwise, do not constitute a novation or termination of the
Existing Obligations under the Existing Credit Agreement as in effect prior to
the Closing Date and which remain outstanding and are in all respects continuing
(on the terms as amended and restated hereby), (ii) the Liens and security
interests as granted under the Existing Credit Agreement and other Existing
Financing Documents securing payment of such Existing Obligations are in all
respects continuing and in full force and effect after giving effect to this
Agreement and the transactions contemplated hereby and all such Liens granted to
the Existing Agent shall be deemed to constitute Liens granted to the Agent on
behalf of the Lenders under this Agreement, (iii) references in the Existing
Financing Documents or the Financing Documents to the “Credit Agreement” shall
be deemed to be references to this Agreement (as the same may be amended,
restated, supplemented or otherwise modified from time to time), and to the
extent necessary to effect the foregoing, each such Financing Document is hereby
deemed amended accordingly, (iv) all of the terms and provisions of the Existing
Credit Agreement shall continue to apply for the period prior to the Closing
Date, including any determinations of payment dates, interest rates, Events of
Default or any amount that may be payable to the Agent or the Lenders (or their
assignees or replacements hereunder), (v) the Existing Obligations under the
Existing Credit Agreement shall continue to be paid or prepaid on or prior to
the Closing Date on the terms set forth in the Existing Credit Agreement, and
shall from and after the Closing Date continue to be owing and be subject to the
terms of this Agreement, (vi) all references in the Financing Documents to the
“Lenders” or a “Lender” shall be deemed to refer to such terms as defined in
this Agreement, and to the extent necessary to effect the foregoing, each such
Financing Document is hereby deemed amended accordingly and (vii) any Defaults
or Events of Default that are continuing under the Existing Credit Agreement
shall constitute Defaults or Events of Default under this Agreement unless the
same shall have been specifically waived in writing in accordance with this
Agreement, and to the extent necessary to effect the foregoing, each such
Financing Document is hereby deemed amended accordingly.

9.3         The Borrower, Credit Parties, Agent and Lenders acknowledge and
agree that all principal, interest, fees, costs, reimbursable expenses and
indemnification obligations accruing or arising under or in connection with the
Existing Credit Agreement which remain unpaid and outstanding as of the Closing
Date shall be and remain outstanding and payable as an Obligation under the
terms of this Agreement and the other Financing Documents.

9.4         The parties hereto agree that as of the Closing Date, (i) the
Lenders signatory hereto shall become “Lenders” under this Agreement and the
other Financing Documents and (ii) each Lender shall have the Applicable
Commitment set forth on the Credit Facility Schedule. Borrower hereby directs
Agent to apply the proceeds of the Credit Extension made on the Closing Date to
the reallocation in accordance with Section 2.3 on the Closing Date of certain





19

--------------------------------------------------------------------------------

 



outstanding obligations of the Borrower owing to the Existing Lenders and the
payment of certain fees and expenses relating thereto, as more specifically set
forth in the disbursement letter referred to in the Closing Deliveries Schedule.

9.5          Each Credit Party hereby ratifies the Existing Financing Documents
(as amended hereby and in connection herewith) and acknowledges and reaffirms
(i) that it is bound by all terms thereunder applicable to it and (ii) that it
is responsible for the observance and full performance of its respective
obligations thereunder.

9.6          Notwithstanding anything to the contrary contained in the Existing
Credit Agreement or this Article 9, each Existing Lender hereby waives any
Applicable Prepayment Fee (under and as defined in the Existing Credit
Agreement) payable to such Existing Lender under Section 2.3(d) of the Existing
Credit Agreement solely as a result of the amendment and restatement of the
Existing Credit Agreement.

10          EVENTS OF DEFAULT

10.1          Events of Default. The occurrence of any of the following
conditions and/or events, whether voluntary or involuntary, by operation of law
or otherwise, shall constitute an “Event of Default” and Credit Parties shall
thereupon be in default under this Agreement and each of the other Financing
Documents:

(a)          Borrower fails to (i) make any payment of principal or interest on
any Credit Extension on its due date, or (ii) pay any other Obligations within
three (3) Business Days after such Obligations are due and payable (which three
(3) Business Day grace period shall not apply to payments due on the Maturity
Date or the date of acceleration pursuant to Section 10.2 hereof);

(b)          Any Credit Party defaults in the performance of or compliance with
any term contained in this Agreement or in any other Financing Document (other
than occurrences described in other provisions of this Section 10.1 for which a
different grace or cure period is specified or for which no grace or cure period
is specified and thereby constitute immediate Events of Default) and such
default is not remedied by the Credit Party or waived by Agent within ten (10)
days after the earlier of (i) the date of receipt by any Borrower of notice from
Agent or Required Lenders of such default, or (ii) the date an officer of such
Credit Party becomes aware, or through the exercise of reasonable diligence
should have become aware, of such default; 

(c)          Any Credit Party defaults in the performance of or compliance with
any term contained in Section 6.2,  6.4,  6.5,  6.6,  6.8 or 6.10 or Article 7
or Article 8;

(d)          Any representation, warranty, certification or statement made by
any Credit Party or any other Person acting for or on behalf of a Credit Party
(i) in any Financing Document or in any certificate, financial statement or
other document delivered pursuant to any Financing Document or (ii) to induce
Agent and/or Lenders to enter into this Agreement or any Financing Document is
incorrect in any respect (or in any material respect if such representation,
warranty, certification or statement is not by its terms already qualified as to
materiality) when made (or deemed made);

(e)          (i) any Credit Party defaults under or breaches any Material
Agreement (after any applicable grace period contained therein), or a Material
Agreement shall be terminated by a third party or parties party thereto prior to
the expiration thereof, or there is a loss of a material right of a Credit Party
under any Material Agreement to which it is a party, in each case which could
reasonably be expected to result in a Material Adverse Change, (ii) (A) any
Credit Party fails to make (after any applicable grace period) any payment when
due (whether due because of scheduled maturity, required prepayment provisions,
acceleration, demand or otherwise) on any Indebtedness (other than the
Obligations) of such Credit Party or such Subsidiary having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than Two Hundred Fifty Thousand Dollars
($250,000) (“Material Indebtedness”), (B) any other event shall occur or
condition shall exist under any contractual obligation relating to any such
Material Indebtedness, if the effect of such event or condition is to
accelerate, or to permit the acceleration of (without regard to any
subordination terms with respect thereto), the maturity of such Material
Indebtedness or (C) any such Material Indebtedness shall become or be declared
to be due and payable, or be required to be prepaid, redeemed, defeased or
repurchased (other than by a regularly scheduled required prepayment), prior to
the stated maturity thereof, (iii) any Credit Party defaults (beyond any
applicable grace period) under any obligation for payments due





20

--------------------------------------------------------------------------------

 



or other material obligation under any lease agreement for such Credit Party’s
principal place of business or any place of business that meets the criteria for
the requirement of an Access Agreement under Section 7.2 or for which an Access
Agreement exists or was required to be delivered, (iv) any Borrower makes any
payment on account of any Indebtedness that has been subordinated to any of the
Obligations, other than payments specifically permitted by the terms of such
subordination;

(f)           (i) any Credit Party shall generally not pay its debts as such
debts become due, shall admit in writing its inability to pay its debts
generally, shall make a general assignment for the benefit of creditors, or
shall cease doing business as a going concern, (ii) any proceeding shall be
instituted by or against any Credit Party seeking to adjudicate it a bankrupt or
insolvent or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, composition of it or its debts or any similar
order, in each case under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or seeking the entry of an order for relief
or the appointment of a custodian, receiver, trustee, conservator, liquidating
agent, liquidator, other similar official or other official with similar powers,
in each case for it or for any substantial part of its property and, in the case
of any such proceedings instituted against (but not by or with the consent of)
such Credit Party, either such proceedings shall remain undismissed or unstayed
for a period of thirty (30) days or more or any action sought in such
proceedings shall occur or (iii) any Credit Party shall take any corporate or
similar action or any other action to authorize any action described in clause
(i) or (ii) above;

(g)           (i) The service of process seeking to attach, execute or levy
upon, seize or confiscate any Collateral Account, any Intellectual Property, or
any funds of any Credit Party on deposit with Agent, any Lender or any Affiliate
of Agent or any Lender, or (ii) a notice of lien, levy, or assessment is filed
against any assets of a Credit Party by any government agency, and the same
under subclauses (i) and (ii) hereof are not discharged or stayed (whether
through the posting of a bond or otherwise) prior to the earlier to occur of
twenty (20) days after the occurrence thereof or such action becoming
effective; 

(h)           (i) any court order enjoins, restrains, or prevents Borrower from
conducting any material part of its business, (ii) the institution by any
Governmental Authority of criminal proceedings against any Credit Party, or
(iii) one or more judgments or orders for the payment of money (not paid or
fully covered by insurance and as to which the relevant insurance company has
acknowledged coverage in writing) aggregating in excess of $100,000 shall be
rendered against any or all Credit Parties and either (A) enforcement
proceedings shall have been commenced by any creditor upon any such judgments or
orders, or (B) there shall be any period of ten (10) consecutive days during
which a stay of enforcement of any such judgments or orders, by reason of a
pending appeal, bond or otherwise, shall not be in effect;

(i)          any Lien created by any of the Financing Documents shall at any
time fail to constitute a valid and perfected Lien on all of the Collateral
purported to be encumbered thereby, subject to no prior or equal Lien except
Permitted Liens, or any Credit Party shall so assert; any provision of any
Financing Document shall fail to be valid and binding on, or enforceable
against, a Credit Party, or any Credit Party shall so assert; 

(j)          A Change in Control occurs or any Credit Party or direct or
indirect equity owner in a Credit Party shall enter into agreement which
contemplates a Change in Control;

(k)          Any Required Permit shall have been (i) revoked, rescinded,
suspended, modified in an adverse manner or not renewed in the Ordinary Course
of Business for a full term, or (ii) subject to any decision by a Governmental
Authority that designates a hearing with respect to any applications for renewal
of any of such Required Permit or that could result in the Governmental
Authority taking any of the actions described in clause (i) above, and such
decision or such revocation, rescission, suspension, modification or non-renewal
(A) causes, or could reasonably be expected to cause, a Material Adverse Change,
or (B) adversely affects the legal qualifications of any Credit Party to hold
such Required Permit in any applicable jurisdiction and such revocation,
rescission, suspension, modification or non-renewal could reasonably be expected
to affect the status of or legal qualifications of any Credit Party to hold any
Required Permit in any other jurisdiction in such a manner as could reasonably
be expected to cause a Material Adverse Change;

(l)          If any Borrower is or becomes an entity whose equity is registered
with the SEC, and/or is publicly traded on and/or registered with a public
securities exchange, such Borrower’s equity fails to remain registered with





21

--------------------------------------------------------------------------------

 



the SEC in good standing, and/or such equity fails to remain publicly traded on
and registered with a public securities exchange; or

(m)          The occurrence of a Material Adverse Change.

Notwithstanding the foregoing, if a Credit Party fails to comply with any same
provision of this Agreement two (2) times in any twelve (12) month period and
Agent has given to any Borrower in connection with each such failure any notice
to which Borrower would be entitled under this Section 10.1 before such failure
could become an Event of Default, then all subsequent failures by a Credit Party
to comply with such provision of this Agreement shall effect an immediate Event
of Default (without the expiration of any applicable cure period) with respect
to all subsequent failures by a Credit Party to comply with such provision of
this Agreement, and Agent thereupon may exercise any remedy set forth in this
Article 10 without affording Borrower any opportunity to cure such Event of
Default.

All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.

10.2       Rights and Remedies. 

(a)          Upon the occurrence and during the continuance of an Event of
Default, Agent may, and at the written direction of any Lender shall,  without
notice or demand, do any or all of the following: (i) deliver notice of the
Event of Default to Borrower, (ii) by notice to any Borrower declare all
Obligations immediately due and payable (but if an Event of Default described in
Section 10.1(f) occurs all Obligations shall be immediately due and payable
without any action by Agent or the Lenders), or (iii) by notice to any Borrower
suspend or terminate the obligations, if  any, of the Lenders to advance money
or extend credit for Borrower’s benefit under this Agreement or under any other
agreement between any Credit Party and Agent and/or the Lenders (but if an Event
of Default described in Section 10.1(f) occurs all obligations, if any, of the
Lenders to  advance money or extend credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Agent and/or the
Lenders shall be immediately terminated without any action by Agent or the
Lenders).

(b)          Without limiting the rights of Agent and Lenders set forth in
Section 10.2(a) above, upon the occurrence and during the continuance of an
Event of Default, Agent shall have the right, without notice or demand, to do
any or all of the following: 

(i)          with or without legal process, enter any premises where the
Collateral may be and take possession of and remove the Collateral from the
premises or store it on the premises, and foreclose upon and/or sell, lease or
liquidate, the Collateral, in whole or in part;

(ii)          apply to the Obligations (A) any balances and deposits of any
Credit Party that Agent or any Lender or any Affiliate of Agent or a Lender
holds or controls, or (B) any amount held or controlled by Agent or any Lender
or any Affiliate of Agent or a Lender owing to or for the credit or the account
of any Credit Party;

(iii)          settle, compromise or adjust and grant releases with respect to
disputes and claims directly with Account Debtors for amounts on terms and in
any order that Agent considers advisable, notify any Person owing any Credit
Party money of Agent’s security interest in such funds, and verify the amount of
such Account; 

(iv)          make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral.  Borrower shall assemble the Collateral if Agent requests and make
it available as Agent designates.  Agent may also render any or all of the
Collateral unusable at a Credit Party’s premises and may dispose of such
Collateral on such premises without liability for rent or costs. Borrower grants
Agent a license to enter and occupy any of its premises, without charge, to
exercise any of Agent’s rights or remedies;

(v)          pay, purchase, contest, or compromise any Lien which appears to be
prior or superior to its security interest and pay all expenses incurred;





22

--------------------------------------------------------------------------------

 



(vi)          ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, and/or advertise for sale, the Collateral.  Agent is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral (and including
in such license access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof) and, in connection with Agent’s exercise of its
rights under this Article 10, Borrower’s rights under all licenses and all
franchise agreements shall be deemed to inure to Agent for the benefit of the
Lenders;

(vii)         place a “hold” on any account maintained with Agent or the Lenders
or any Affiliate of Agent or a Lender and/or deliver a notice of exclusive
control, any entitlement order, or other directions or instructions pursuant to
any Control Agreement or similar agreements providing control of any Collateral;

(viii)      demand and receive possession of the Books of Borrower and the other
Credit Parties; and

(ix)          exercise all other rights and remedies available to Agent under
the Financing Documents or at law or equity, including all remedies provided
under the Code (including disposal of the Collateral pursuant to the terms
thereof).

10.3          Notices.  Any notice that Agent is required to give to a Credit
Party under the Code of the time and place of any public sale or the time after
which any private sale or other intended disposition of the Collateral is to be
made shall be deemed to constitute reasonable notice if such notice is given in
accordance with this Agreement at least five (5) days prior to such action. 

10.4          Protective Payments.  If any Credit Party fails to pay or perform
any covenant or obligation under this Agreement or any other Financing Document,
Agent may pay or perform such covenant or obligation, and all amounts so paid by
Agent are Protective Advances and immediately due and payable, bearing interest
at the then highest applicable rate for the Credit Facilities hereunder, and
secured by the Collateral.  No such payments or performance by Agent shall be
construed as an agreement to make similar payments or performance in the future
or constitute Agent’s waiver of any Event of Default.

10.5          Liability for Collateral No Waiver; Remedies Cumulative.  So long
as Agent and the Lenders comply with reasonable banking practices regarding the
safekeeping of the Collateral in the possession or under the control of Agent
and the Lenders, Agent and the Lenders shall not be liable or responsible for:
(a) the safekeeping of the Collateral; (b) any loss or damage to the Collateral;
(c) any diminution in the value of the Collateral; or (d) any act or default of
any carrier, warehouseman, bailee, or other Person.  Borrower bears all risk of
loss, damage or destruction of the Collateral.  Agent’s failure, at any time or
times, to require strict performance by Borrower of any provision of this
Agreement or any other Financing Document shall not waive, affect, or diminish
any right of Agent thereafter to demand strict performance and compliance
herewith or therewith.  No waiver hereunder shall be effective unless signed by
Agent and then is only effective for the specific instance and purpose for which
it is given.  Agent’s rights and remedies under this Agreement and the other
Financing Documents are cumulative.  Agent has all rights and remedies provided
under the Code, by Law, or in equity.  Agent’s exercise of one right or remedy
is not an election, and Agent’s waiver of any Event of Default is not a
continuing waiver.  Agent’s delay in exercising any remedy is not a waiver,
election, or acquiescence. 

10.6          Application of Payments and Proceeds.  Notwithstanding anything to
the contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (i) Borrower, for itself and the other
Credit Parties, irrevocably waives the right to direct the application of any
and all payments at any time or times thereafter received by Agent from or on
behalf of Borrower of all or any part of the Obligations, and, as between
Borrower and the Credit Parties on the one hand and Agent and Lenders on the
other, Agent shall have the continuing and exclusive right to apply and to
reapply any and all payments received against the Obligations in such manner as
Agent may deem advisable notwithstanding any previous application by Agent, and
(ii) unless the Agent and the Lenders shall agree otherwise, the proceeds of any
sale of, or other realization upon all or any part of the Collateral shall be
applied: first, to the Protective Advances; second, to accrued and unpaid
interest on the Obligations (including any interest which, but for the
provisions of





23

--------------------------------------------------------------------------------

 



the United States Bankruptcy Code, would have accrued on such amounts); third,
to the principal amount of the Obligations outstanding; and fourth, to any other
indebtedness or obligations of the Credit Parties owing to Agent or any Lender
under the Financing Documents.  Borrower shall remain fully liable for any
deficiency.  Any balance remaining shall be delivered to Borrower or to whoever
may be lawfully entitled to receive such balance or as a court of competent
jurisdiction may direct.  Unless the Agent and the Lenders shall agree
otherwise, in carrying out the foregoing, (x) amounts received shall be applied
in the numerical order provided until exhausted prior to the application to the
next succeeding category, and (y) each of the Persons entitled to receive a
payment in any particular category shall receive an amount equal to its pro rata
share of amounts available to be applied pursuant thereto for such category. 

10.7       Waivers. 

(a)          Except as otherwise provided for in this Agreement and to the
fullest extent permitted by applicable law, each Borrower waives:  (i)
presentment, demand and protest, and notice of presentment, dishonor, intent to
accelerate, acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all Financing Documents
and hereby ratifies and confirms whatever Agent or Lenders may do in this
regard; (ii) all rights to notice and a hearing prior to Agent's or any Lender's
entry upon the premises of a Borrower, the taking possession or control of, or
to Agent's or any Lender's replevy, attachment or levy upon, any Collateral or
any bond or security which might be required by any court prior to allowing
Agent or any Lender to exercise any of its remedies; and (iii) the benefit of
all valuation, appraisal and exemption Laws.  Each Borrower acknowledges that it
has been advised by counsel of its choices and decisions with respect to this
Agreement, the other Financing Documents and the transactions evidenced hereby
and thereby.

(b)          Each Borrower for itself and all its successors and assigns, (i)
agrees that its liability shall not be in any manner affected by any indulgence,
extension of time, renewal, waiver, or modification granted or consented to by
Lender; (ii) consents to any indulgences and all extensions of time, renewals,
waivers, or modifications that may be granted by Agent or any Lender with
respect to the payment or other provisions of the Financing Documents, and to
any substitution, exchange or release of the Collateral, or any part thereof,
with or without substitution, and agrees to the addition or release of any
Borrower, endorsers, guarantors, or sureties, or whether primarily or
secondarily liable, without notice to any other Borrower and without affecting
its liability hereunder; (iii) agrees that its liability shall be unconditional
and without regard to the liability of any other Borrower, Agent or any Lender
for any tax on the indebtedness; and (iv) to the fullest extent permitted by
law, expressly waives the benefit of any statute or rule of law or equity now
provided, or which may hereafter be provided, which would produce a result
contrary to or in conflict with the foregoing.

(c)          To the extent that Agent or any Lender may have acquiesced in any
noncompliance with any requirements or conditions precedent to the closing of
the Credit Facilities or to any subsequent disbursement of Credit Extensions,
such acquiescence shall not be deemed to constitute a waiver by Agent or any
Lender of such requirements with respect to any future Credit Extensions and
Agent may at any time after such acquiescence require Borrower to comply with
all such requirements.  Any forbearance by Agent or a Lender in exercising any
right or remedy under any of the Financing Documents, or otherwise afforded by
applicable law, including any failure to accelerate the maturity date of the
Credit Facilities, shall not be a waiver of or preclude the exercise of any
right or remedy nor shall it serve as a novation of the Financing Documents or
as a reinstatement of the Obligations or a waiver of such right of acceleration
or the right to insist upon strict compliance of the terms of the Financing
Documents.  Agent's or any Lender's acceptance of payment of any sum secured by
any of the Financing Documents after the due date of such payment shall not be a
waiver of Agent's and such Lender's right to either require prompt payment when
due of all other sums so secured or to declare a default for failure to make
prompt payment.  The procurement of insurance or the payment of taxes or other
Liens or charges by Agent as the result of an Event of Default shall not be a
waiver of Agent's right to accelerate the maturity of the Obligations, nor shall
Agent's receipt of any condemnation awards, insurance proceeds, or damages under
this Agreement operate to cure or waive any Credit Party's default in payment of
sums secured by any of the Financing Documents.

(d)         Without limiting the generality of anything contained in this
Agreement or the other Financing Documents, each Borrower agrees that if an
Event of Default is continuing (i) Agent and Lenders shall not be subject to any
"one action" or "election of remedies" law or rule, and (ii) all Liens and other
rights, remedies or privileges provided to Agent or Lenders shall remain in full
force and effect until Agent or Lenders have exhausted all remedies against the
Collateral and any other properties owned by Borrower and the Financing
Documents and other security instruments or agreements securing





24

--------------------------------------------------------------------------------

 



the Obligations have been foreclosed, sold and/or otherwise realized upon in
satisfaction of Borrower's obligations under the Financing Documents.

(e)          Neither Agent nor any Lender shall be under any obligation to
marshal any assets in payment of any or all of the Obligations.  Nothing
contained herein or in any other Financing Document shall be construed as
requiring Agent or any Lender to resort to any part of the Collateral for the
satisfaction of any of Borrower's obligations under the Financing Documents in
preference or priority to any other Collateral, and Agent may seek satisfaction
out of all of the Collateral or any part thereof, in its absolute discretion in
respect of Borrower's obligations under the Financing Documents.  To the fullest
extent permitted by law, each Borrower, for itself and its successors and
assigns, waives in the event of foreclosure of any or all of the Collateral any
equitable right otherwise available to any Credit Party which would require the
separate sale of any of the Collateral or require Agent or Lenders to exhaust
their remedies against any part of the Collateral before proceeding against any
other part of the Collateral; and further in the event of such foreclosure each
Borrower does hereby expressly consent to and authorize, at the option of Agent,
the foreclosure and sale either separately or together of each part of the
Collateral.

10.8          Injunctive Relief.  The parties acknowledge and agree that, in the
event of a breach or threatened breach of any Credit Party’s obligations under
any Financing Documents, Agent and Lenders may have no adequate remedy in money
damages and, accordingly, shall be entitled to an injunction (including, without
limitation, a temporary restraining order, preliminary injunction, writ of
attachment, or order compelling an audit) against such breach or threatened
breach, including, without limitation, maintaining any cash management and
collection procedure described herein.  However, no specification in this
Agreement of a specific legal or equitable remedy shall be construed as a waiver
or prohibition against any other legal or equitable remedies in the event of a
breach or threatened breach of any provision of this Agreement.  Each Credit
Party waives, to the fullest extent permitted by law, the requirement of the
posting of any bond in connection with such injunctive relief.  By joining in
the Financing Documents as a Credit Party, each Credit Party specifically joins
in this Section 10.8 as if this Section 10.8 were a part of each Financing
Document executed by such Credit Party.

11          NOTICES

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other
Financing Document must be in writing and shall be deemed to have been validly
served, given, or delivered: (a) upon the earlier of actual receipt and three
(3) Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail (if an email address is specified
herein) or facsimile transmission; (c) one (1) Business Day after deposit with a
reputable overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below.  Any of Agent, Lender or Borrower may change its mailing or electronic
mail address or facsimile number by giving the other party written notice
thereof in accordance with the terms of this Article 11.

 

If to Borrower:

 

Ocular Therapeutix, Inc.

36 Crosby Drive, Ste. 101

Bedford, MA 01730

Attention: Chief Financial Officer, Brad Smith

Fax: (781) 357-4001

E-Mail: bsmith@ocutx.com 

 

 

If to Agent or MidCap (or any of its Affiliates or Approved Funds) as a Lender:

 

MidCap Financial Trust

c/o MidCap Financial Services, LLC, as servicer





25

--------------------------------------------------------------------------------

 



7255 Woodmont Ave, Suite 200

Bethesda, MD 20814

Attn: Account Manager for Ocular transaction

Facsimile:  301-941-1450

Email:  notices@midcapfinancial.com

 

with a copy to:

 

MidCap Financial Trust

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Ave, Suite 200

Bethesda, MD 20814

Attn: Legal

Facsimile:  301-941-1450

Email:  legalnotices@midcapfinancial.com

 

If to any Lender other than Midcap: at the address set forth on the signature
pages to this Agreement or provided to Borrower as a notice address for such
Lender in connection with any assignment hereunder.

 

12          CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER; CONFESSION OF JUDGMENT

12.1          THIS AGREEMENT, EACH SECURED PROMISSORY NOTE AND EACH OTHER
FINANCING DOCUMENT, AND THE RIGHTS, REMEDIES AND OBLIGATIONS OF THE PARTIES
HERETO AND THERETO, AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO THIS AGREEMENT OR SUCH FINANCING DOCUMENT, THE RELATIONSHIP OF THE
PARTIES, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF
THE PARTIES AND ALL OTHER MATTERS RELATING HERETO, THERETO OR ARISING THEREFROM
(WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
MARYLAND, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS.  NOTWITHSTANDING
THE FOREGOING, AGENT AND LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR
PROCEEDING AGAINST BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION WHICH AGENT AND LENDERS (IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 12.1) DEEM NECESSARY OR APPROPRIATE TO REALIZE ON THE COLLATERAL OR TO
OTHERWISE ENFORCE AGENT’S AND LENDERS’ RIGHTS AGAINST BORROWER OR ITS PROPERTY.
Borrower expressly submits and consents in advance to such jurisdiction in any
action or suit commenced in any such court, and Borrower hereby waives any
objection that it may have based upon lack of personal jurisdiction, improper
venue, or forum non conveniens and hereby consents to the granting of such legal
or equitable relief as is deemed appropriate by such court.  Borrower hereby
waives personal service of the summons, complaints, and other process issued in
such action or suit and agrees that service of such summons, complaints, and
other process may be made by registered or certified mail addressed to Borrower
at the address set forth in ARTICLE 11 of this Agreement and that service so
made shall be deemed completed upon the earlier to occur of Borrower’s actual
receipt thereof or three (3) days after deposit in the U.S. mail, proper postage
prepaid.

 

12.2          TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, AGENT
AND LENDERS EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE FINANCING DOCUMENTS OR
ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL
OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER
INTO THIS AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.





26

--------------------------------------------------------------------------------

 



12.3          Borrower, Agent and each Lender agree that each Credit Extension
(including those made on the Closing Date) shall be deemed to be made in, and
the transactions contemplated hereunder and in any other Financing Document
shall be deemed to have been performed in, the State of Maryland.

12.4         CONFESSION OF JUDGMENT.  UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT, EACH BORROWER AUTHORIZES ANY ATTORNEY ADMITTED TO PRACTICE BEFORE ANY
COURT OF RECORD IN THE UNITED STATES OR THE CLERK OF SUCH COURT TO APPEAR ON
BEHALF OF SUCH BORROWER IN ANY COURT IN ONE OR MORE PROCEEDINGS, OR BEFORE ANY
CLERK THEREOF OR PROTHONOTARY OR OTHER COURT OFFICIAL, AND TO CONFESS JUDGMENT
AGAINST BORROWER IN FAVOR OF AGENT (FOR THE BENEFIT OF ALL LENDERS) IN THE FULL
AMOUNT DUE ON THIS AGREEMENT (INCLUDING PRINCIPAL, ACCRUED INTEREST AND ANY AND
ALL CHARGES, FEES AND COSTS) PLUS ATTORNEYS’ FEES EQUAL TO FIFTEEN PERCENT (15%)
OF THE AMOUNT DUE (EXCEPT THAT AGENT SHALL NOT SEEK TO COLLECT AN AMOUNT IN
EXCESS OF ITS ACTUAL ATTORNEYS’ FEES), PLUS COURT COSTS, ALL WITHOUT PRIOR
NOTICE OR OPPORTUNITY OF SUCH BORROWER FOR PRIOR HEARING.  EACH BORROWER AGREES
AND CONSENTS THAT VENUE AND JURISDICTION SHALL BE PROPER IN THE CIRCUIT COURT OF
ANY COUNTY OF THE STATE OF MARYLAND.  THE AUTHORITY AND POWER TO APPEAR FOR AND
ENTER JUDGMENT AGAINST A BORROWER SHALL NOT BE EXHAUSTED BY ONE OR MORE
EXERCISES THEREOF, OR BY ANY IMPERFECT EXERCISE THEREOF, AND SHALL NOT BE
EXTINGUISHED BY ANY JUDGMENT ENTERED PURSUANT THERETO; SUCH AUTHORITY AND POWER
MAY BE EXERCISED ON ONE OR MORE OCCASIONS FROM TIME TO TIME, IN THE SAME OR
DIFFERENT JURISDICTIONS, AS OFTEN AS AGENT SHALL DEEM NECESSARY, CONVENIENT, OR
PROPER.

13          GENERAL PROVISIONS

13.1          Successors and Assigns.  

(a)          This Agreement binds and is for the benefit of the successors and
permitted assigns of each party.  Borrower may not assign this Agreement or any
rights or obligations under it without Agent’s and each Lender’s prior written
consent (which may be granted or withheld in Agent’s or such Lender’s
discretion).   Any Lender may at any time assign to one or more Eligible
Assignees all or any portion of such Lender’s Applicable Commitment and/or
Credit Extensions, together with all related obligations of such Lender
hereunder.  Borrower and Agent shall be entitled to continue to deal solely and
directly with such Lender in connection with the interests so assigned until
Agent shall have received and accepted an effective assignment agreement in form
and substance acceptable to Agent, executed, delivered and fully completed by
the applicable parties thereto, and shall have received such other information
regarding such Eligible Assignee as Agent reasonably shall
require.  Notwithstanding anything set forth in this Agreement to the contrary,
any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided, however, that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto. If requested by Agent, Borrower
agrees to (i) execute any documents reasonably required to effectuate and
acknowledge each assignment of an Applicable Commitment or Credit Extension to
an assignee hereunder, (ii) make Borrower’s management available to meet with
Agent and prospective participants and assignees of Applicable Commitments or
Credit Extensions and (iii) assist Agent or the Lenders in the preparation of
information relating to the financial affairs of Borrower as any prospective
participant or assignee of an Applicable Commitment or Credit Extension
reasonably may request.

(b)          From and after the date on which the conditions described above
have been met, (i) such Eligible Assignee shall be deemed automatically to have
become a party hereto and, to the extent of the interests assigned to such
Eligible Assignee pursuant to such assignment agreement, shall have the rights
and obligations of a Lender hereunder, and (ii) the assigning Lender, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such assignment agreement, shall be released from its rights and obligations
hereunder (other than those that survive termination).  Upon the request of the
Eligible Assignee (and, as applicable, the assigning Lender) pursuant to an
effective assignment agreement, each Borrower shall execute and deliver to Agent
for delivery to the Eligible Assignee (and, as applicable, the assigning Lender)
secured notes in the aggregate principal amount of the Eligible Assignee's
Credit Extensions or Applicable





27

--------------------------------------------------------------------------------

 



Commitments (and, as applicable, secured promissory notes in the principal
amount of that portion of the principal amount of the Credit Extensions or
Applicable Commitments retained by the assigning Lender). 

(c)          Agent, through its servicer, acting solely for this purpose as an
agent of Borrower, shall maintain at its servicer’s offices located in Bethesda,
Maryland a copy of each assignment agreement delivered to it and a Register for
the recordation of the names and addresses of each Lender, and the commitments
of, and principal amount (and stated interest) of the Credit Extensions owing
to, such Lender pursuant to the terms hereof (the “Register”). The entries in
such Register shall be conclusive, and Borrower, Agent and Lenders may treat
each Person whose name is recorded therein pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. Such Register shall be available for inspection by Borrower and
any Lender, at any reasonable time upon reasonable prior notice to Agent. Each
Lender that sells a participation shall, acting solely for this  purpose as an
agent of the Borrower maintain a register on which it enters the name and
address of each participant and the principal amounts (and stated interest) of
each participant’s interest in the Obligations (each, a “Participant Register”).
The entries in the Participant Registers shall be conclusive. Each Participant
Register shall be available for inspection by Borrower and the Agent at any
reasonable time upon reasonable prior notice to the applicable Lender; provided,
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person (including Borrower) except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.

(d)          Notwithstanding anything to the contrary contained in this
Agreement, the Credit Extensions (including any Secured Promissory Notes
evidencing such Credit Extensions) are registered obligations, the right, title
and interest of the Lenders and their assignees in and to such Credit Extensions
shall be transferable only upon notation of such transfer in the Register and no
assignment thereof shall be effective until recorded therein.  This Agreement
shall be construed so that the Credit Extensions are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Internal Revenue Code of 1986 as amended and Section 5f.103-1(c) of the
United States Treasury Regulations..

13.2          Indemnification.    

(a)          Borrower hereby agrees to promptly pay (i) all costs and expenses
of Agent (including, without limitation, the fees, costs and expenses of counsel
to, and independent appraisers and consultants retained by Agent) in connection
with the examination, review, due diligence investigation, documentation,
negotiation, closing and syndication of the transactions contemplated by the
Financing Documents, in connection with the performance by Agent of its rights
and remedies under the Financing Documents and in connection with the continued
administration of the Financing Documents including (A) any amendments,
modifications, consents and waivers to and/or under any and all Financing
Documents, and (B) any periodic public record searches conducted by or at the
request of Agent (including, without limitation, title investigations, UCC
searches, fixture filing searches, judgment, pending litigation and tax lien
searches and searches of applicable corporate, limited liability, partnership
and related records concerning the continued existence, organization and good
standing of certain Persons); (ii) without limitation of the preceding clause
(i), all costs and expenses of Agent in connection with the creation, perfection
and maintenance of Liens pursuant to the Financing Documents; (iii) without
limitation of the preceding clause (i), all costs and expenses of Agent in
connection with (A) protecting, storing, insuring, handling, maintaining or
selling any Collateral, (B) any litigation, dispute, suit or proceeding relating
to any Financing Document, and (C) any workout, collection, bankruptcy,
insolvency and other enforcement proceedings under any and all of the Financing
Documents; and (iv) all costs and expenses incurred by Agent or Lenders in
connection with any litigation, dispute, suit or proceeding relating to any
Financing Document and in connection with any workout, collection, bankruptcy,
insolvency and other enforcement proceedings under any and all Financing
Documents, whether or not Agent or Lenders are a party thereto. 

(b)          Borrower hereby agrees to indemnify, pay and hold harmless Agent
and Lenders and the officers, directors, employees, trustees, agents, investment
advisors, collateral managers, servicers, and counsel of Agent and Lenders
(collectively called the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including the fees and disbursements of counsel for such Indemnitee) in
connection with any investigative, response, remedial, administrative or





28

--------------------------------------------------------------------------------

 



judicial matter or proceeding, whether or not such Indemnitee shall be
designated a party thereto and including any such proceeding initiated by or on
behalf of a Credit Party, and the reasonable expenses of investigation by
engineers, environmental consultants and similar technical personnel and any
commission, fee or compensation claimed by any broker (other than any broker
retained by Agent or Lenders) asserting any right to payment for the
transactions contemplated hereby, which may be imposed on, incurred by or
asserted against such Indemnitee as a result of or in connection with the
transactions contemplated hereby and the use or intended use of the proceeds of
the Credit Facilities, except that Borrower shall have no obligation hereunder
to an Indemnitee with respect to any liability resulting from the gross
negligence or willful misconduct of such Indemnitee, as determined by a final
non-appealable judgment of a court of competent jurisdiction.  To the extent
that the undertaking set forth in the immediately preceding sentence may be
unenforceable, Borrower shall contribute the maximum portion which it is
permitted to pay and satisfy under applicable Law to the payment and
satisfaction of all such indemnified liabilities incurred by the Indemnitees or
any of them. No Indemnitee shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Financing Documents or the
transactions contemplated hereby or thereby.

(c)          Notwithstanding any contrary provision in this Agreement, the
obligations of Borrower under this Section 13.2 shall survive the payment in
full of the Obligations and the termination of this Agreement. NO INDEMNITEE
SHALL BE RESPONSIBLE OR LIABLE TO ANY CREDIT PARTY OR TO ANY OTHER PARTY TO ANY
FINANCING DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY
OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT,
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF
CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY
OTHER FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.

13.3          Time of Essence.  Time is of the essence for the payment and
performance of the Obligations in this Agreement.

13.4          Severability of Provisions.  Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.

13.5          Correction of Financing Documents.  Agent and the Lenders may
correct patent errors and fill in any blanks in this Agreement and the other
Financing Documents consistent with the agreement of the parties.

13.6          Integration.  This Agreement and the Financing Documents represent
the entire agreement about this subject matter and supersede prior negotiations
or agreements.  All prior agreements, understandings, representations,
warranties, and negotiations between the parties about the subject matter of
this Agreement and the Financing Documents merge into this Agreement and the
Financing Documents.

13.7          Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement. Delivery of an executed signature page of this Agreement by
facsimile transmission or electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.

13.8          Survival.  All covenants, representations and warranties made in
this Agreement continue in full force until this Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) have been satisfied.  The obligation of Borrower
in Section 13.2 to indemnify each Lender and Agent shall survive until the
statute of limitations with respect to such claim or cause of action shall have
run.  All powers of attorney and appointments of Agent or any Lender as
Borrower’s attorney in fact hereunder, and all of Agent’s and Lenders’ rights
and powers in respect thereof, are coupled with an interest, are irrevocable
until all Obligations (other than inchoate indemnity obligations and any other
obligations which, by their terms, are to survive the termination of this
Agreement) have been fully repaid and performed and Agent’s and the Lenders’
obligation to provide Credit Extensions terminates.





29

--------------------------------------------------------------------------------

 



13.9          Confidentiality.  In handling any confidential information of
Borrower, each of the Lenders and Agent shall use all reasonable efforts to
maintain, in accordance with its customary practices, the confidentiality of
information obtained by it pursuant to any Financing Document and designated in
writing by any Credit Party as confidential, but disclosure of information may
be made: (a) to the Lenders’ and Agent’s Subsidiaries or Affiliates; (b) to
prospective transferees or purchasers of any interest in the Credit Extensions;
(c) as required by Law, regulation, subpoena, order or other legal,
administrative, governmental or regulatory request; (d) to regulators or as
otherwise required in connection with an examination or audit, or to any
nationally recognized rating agency; (e) as Agent or any Lender considers
appropriate in exercising remedies under the Financing Documents; (f) to
financing sources that are advised of the confidential nature of such
information and are instructed to keep such information confidential; (g) to
third party service providers of the Lenders and/or Agent so long as such
service providers are bound to such Lender or Agent by obligations of
confidentiality; (h) to the extent necessary or customary for inclusion in
league table measurements; and (i) in connection with any litigation or other
proceeding to which such Lender or Agent or any of their Affiliates is a party
or bound, or to the extent necessary to respond to public statements or
disclosures by Credit Parties or their Affiliates referring to a Lender or Agent
or any of their Affiliates.  Confidential information does not include
information that either: (i) is in the public domain or in the Lenders’ and/or
Agent’s possession when disclosed to the Lenders and/or Agent, or becomes part
of the public domain after disclosure to the Lenders and/or Agent; or (ii) is
disclosed to the Lenders and/or Agent by a third party, if the Lenders and/or
Agent does not know that the third party is prohibited from disclosing the
information.  Agent and/or Lenders may use confidential information for any
purpose, including, without limitation, for the development of client databases,
reporting purposes, and market analysis, so long as Agent and/or Lenders, as
applicable, do not disclose Borrower’s identity or the identity of any Person
associated with Borrower unless otherwise permitted by this Agreement.  The
provisions of the immediately preceding sentence shall survive the termination
of this Agreement. The agreements provided under this Section 13.9 supersede all
prior agreements, understanding, representations, warranties, and negotiations
between the parties about the subject matter of this Section 13.9.

13.10          Right of Set-off.   Borrower hereby grants to Agent and to each
Lender, a lien, security interest and right of set-off as security for all
Obligations to Agent and each Lender hereunder, whether now existing or
hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Agent or the Lenders or any entity under the control of Agent or the Lenders
(including an Agent or Lender Affiliate) or in transit to any of them.  At any
time after the occurrence and during the continuance of an Event of Default,
without demand or notice, Agent or the Lenders may set-off the same or any part
thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the Obligations.  ANY AND ALL RIGHTS TO REQUIRE AGENT TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHT OF SET-OFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED. 

13.11          Publicity.  Borrower will not directly or indirectly publish,
disclose or otherwise use in any public disclosure, advertising material,
promotional material, press release or interview, any reference to the name,
logo or any trademark of Agent or any Lender or any of their Affiliates or any
reference to this Agreement or the financing evidenced hereby, in any case
except as required by applicable Law, subpoena or judicial or similar order, in
which case Borrower shall endeavor to give Agent prior written notice of such
publication or other disclosure.  Each Lender and Borrower hereby authorizes
each Lender to publish the name of such Lender and Borrower, the existence of
the financing arrangements referenced under this Agreement, the primary purpose
and/or structure of those arrangements, the amount of credit extended under each
facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which such Lender elects to submit for
publication.  In addition, each Lender and Borrower agrees that each Lender may
provide lending industry trade organizations with information necessary and
customary for inclusion in league table measurements after the Closing
Date.  With respect to any of the foregoing, such authorization shall be subject
to such Lender providing Borrower and the other Lenders with an opportunity to
review and confer with such Lender regarding, and approve, the contents of any
such tombstone, advertisement or information, as applicable, prior to its
initial submission for publication, but subsequent publications of the same
tombstone, advertisement or information shall not require Borrower’s approval.

13.12          No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if





30

--------------------------------------------------------------------------------

 



drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Agreement.

13.13          Approvals.  Unless expressly provided herein to the contrary, any
approval, consent, waiver or satisfaction of Agent or Lenders with respect to
any matter that is the subject of this Agreement or the other Financing
Documents may be granted or withheld by Agent and Lenders in their sole and
absolute discretion and credit judgment.

13.14          Amendments; Required Lenders; Inter-Lender Matters.  

(a)          No amendment, modification, termination or waiver of any provision
of this Agreement or any other Financing Document, no approval or consent
thereunder, or any consent to any departure by Borrower therefrom (in each case,
other than amendments, waivers, approvals or consents deemed ministerial by
Agent), shall in any event be effective unless the same shall be in writing and
signed by Borrower, Agent and Required Lenders.  Except as set forth in clause
(b) below, all such amendments, modifications, terminations or waivers requiring
the consent of the “Lenders” shall require the written consent of Required
Lenders.

(b)          No amendment, modification, termination or waiver of any provision
of this Agreement or any other Financing Document shall, unless in writing and
signed by Agent and by each Lender directly affected thereby: (i) increase or
decrease the Applicable Commitment of any Lender (which shall be deemed to
affect all Lenders), (ii) reduce the principal of or rate of interest on any
Obligation or the amount of any fees payable hereunder, (iii) postpone the date
fixed for or waive any payment of principal of or interest on any Credit
Extension, or any fees or reimbursement obligation hereunder, (iv) release all
or substantially all of the Collateral, or consent to a transfer of any of the
Intellectual Property, in each case, except as otherwise expressly permitted in
the Financing Documents (which shall be deemed to affect all Lenders), (v)
subordinate the lien granted in favor of Agent securing the Obligations (which
shall be deemed to affect all Lenders, except as otherwise provided below),
(vi) release a Credit Party from, or consent to a Credit Party’s assignment or
delegation of, such Credit Party’s obligations hereunder and under the other
Financing Documents or any Guarantor from its guaranty of the Obligations (which
shall be deemed to affect all Lenders) or (vii) amend, modify, terminate or
waive this Section 13.14(b) or the definition of “Required Lenders” or “Pro Rata
Share” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the consent of
each Lender.  For purposes of the foregoing, no Lender shall be deemed affected
by (i) waiver of the imposition of the Default Rate or imposition of the Default
Rate to only a portion of the Obligations, (ii) waiver of the accrual of late
charges, (iii) waiver of any fee solely payable to Agent under the Financing
Documents, (iv) subordination of a lien granted in favor of Agent provided such
subordination is limited to equipment being financed by a third party providing
Permitted Indebtedness. Notwithstanding any provision in this Section 13.14 to
the contrary, no amendment, modification, termination or waiver affecting or
modifying the rights or obligations of Agent hereunder shall be effective unless
signed by Agent and Required Lenders

(c)          Agent shall not grant its written consent to any deviation or
departure by Borrower or any Credit Party from the provisions of Article 7
without the prior written consent of the Required Lenders.  Required Lenders
shall have the right to direct Agent to take any action described in Section
10.2(b). Upon the occurrence of any Event of Default, Agent shall have the right
to exercise any and all remedies referenced in Section 10.2 without the written
consent of Required Lenders following the occurrence of an “Exigent
Circumstance” (as defined below).  Any reference in this Agreement to an
allocation between or sharing by the Lenders of any right, interest or
obligation “ratably,” “proportionally” or in similar terms shall refer to Pro
Rata Share unless expressly provided otherwise.  As used in this Section
13.14(c), “Exigent Circumstance” means any event or circumstance that, in the
reasonable judgment of Agent, imminently threatens the ability of Agent to
realize upon all or any material portion of the Collateral, such as, without
limitation, fraudulent removal, concealment, or abscondment thereof, destruction
or material waste thereof, or failure of Borrower after reasonable demand to
maintain or reinstate adequate casualty insurance coverage, or which, in the
judgment of Agent, could result in a material diminution in value of the
Collateral. 

13.15          Borrower Liability.  If there is more than one entity comprising
Borrower, then (a) any Borrower may, acting singly, request Credit Extensions
hereunder, (b) each Borrower hereby appoints the other as agent for the other
for all purposes hereunder, including with respect to requesting Credit
Extensions hereunder, (c) each Borrower shall be jointly and severally obligated
to pay and perform all obligations under the Financing Documents, including, but
not limited to, the





31

--------------------------------------------------------------------------------

 



obligation to repay all Credit Extensions made hereunder and all other
Obligations, regardless of which Borrower actually receives said Credit
Extensions, as if each Borrower directly received all Credit Extensions, and (d)
each Borrower waives (i) any suretyship defenses available to it under the Code
or any other applicable law, and (ii) any right to require the Lenders or Agent
to: (A) proceed against any Borrower or any other person; (B) proceed against or
exhaust any security; or (C) pursue any other remedy.  The Lenders or Agent may
exercise or not exercise any right or remedy they have against any Credit Party
or any security (including the right to foreclose by judicial or non-judicial
sale) without affecting any other Credit Party’s liability or any Lien against
any other Credit Party’s assets.  Notwithstanding any other provision of this
Agreement or other related document, until payment in full of the Obligations
and termination of the Applicable Commitments, each Borrower irrevocably waives
all rights that it may have at law or in equity (including, without limitation,
any law subrogating Borrower to the rights of the Lenders and Agent under this
Agreement) to seek contribution, indemnification or any other form of
reimbursement from any other Credit Party, or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made
by any Credit Party with respect to the Obligations in connection with this
Agreement or otherwise and all rights that it might have to benefit from, or to
participate in, any security for the Obligations as a result of any payment made
by a Credit Party with respect to the Obligations in connection with this
Agreement or otherwise.  Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section 13.15 shall
be null and void.  If any payment is made to a Credit Party in contravention of
this Section 13.15, such Credit Party shall hold such payment in trust for the
Lenders and Agent and such payment shall be promptly delivered to Agent for
application to the Obligations, whether matured or unmatured.

13.16          Reinstatement.  This Agreement shall remain in full force and
effect and continue to be effective should any petition or other proceeding be
filed by or against any Credit Party for liquidation or reorganization, should
any Credit Party become insolvent or make an assignment for the benefit of any
creditor or creditors or should an interim receiver, receiver, receiver and
manager or trustee be appointed for all or any significant part of any Credit
Party’s assets, and shall continue to be effective or to be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a fraudulent preference reviewable transaction or otherwise, all as
though such payment or performance had not been made.  In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

13.17          USA PATRIOT Act Notification.  Agent (for itself and not on
behalf of any Lender) and each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record certain information and documentation that identifies
Borrower, which information includes the name and address of Borrower and such
other information that will allow Agent or such Lender, as applicable, to
identify Borrower in accordance with the USA PATRIOT Act.

14          AGENT

14.1          Appointment and Authorization of Agent. Each Lender hereby
irrevocably appoints, designates and authorizes Agent to take such action on its
behalf under the provisions of this Agreement and each other Financing Document
and to exercise such powers and perform such duties as are expressly delegated
to it by the terms of this Agreement or any other Financing Document, together
with such powers as are reasonably incidental thereto. The provisions of this
Article 14 are solely for the benefit of Agent and Lenders and none of Credit
Parties nor any other Person shall have any rights as a third party beneficiary
of any of the provisions hereof.  The duties of Agent shall be mechanical and
administrative in nature.  Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Financing Document, Agent shall not
have any duties or responsibilities, except those expressly set forth herein,
nor shall Agent have or be deemed to have any fiduciary relationship with any
Lender or participant, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Financing Document or otherwise exist against Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Financing Documents with reference to Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.  Without limiting the
generality of the foregoing, Agent shall have the sole and exclusive right and
authority (to the exclusion of the Lenders), and is hereby authorized, to (a)
act as collateral agent for Agent and each Lender for purposes of the perfection
of all liens created by the





32

--------------------------------------------------------------------------------

 



Financing Documents and all other purposes stated therein, (b) manage, supervise
and otherwise deal with the Collateral, (c) take such other action as is
necessary or desirable to maintain the perfection and priority of the liens
created or purported to be created by the Financing Documents, (d) except as may
be otherwise specified in any Financing Document, exercise all remedies given to
Agent and the other Lenders with respect to the Collateral, whether under the
Financing Documents, applicable law or otherwise and (e) execute any amendment,
consent or waiver under the Financing Documents on behalf of any Lender that has
consented in writing to such amendment, consent or waiver; provided,  however,
that Agent hereby appoints, authorizes and directs each Lender to act as
collateral sub-agent for Agent and the Lenders for purposes of the perfection of
all liens with respect to the Collateral, including any deposit account
maintained by a Credit Party with, and cash and cash equivalents held by, such
Lender, and may further authorize and direct the Lenders to take further actions
as collateral sub-agents for purposes of enforcing such liens or otherwise to
transfer the Collateral subject thereto to Agent, and each Lender hereby agrees
to take such further actions to the extent, and only to the extent, so
authorized and directed. 

14.2          Successor Agent.

(a)          Agent may at any time assign its rights, powers, privileges and
duties hereunder to (i) another Lender, or (ii) any Person to whom Agent, in its
capacity as a Lender, has assigned (or will assign, in conjunction with such
assignment of agency rights hereunder) fifty percent (50%) or more of the Credit
Extensions or Applicable Commitments then held by Agent (in its capacity as a
Lender), in each case without the consent of the Lenders or Borrower.  Following
any such assignment, Agent shall give notice to the Lenders and Borrower.  An
assignment by Agent pursuant to this subsection (a) shall not be deemed a
resignation by Agent for purposes of subsection (b) below.

(b)          Without limiting the rights of Agent to designate an assignee
pursuant to subsection (a) above, Agent may at any time give notice of its
resignation to the Lenders and Borrower.  Upon receipt of any such notice of
resignation, Required Lenders shall have the right to appoint a successor
Agent.  If no such successor shall have been so appointed by Required Lenders
and shall have accepted such appointment within ten (10) Business Days after the
retiring Agent gives notice of its resignation, then the retiring Agent may, on
behalf of the Lenders, appoint a successor Agent; provided, however, that if
Agent shall notify Borrower and the Lenders that no Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice from Agent that no Person has accepted such
appointment and, from and following delivery of such notice, (i) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Financing Documents, and (ii) all payments, communications and
determinations provided to be made by, to or through Agent shall instead be made
by or to each Lender directly, until such time as Required Lenders appoint a
successor Agent as provided for above in this subsection (b). 

(c)          Upon (i) an assignment permitted by subsection (a) above, or (ii)
the acceptance of a successor’s appointment as Agent pursuant to subsection (b)
above, such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder and under the other Financing Documents (if not already discharged
therefrom as provided above in this subsection (c)).  The fees payable by
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor.  After
the retiring Agent’s resignation hereunder and under the other Financing
Documents, the provisions of this Article 14 shall continue in effect for the
benefit of such retiring Agent and its sub-agents in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
or was continuing to act as Agent.

14.3          Delegation of Duties. Agent may execute any of its duties under
this Agreement or any other Financing Document by or through its, or its
Affiliates’, agents, employees or attorneys-in-fact and shall be entitled to
obtain and rely upon the advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. Agent shall not be responsible
for the negligence or misconduct of any agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct.  Any such
Person to whom Agent delegates a duty shall benefit from this Article 14 to the
extent provided by Agent.

14.4         Liability of Agent. Except as otherwise provided herein, no
“Agent-Related Person” (as defined  below) shall (a) be liable for any action
taken or omitted to be taken by any of them under or in connection with this
Agreement or any other Financing Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct in connection
with its duties expressly set forth herein), or (b) be responsible in any manner
to any Lender or





33

--------------------------------------------------------------------------------

 



participant for any recital, statement, representation or warranty made by any
Credit Party or any officer thereof, contained herein or in any other Financing
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by Agent under or in connection with, this
Agreement or any other Financing Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
Financing Document, or for any failure of any Credit Party or any other party to
any Financing Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender or participant
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Financing
Document, or to inspect the Collateral, other properties or books or records of
any Credit Party or any Affiliate thereof.  The term “Agent-Related Person”
means the Agent, together with its Affiliates, and the officers, directors,
employees, agents, advisors, auditors and attorneys-in-fact of such Persons;
provided,  however, that no Agent-Related Person shall be an Affiliate of
Borrower.

14.5          Reliance by Agent. Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to Borrower),
independent accountants and other experts selected by Agent. Agent shall be
fully justified in failing or refusing to take any action under any Financing
Document (a) if such action would, in the opinion of Agent, be contrary to law
or any Financing Document, (b) if such action would, in the opinion of Agent,
expose Agent to any potential liability under any law, statute or regulation or
(c) if Agent shall not first have received such advice or concurrence of all
Lenders as it deems appropriate and, if it so requests, it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Financing Document in
accordance with a request or consent of all Lenders (or Required Lenders where
authorized herein) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

14.6          Notice of Default. Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default and/or Event of Default, unless Agent
shall have received written notice from a Lender or Borrower, describing such
default or Event of Default. Agent will notify the Lenders of its receipt of any
such notice. While an Event of Default has occurred and is continuing, Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Event of Default as Agent shall deem advisable or
in the best interest of the Lenders, including without limitation,  satisfaction
of other security interests, liens or encumbrances on the Collateral not
permitted under the Financing Documents, payment of taxes on behalf of Borrower
or any other Credit Party, payments to landlords, warehouseman, bailees and
other Persons in possession of the Collateral and other actions to protect and
safeguard the Collateral, and actions with respect to insurance claims for
casualty events affecting a Credit Party and/or the Collateral.

14.7          Credit Decision; Disclosure of Information by Agent. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by Agent hereafter taken, including any consent
to and acceptance of any assignment or review of the affairs of Borrower or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by any Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession.
Each Lender represents to Agent that it has, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
has deemed appropriate, made its own appraisal of, and investigation into, the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Credit Parties, and all applicable bank or other
regulatory Laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to Borrower
hereunder. Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Financing Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by Agent herein, Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any Credit Party which may
come into the possession of any Agent-Related Person.





34

--------------------------------------------------------------------------------

 



14.8          Indemnification of Agent. Whether or not the transactions
contemplated hereby are consummated, each  Lender shall, severally and pro rata
based on its respective Pro Rata Share, indemnify upon demand each Agent-Related
Person (to the extent not reimbursed by or on behalf of Borrower and without
limiting the obligation of Borrower to do so), and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities (which
shall not include legal expenses of Agent incurred in connection with the
closing of the transactions contemplated by this Agreement) incurred by it;
provided, however, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities to the
extent determined in a judgment by a court of competent jurisdiction to have
resulted from such Agent-Related Person’s own gross negligence or willful
misconduct; provided, however, that no action taken in accordance with the
directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 14.8. Without
limitation of the foregoing, each Lender shall, severally and pro rata based on
its respective Pro Rata Share, reimburse Agent upon demand for its ratable share
of any costs or out-of-pocket expenses (including Protective Advances incurred
after the closing of the transactions contemplated by this Agreement) incurred
by Agent (in its capacity as Agent, and not as a Lender) in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Financing Document, or any document contemplated by or referred to
herein, to the extent that Agent is not reimbursed for such expenses by or on
behalf of Borrower. The undertaking in this Section 14.8 shall survive the
payment in full of the Obligations, the termination of this Agreement and the
resignation of Agent.

14.9          Agent in its Individual Capacity.  With respect to its Credit
Extensions, MidCap shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
Agent, and the terms “Lender” and “Lenders” include MidCap in its individual
capacity. MidCap and its Affiliates may lend money to, invest in, and generally
engage in any kind of business with, any Credit Party and any of their
Affiliates and any person who may do business with or own securities of any
Credit Party or any of their Affiliates, all as if MidCap were not Agent and
without any duty to account therefor to Lenders.  MidCap and its Affiliates may
accept fees and other consideration from a Credit Party for services in
connection with this Agreement or otherwise without having to account for the
same to Lenders.  Each Lender acknowledges the potential conflict of interest
between MidCap as a Lender holding disproportionate interests in the Credit
Extensions and MidCap as Agent, and expressly consents to, and waives, any claim
based upon, such conflict of interest.

14.10       Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Credit
Party, Agent (irrespective of whether the principal of any Credit Extension,
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether Agent shall have made any demand on such Credit
Party) shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Credit Extensions and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and Agent and their respective agents and counsel
and all other amounts due the Lenders and Agent allowed in such judicial
proceeding); and

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Agent and, in the event that Agent shall
consent to the making of such payments directly to the Lenders, to pay to Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Agent and its agents and counsel, including Protective Advances.  To
the extent that Agent fails timely to do so, each Lender may file a claim
relating to such Lender’s claim.

 

14.11          Collateral and Guaranty Matters. The Lenders irrevocably
authorize Agent, at its option and in its discretion, to release (a) any Credit
Party and any Lien on any Collateral granted to or held by Agent under any
Financing Document upon the date that all Obligations due hereunder have been
fully and indefeasibly paid in full and no Applicable





35

--------------------------------------------------------------------------------

 



Commitments or other obligations of any Lender to provide funds to Borrower
under this Agreement remain outstanding, and (b) any Lien on any Collateral that
is transferred or to be transferred as part of or in connection with any
transfer permitted hereunder or under any other Financing Document. Upon request
by Agent at any time, all Lenders will confirm in writing Agent’s authority to
release its interest in particular types or items of Collateral pursuant to this
Section 14.11.

14.12        Advances; Payments; Non-Funding Lenders.

(a)          Advances; Payments.  If Agent receives any payment for the account
of Lenders on or prior to 11:00 a.m. (New York time) on any Business Day, Agent
shall pay to each applicable Lender such Lender’s Pro Rata Share of such payment
on such Business Day. If Agent receives any payment for the account of Lenders
after 11:00 a.m. (New York time) on any Business Day, Agent shall pay to each
applicable Lender such Lender’s Pro Rata Share of such payment on the next
Business Day. To the extent that any Lender has failed to fund any Credit
Extension (a “Non-Funding Lender”), Agent shall be entitled to set-off the
funding short-fall against that Non-Funding Lender’s Pro Rata Share of all
payments received from Borrower.

(b)          Return of Payments.

(i)          If Agent pays an amount to a Lender under this Agreement in the
belief or expectation that a related payment has been or will be received by
Agent from a Credit Party and such related payment is not received by Agent,
then Agent will be entitled to recover such amount (including interest accruing
on such amount at the Federal Funds Rate for the first Business Day and
thereafter, at the rate otherwise applicable to such Obligation) from such
Lender on demand without set-off, counterclaim or deduction of any kind. 

(ii)          If Agent determines at any time that any amount received by Agent
under this Agreement must be returned to a Credit Party or paid to any other
person pursuant to any insolvency law or otherwise, then, notwithstanding any
other term or condition of this Agreement or any other Financing Document, Agent
will not be required to distribute any portion thereof to any Lender.  In
addition, each Lender will repay to Agent on demand any portion of such amount
that Agent has distributed to such Lender, together with interest at such rate,
if any, as Agent is required to pay to a Credit Party or such other person,
without set-off, counterclaim or deduction of any kind.

14.13        Miscellaneous.

(a)          Neither Agent nor any Lender shall be responsible for the failure
of any Non-Funding Lender to make a Credit Extension or make any other advance
required hereunder.  The failure of any Non‑Funding Lender to make any Credit
Extension or any payment required by it hereunder shall not relieve any other
Lender (each such other Lender, an “Other Lender”) of its obligations to make
the Credit Extension or payment required by it, but neither any Other Lender nor
Agent shall be responsible for the failure of any Non-Funding Lender to make a
Credit Extension or make any other payment required hereunder.  Notwithstanding
anything set forth herein to the contrary, a Non-Funding Lender shall not have
any voting or consent rights under or with respect to any Financing Document or
constitute a “Lender” (or be included in the calculation of “Required Lender”
hereunder) for any voting or consent rights under or with respect to any
Financing Document.  At Borrower’s request, Agent or a person reasonably
acceptable to Agent shall have the right with Agent’s consent and in Agent’s
sole discretion (but shall have no obligation) to purchase from any Non-Funding
Lender, and each Non-Funding Lender agrees that it shall, at Agent’s request,
sell and assign to Agent or such person, all of the Applicable Commitments and
all of the outstanding Credit Extensions of that Non-Funding Lender for an
amount equal to the principal balance of the Credit Extensions held by such
Non-Funding Lender and all accrued interest and fees with respect thereto
through the date of sale, such purchase and sale to be consummated pursuant to
an executed assignment agreement reasonably acceptable to Agent.

(b)          Each Lender shall promptly remit to the other Lenders such sums as
may be necessary to ensure the ratable repayment of each Lender’s portion of any
Credit Extension and the ratable distribution of interest, fees and
reimbursements paid or made by any Credit Party.  Notwithstanding the foregoing,
if this Agreement requires payments of principal and interest to be made
directly to the Lenders, a Lender receiving a scheduled payment shall not be
responsible for determining whether the other Lenders also received their
scheduled payment on such date; provided, however, if it is determined that a
Lender received more than its ratable share of scheduled payments made on any
date or dates, then such





36

--------------------------------------------------------------------------------

 



Lender shall remit to the Agent (for Agent to redistribute to itself and the
Lenders in a manner to ensure the payment to Agent of any sums due Agent
hereunder and the ratable repayment of each Lender’s portion of any Credit
Extension and the ratable distribution of interest, fees and reimbursements)
such sums as may be necessary to ensure the ratable payment of such scheduled
payments, as instructed by Agent.  If any payment or distribution of any kind or
character, whether in cash, properties or securities and whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise, shall
be received by a Lender in excess of its ratable share, then (i) the portion of
such payment or distribution in excess of such Lender’s ratable share shall be
received by such Lender in trust for application to the payments of amounts due
on the other Lender’s claims, or, in the case of Collateral, shall hold such
Collateral for itself and as agent and bailee for the Agent and other Lenders
and (ii) such Lender shall promptly advise the Agent of the receipt of such
payment, and, within five (5) Business Days of such receipt and, in the case of
payments and distributions, such Lender shall purchase (for cash at face value)
from the other Lenders (through the Agent), without recourse, such
participations in the Credit Extension made by the other Lenders as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them in accordance with the respective Pro Rata Shares of the
Lenders; provided,  however, that if all or any portion of such excess payment
is thereafter recovered by or on behalf of a Credit Party from such purchasing
Lender, the purchase shall be rescinded and the purchase price restored to the
extent of such recovery, but without interest; provided,  further, that the
provisions of this Section 14.13(b)  shall not be construed to apply to (x) any
payment made by a Credit Party pursuant to and in accordance with the express
terms of this Agreement or the other Financing Documents, or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Applicable Commitment pursuant to Section
13.1.  Borrower agrees that any Lender so purchasing a participation from
another Lender pursuant to this Section 14.13(b)  may exercise all its rights of
payment (including the right of set-off) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation.  No documentation other than notices and the like shall
be required to implement the terms of this Section 14.13(b).  The Agent shall
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased pursuant to this Section 14.13(b) and shall
in each case notify the Lenders following any such purchases.

15          DEFINITIONS

In addition to any terms defined elsewhere in this Agreement, or in any schedule
or exhibit attached hereto, as used in this Agreement, the following terms have
the following meanings:

“Access Agreement” means a landlord consent, bailee letter or warehouseman’s
letter, in form and substance reasonably satisfactory to Agent, in favor of
Agent executed by such landlord, bailee or warehouseman, as applicable, for any
third party location.

“Account” means any “account”, as defined in the Code, with such additions to
such term as may hereafter be made, and includes, without limitation, all
accounts receivable and other sums owing to Borrower.

“Account Debtor” means any “account debtor”, as defined in the Code, with such
additions to such term as may hereafter be made.

“Affiliate” means, with respect to any Person, a Person that owns or controls
directly or indirectly the Person, any Person that controls or is controlled by
or is under common control with the Person, and each of that Person’s senior
executive officers, directors, partners and, for any Person that is a limited
liability company, that Person’s managers and members.

“Agent” means, MidCap, not in its individual capacity, but solely in its
capacity as agent on behalf of and for the benefit of the Lenders, together with
its successors and assigns.

“Agreement” has the meaning given it in the preamble of this Agreement.

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the Laws comprising or implementing the Bank Secrecy Act, and the
Laws administered by OFAC.





37

--------------------------------------------------------------------------------

 



“Applicable Commitment” has the meaning given it in Section 2.2.

“Applicable Floor” means for each Credit Facility the per annum rate of interest
specified on the Credit Facility Schedule; provided, however, that for the
Applicable Prime Rate, the Applicable Floor is a per annum rate that is three
hundred  (300) basis points above the Applicable Floor for the Applicable Libor
Rate.

“Applicable Index Rate” means, for any Applicable Interest Period, the rate per
annum determined by Agent equal to the Applicable Libor Rate; provided, however,
that in the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of Agent or any Lender, make it unlawful or impractical for Agent or
such Lender to fund or maintain Obligations bearing interest based upon the
Applicable Libor Rate, Agent or such Lender shall give notice of such changed
circumstances to Agent and Borrower and the Applicable Index Rate for
Obligations outstanding or thereafter extended or made by Agent or such Lender
shall thereafter be the Applicable Prime Rate until Agent or such Lender
determines (as to the portion of the Credit Extensions or Obligations owed to
it) that it would no longer be unlawful or impractical to fund or maintain such
Obligations or Credit Extensions at the Applicable Libor Rate. In the event that
Agent shall have determined (which determination shall be final and conclusive
and binding upon all parties hereto), as of any Applicable Interest Rate
Determination Date, that adequate and fair means do not exist for ascertaining
the interest rate applicable to any Credit Facility on the basis provided for
herein, then Agent may select a comparable replacement index and corresponding
margin.

“Applicable Interest Period” for each Credit Facility has the meaning specified
for that Credit Facility in the Credit Facility Schedule; provided, however,
that at any time that the Applicable Prime Rate is the Applicable Index Rate,
Applicable Interest Period shall mean the period commencing as of the most
recent Applicable Interest Rate Determination Date and continuing until the next
Applicable Interest Rate Determination Date or such earlier date as the
Applicable Prime Rate shall no longer be the Applicable Index Rate; and
provided, further, that at any time the Libor Rate Index is adjusted as set
forth in the definition thereof, or re-implemented following invocation of the
Applicable Prime Rate as permitted herein, the Applicable Interest Period shall
mean the period commencing as of such adjustment or re-implementation and
continuing until the next Applicable Interest Rate Determination Date, if any.

“Applicable Interest Rate” means a per annum rate of interest equal to the
Applicable Index Rate plus the Applicable Margin.

“Applicable Interest Rate Determination Date” means the second (2nd) Business
Day prior to the first (1st) day of the related Applicable Interest Period;
provided, however, that at any time that the Applicable Prime Rate is the
Applicable Index Rate, Applicable Interest Rate Determination Date means the
date of any change in the Base Rate Index; and provided, further, that at any
time the Libor Rate Index is adjusted as set forth in the definition thereof,
the Applicable Interest Rate Determination Date shall mean the date of such
adjustment or the second (2nd) Business Day prior to the first (1st) day of the
related Applicable Interest Period, as elected by Agent.

“Applicable Libor Rate” means, for any Applicable Interest Period, the rate per
annum, determined by Agent (rounded upwards, if necessary, to the next
1/100th%), equal to the greater of (a) the Applicable Floor and (b) the Libor
Rate Index. 

“Applicable Margin” for each Credit Facility has the meaning specified for that
Credit Facility in the Credit Facility Schedule. 

“Applicable Prepayment Fee”, for each Credit Facility, has the meaning given it
in the Credit Facility Schedule for such Credit Facility. 

“Applicable Prime Rate” means, for any Applicable Interest Period, the rate per
annum, determined by Agent (rounded upwards, if necessary, to the next
1/100th%), equal to the greater of (a) the Applicable Floor and (b) the Base
Rate Index. 





38

--------------------------------------------------------------------------------

 



“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses (a)
and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender.

“Base Rate Index” means, for any Applicable Interest Period, the rate per annum,
determined by Agent (rounded upwards, if necessary, to the next 1/100th%) as
being the rate of interest announced, from time to time, within Wells Fargo
Bank, N.A. (“Wells Fargo”) at its principal office in San Francisco as its
“prime rate,” with the understanding that the “prime rate” is one of Wells
Fargo’s base rates (not necessarily the lowest of such rates) and serves as the
basis upon which effective rates of interest are calculated for those loans
making reference thereto and is evidenced by the recording thereof after its
announcement in such internal publications as Wells Fargo may designate;
provided, however, that Agent may, upon prior written notice to any Borrower,
choose a reasonably comparable index or source to use as the basis for the Base
Rate Index. 

“Blocked Person” means: (a) any Person listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

“Books” means all of books and records of a Person, including ledgers, federal
and state tax returns, records regarding the Person’s assets or liabilities, the
Collateral, business operations or financial condition, and all computer
programs or storage or any equipment containing such information.

 “Borrower” mean the entity(ies) described in the first paragraph of this
Agreement and each of their successors and permitted assigns. The term “each
Borrower” shall refer to each Person comprising the Borrower if there is more
than one such Person, or the sole Borrower if there is only one such
Person.  The term “any Borrower” shall refer to any Person comprising the
Borrower if there is more than one such Person, or the sole Borrower if there is
only one such Person.

“Borrowing Resolutions” means, with respect to any Person, those resolutions, in
form and substance satisfactory to Agent, adopted by such Person’s Board of
Directors or other appropriate governing body and delivered by such Person to
Agent approving the Financing Documents to which such Person is a party and the
transactions contemplated thereby, as well as any other approvals as may be
necessary or desired to approve the entering into the Financing Documents or the
consummation of the transactions contemplated thereby or in connection
therewith.

 “Business Day” means any day that is not (a) a Saturday or Sunday or (b) a day
on which Agent is closed.

“Change in Control” means any event, transaction, or occurrence as a result of
which (a) Preferred Investors cease to own and control all of the economic and
voting rights associated with ownership of at least fifty percent (50%) of the
outstanding securities of all classes of the Borrower on a fully diluted
basis (other than by the sale of Borrower’s equity securities in or following an
initial public offering; provided that upon the sale of Borrower’s equity
securities in an initial public offering, a Change in Control under this clause
(a) shall occur when any “person” (as such term is defined in Sections 3(a)(9)
and 13(d)(3) of the Exchange Act), other than a trustee or other fiduciary
holding securities under an employee benefit plan of Borrower, is or becomes a
beneficial owner (within the meaning Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of Borrower, representing
twenty-five percent (25%) or more of the combined voting power of Borrower’s
then outstanding securities); (b) during any period of twelve consecutive
calendar months, individuals who at the beginning of such period constituted the
board of directors or managers of Borrower (together with any new directors or
managers whose election by the board of directors or managers of Borrower was
approved by a vote of not less than two-thirds of the directors then still in
office who either were directors at the beginning of such period  or whose
election or nomination for election was previously so approved) cease for any
reason other than death or disability to constitute a majority of the directors
then in office; (c) the occurrence of any “change in control” or any term of
similar effect under any





39

--------------------------------------------------------------------------------

 



Material Agreement; (d) Borrower ceases to own and control, directly or
indirectly, all of the economic and voting rights associated with the
outstanding voting capital stock (or other voting equity interest) of each of
its Subsidiaries; or (e) any of the chief executive officer, the chief financial
officer or the chief scientific officer of Borrower as of the date hereof shall
cease to be involved in the day to day operations (including research and
development) or management of the business of Borrower, and a successor of such
officer reasonably acceptable to Agent is not appointed on terms reasonably
acceptable to Agent within 90 days of such cessation or involvement.

“Closing Date” has the meaning given it in the preamble of this Agreement.

“Code” means the Uniform Commercial Code in effect on the date hereof, as the
same may, from time to time, be enacted and in effect in the State of Maryland;
provided, however, that to the extent that the Code is used to define any term
herein or in any Financing Document and such term is defined differently in
different Articles or Divisions of the Code, the definition of such term
contained in Article or Division 9 shall govern; and provided, further, that in
the event that, by reason of mandatory provisions of Law, any or all of the
attachment, perfection, or priority of, or remedies with respect to, Agent’s
Lien on any Collateral is governed by the Uniform Commercial Code in effect in a
jurisdiction other than the State of Maryland the term “Code” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority, or remedies and for purposes of definitions relating to
such provisions.

 

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and Lenders, pursuant to this Agreement and the other
Financing Documents, including, without limitation, all of the property
described in Exhibit A hereto.

“Collateral Account” means any Deposit Account, Securities Account or Commodity
Account.

“Commitment Commencement Date” has the meaning given it in the Credit Facility
Schedule.

“Commitment Termination Date” has the meaning given it in the Credit Facility
Schedule.

“Commodity Account” means any “commodity account”, as defined in the Code, with
such additions to such term as may hereafter be made.

“Communication” has the meaning given it in Article 11.

“Compliance Certificate” means a certificate, duly executed by an authorized
officer of Borrower, appropriately completed and substantially in the form of
Exhibit B.

“Contingent Obligation” means, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co‑made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the Ordinary Course of Business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

“Control Agreement” means any control agreement entered into among the
depository institution at which Borrower maintains a Deposit Account or the
securities intermediary or commodity intermediary at which Borrower maintains a
Securities Account or a Commodity Account, Borrower, and Agent pursuant to which
Agent obtains control (within the meaning of the Code) for the benefit of the
Lenders over such Deposit Account, Securities Account or Commodity Account.





40

--------------------------------------------------------------------------------

 



“Credit Extension” means an advance or disbursement of proceeds to or for the
account of Borrower in respect of a Credit Facility.

“Credit Extension Form” means that certain form attached hereto as Exhibit C, as
the same may be from time to time revised by Agent.

“Credit Facility” means a credit facility specified on the Credit Facility
Schedule.

“Credit Party” means any Borrower, any Guarantor under a guarantee of the
Obligations or any part thereof, and any other Person (other than Agent, a
Lender or a participant of a Lender), whether now existing or hereafter acquired
or formed, that becomes obligated as a borrower, guarantor, surety, indemnitor,
pledgor, assignor or other obligor under any Financing Document, and any Person
whose equity interests or portion thereof have been pledged or hypothecated to
Agent under any Financing Document; and “Credit Parties” means all such Persons,
collectively.

“Default” means any fact, event or circumstance which with notice or passage of
time or both, could constitute an Event of Default.

“Default Rate” has the meaning given it in Section 2.6(b).

“Deposit Account” means any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Funding Account” is Borrower’s Deposit Account, account number
3300540510, maintained with Silicon Valley Bank and over which Agent has been
granted control for the ratable benefit of all Lenders.

“Dextenza” means the dexamethasone insert used for the treatment of
post-surgical ocular pain.

 

“Dollars,” “dollars” and “$” each means lawful money of the United States.

“Draw Period” means, for each Credit Facility, the period commencing on the
Commitment Commencement Date and ending on the Commitment Termination Date.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by Agent; provided, however, that notwithstanding the foregoing, “Eligible
Assignee” shall not include any Credit Party or any Subsidiary of a Credit
Party.  Notwithstanding the foregoing, in connection with assignments by a
Lender due to a forced divestiture at the request of any regulatory agency, the
restrictions set forth herein shall not apply and Eligible Assignee shall mean
any Person or party becoming an assignee incident to such forced divestiture.

“Environmental Law” means all any law (statutory or common), ordinance, treaty,
rule, regulation, order, policy, other legal requirement or determination of an
arbitrator or of a Governmental Authority and/or Required Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the workplace, the environment and natural
resources, and including public notification requirements and environmental
transfer of ownership, notification or approval statutes.

“Equipment” means all “equipment”, as defined in the Code, with such additions
to such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, and all
regulations promulgated thereunder.

“Event of Default” has the meaning given it in Section 10.1.





41

--------------------------------------------------------------------------------

 



“Exigent Circumstance” has the meaning given it in Section 13.14.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to Agent on such day on such transactions as determined by
Agent in a commercially reasonable manner.

“Fee Letters” means, collectively, the fee letter agreements among Borrower and
Agent and Borrower and each Lender.

“Financing Documents” means, collectively, this Agreement, the Perfection
Certificate, the Fee Letter(s), each note and guarantee executed by one or more
Credit Parties in connection with the indebtedness governed by this Agreement,
and each other present or future agreement executed by one or more Credit
Parties and, or for the benefit of, the Lenders and/or Agent in connection with
this Agreement, all as amended, restated, or otherwise modified from time to
time.

“Foreign Lender” has the meaning given it in Section 2.6(h)(iii).

“Funding Date”  means any date on which a Credit Extension is made to or on
account of Borrower which shall be a Business Day.

“GAAP”  means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
Person as may be approved by a significant segment of the accounting profession
in the United States, which are applicable to the circumstances as of the date
of determination.

“General Intangibles”  means all “general intangibles”, as defined in the Code,
with such additions to such term as may hereafter be made, and includes without
limitation, all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work, whether published or unpublished, any patents, trademarks, service marks
and, to the extent permitted under applicable Law, any applications therefor,
whether registered or not, any trade secret rights, including any rights to
unpatented inventions, payment intangibles, royalties, contract rights,
goodwill, franchise agreements, purchase orders, customer lists, route lists,
telephone numbers, domain names, claims, income and other tax refunds, security
and other deposits, options to purchase or sell real or personal property,
rights in all litigation presently or hereafter pending (whether in contract,
tort or otherwise), insurance policies (including, without limitation, key man,
property damage, and business interruption insurance), payments of insurance and
rights to payment of any kind.

“Governmental Authority”  means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Guarantor” means any present or future guarantor of the Obligations.

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; underground or above-ground storage tanks, whether empty or
containing any substance; any substance the presence of which is prohibited by
any Laws; toxic mold, any substance that requires special handling; and any
other material or substance now or in the future defined as a “hazardous
substance,” “hazardous material,” “hazardous waste,” “toxic substance,” “toxic
pollutant,” “contaminant,” “pollutant” or other words of similar import within
the meaning of any Environmental Law, including:  (a) any “hazardous substance”
defined as such in (or for purposes of) CERCLA, or any so-called “superfund” or
“superlien” Law, including the judicial interpretation thereof; (b) any
“pollutant or contaminant” as defined in 42 U.S.C.A. § 9601(33);





42

--------------------------------------------------------------------------------

 



(c) any material now defined as “hazardous waste” pursuant to 40 C.F.R. Part
260; (d) any petroleum or petroleum by-products, including crude oil or any
fraction thereof; (e) natural gas, natural gas liquids, liquefied natural gas,
or synthetic gas usable for fuel; (f) any “hazardous chemical” as defined
pursuant to 29 C.F.R. Part 1910; (g) any toxic or harmful substances, wastes,
materials, pollutants or contaminants (including, without limitation, asbestos,
polychlorinated biphenyls (“PCB’s”), flammable explosives, radioactive
materials, infectious substances, materials containing lead-based paint or raw
materials which include hazardous constituents); and (h) any other toxic
substance or contaminant that is subject to any Environmental Laws or other past
or present requirement of any Governmental Authority. 

“Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.

“Indebtedness”  means (a) indebtedness for borrowed money (including the
Obligations) or the deferred price of property or services, such as
reimbursement and other obligations for surety bonds and letters of credit, (b)
obligations evidenced by notes, bonds, debentures or similar instruments, (c)
capital lease obligations, (d) non-contingent obligations of such Person to
reimburse any bank or other Person in respect of amounts paid under a letter of
credit, banker’s acceptance or similar instrument, (e) equity securities of such
Person subject to repurchase or redemption other than at the sole option of such
Person, (f) obligations secured by a Lien on any asset of such Person, whether
or not such obligation is otherwise an obligation of such Person, (g)
“earnouts”, purchase price adjustments, profit sharing arrangements, deferred
purchase money amounts and similar payment obligations or continuing obligations
of any nature of such Person arising out of purchase and sale contracts, (h) all
Indebtedness of others guaranteed by such Person, (i) off-balance sheet
liabilities and/or pension plan or multiemployer plan liabilities of such
Person, (j) obligations arising under non-compete agreements, (k) obligations
arising under bonus, deferred compensation, incentive compensation or similar
arrangements, other than those arising in the Ordinary Course of Business, and
(l) Contingent Obligations.

“Indemnified Liabilities” means those liabilities described in Section 13.2(a)
and (b).

“Indemnitee” has the meaning given it in Section 13.2.

 “Insolvency Proceeding”  means any proceeding by or against any Person under
the United States Bankruptcy Code, or any other bankruptcy or insolvency Law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property”  includes without limitation, all copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, trade names, service marks, mask
works, rights of use of any name, domain names, or any other similar rights, any
applications therefor, whether registered or not, know-how, operating manuals,
trade secret rights, clinical and non-clinical data, rights to unpatented
inventions, and any claims for damage by way of any past, present, or future
infringement of any of the foregoing.

“Interest Only Extension No. 1” means the election by Borrower by written notice
delivered to Agent on or before January 29, 2018, to extend the beginning date
for principal payments from February 1, 2018 to August 1, 2018, which extension
shall occur only if on or before January 29, 2018  Borrower delivers evidence to
Agent, reasonably satisfactory to Agent, that Borrower has made its first
commercial sale of Dextenza in the United States to an unaffiliated third
Person.

“Interest Only Extension No. 2” means (a) the occurrence of the Interest Only
Extension No. 1 and (b) the election by Borrower by written notice delivered to
Agent on or before June 30, 2018, to extend the beginning date for principal
payments from August 1, 2018 to February 1, 2019, which extension shall occur
only if on or before June 30, 2018 Borrower delivers evidence to Agent,
reasonably satisfactory to Agent, that Net Sales from Dextenza have exceeded
$9,000,000 in the aggregate during calendar year 2018.





43

--------------------------------------------------------------------------------

 



“Inventory” means all “inventory”, as defined in the Code, with such additions
to such term as may hereafter be made, and includes without limitation all
merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products, including without limitation such
inventory as is temporarily out of Borrower’s custody or possession or in
transit and including any returned goods and any documents of title representing
any of the above.

 “Investment” means, with respect to any Person, directly or indirectly, (a) to
purchase or acquire any stock or stock equivalents, or any obligations or other
securities of, or any interest in, any Person, including the establishment or
creation of a Subsidiary, (b) to make or commit to make any acquisition of all
or substantially all of the assets of another Person, or of any business,
Product, business line or product line, division or other unit operation of any
Person or (c) make or purchase any advance, loan, extension of credit or capital
contribution to, or any other investment in, any Person.

“Joinder Requirements” has the meaning set forth in Section 6.8.

“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, guidance, guidelines,
ordinances, rules, judgments, orders, decrees, codes, plans, injunctions,
permits, concessions, grants, franchises, governmental agreements and
governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance.

“Lender” means any one of the Lenders.

“Lenders” means the Persons identified on the Credit Facility Schedule as
amended from time to time to reflect assignments made in accordance with this
Agreement.

“Libor Rate Index”  means, for any Applicable Interest Period, the rate per
annum, determined by Agent (rounded upwards, if necessary, to the next 1/100th%)
by dividing (a) the rate per annum, determined by Agent in accordance with its
customary procedures, and utilizing such electronic or other quotation sources
as it considers appropriate (rounded upwards, if necessary, to the next 1/100%),
to be the rate at which Dollar deposits (for delivery on the first day of such
Applicable Interest Period or, if such day is not a Business Day, on the
preceding Business Day) in the amount of One Million Dollars ($1,000,000) are
offered to major banks in the London interbank market on or about 11:00 a.m.
(New York time) on the Applicable Interest Rate Determination Date, for a period
of thirty (30) days, which determination shall be conclusive in the absence of
manifest error, by (b) 100% minus the Reserve Percentage; provided, however,
that Agent may, upon prior written notice to any Borrower, choose a reasonably
comparable index or source to use as the basis for the Libor Rate Index. The
Libor Rate Index may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable Law occurring subsequent to the
commencement of the then Applicable Interest Period, including changes in tax
laws (except changes of general applicability in corporate income tax laws) and
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), which additional or increased costs
would increase the cost of funding loans bearing interest based upon the Libor
Rate Index; provided, however, that notwithstanding anything in this Agreement
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in applicable Law”, regardless of the date
enacted, adopted or issued.  In any such event, the affected Lender shall give
Borrower and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Borrower may, by notice to such affected
Lender require such Lender to furnish to Borrower a statement setting forth the
basis for adjusting such Libor Rate Index and the method for determining the
amount of such adjustment. 

“Lien” means a claim, mortgage, deed of trust, lien, levy, charge, pledge,
security interest or other encumbrance of any kind, whether voluntarily incurred
or arising by operation of Law or otherwise against any property.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U,
or X of the Board of Governors of the Federal Reserve System.





44

--------------------------------------------------------------------------------

 



“Material Adverse Change” means (a) a material impairment in the perfection or
priority of the Agent’s Lien (or any Lender’s Lien therein to the extent
provided for in the Financing Documents) in the Collateral; (b) a material
impairment in the value of the Collateral; (c) a material adverse change in the
business, operations, or condition (financial or otherwise) of any Credit Party;
or (d) a material impairment of the prospect of repayment of any portion of the
Obligations.

“Material Agreement” means (a) the agreements listed in the Disclosure Schedule,
(b) each agreement or contract to which a Credit Party is a party relating to
licensure of Intellectual Property or development of Products or Intellectual
Property, and (c) any agreement or contract to which such Credit Party or its
Subsidiaries is a party the termination of which could reasonably be expected to
result in a Material Adverse Change. 

“Material Indebtedness” has the meaning given it in Section 10.1.

“Maturity Date” means December  1, 2020.

“Maximum Lawful Rate” has the meaning given it in Section 2.6(g).

“MidCap” has the meaning given it in the preamble of this Agreement.

“Net Sales” means gross sales revenue generated in the Ordinary Course of
Business from the commercial sales of Dextenza to unaffiliated third Persons,
less any returns, chargebacks, setoffs, upfront payments or other sale
adjustments of Borrower related to such commercial sales of Dextenza and applied
in accordance with GAAP.

“Obligations” means all of Borrower’s obligations to pay when due any debts,
principal, interest, Protective Advances, fees, indemnities and other amounts
Borrower owes the Agent or Lenders now or later, under this Agreement or the
other Financing Documents, including, without limitation, interest accruing
after Insolvency Proceedings begin (whether or not allowed) and debts,
liabilities, or obligations of Borrower assigned to the Lenders and/or Agent,
and the payment and performance of each other Credit Party’s covenants and
obligations under the Financing Documents. 

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Operating Documents” means, for any Person, such Person’s formation documents,
as certified with the Secretary of State of such Person’s state of formation on
a date that is no earlier than thirty (30) days prior to the Closing Date, and
(a) if such Person is a corporation, its bylaws in current form, (b) if such
Person is a limited liability company, its limited liability company agreement
(or similar agreement), and (c) if such Person is a partnership, its partnership
agreement (or similar agreement), each of the foregoing with all current
amendments or modifications thereto.

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party, as conducted
by such Credit Party in accordance with past practices, which shall in any event
be at arms-length.

“Original Closing Date” means April 17, 2014.

“Payment Date” means the first calendar day of each calendar month.

“Perfection Certificate”  means the Perfection Certificate delivered to Agent as
of the Closing Date, together with any amendments thereto required under this
Agreement.

“Permitted Contingent Obligations” means (a) Contingent Obligations resulting
from endorsements for collection or deposit in the Ordinary Course of Business;
(b) Contingent Obligations incurred in the Ordinary Course of Business with





45

--------------------------------------------------------------------------------

 



respect to surety and appeal bonds, performance bonds and other similar
obligations not to exceed Twenty-Five Thousand Dollars ($25,000) in the
aggregate at any time outstanding; (c) Contingent Obligations arising under
indemnity agreements with title insurers; (d) Contingent Obligations arising
with respect to customary indemnification obligations in favor of purchasers in
connection with dispositions of personal property assets permitted under Article
7; (e) so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Contingent Obligations
existing or arising under any swap contract, provided,  however, that such
obligations are (or were) entered into by Borrower or an Affiliate in the
Ordinary Course of Business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person and not for purposes of speculation;
and (f) other Contingent Obligations not permitted by clauses (a) through (e)
above, not to exceed $25,000 in the aggregate at any time outstanding. 

“Permitted Indebtedness” means:  (a) Borrower’s Indebtedness to the Lenders and
Agent under this Agreement and the other Financing Documents; (b) Indebtedness
existing on the Closing Date and described on the Disclosure Schedule; (c)
Indebtedness secured by Permitted Liens; (d) [reserved]; (e) unsecured
Indebtedness to trade creditors incurred in the Ordinary Course of Business; (f)
Permitted Contingent Obligations; (g) extensions, refinancings, modifications,
amendments and restatements of any items of Permitted Indebtedness (b) and (c)
above, provided, however, that the principal amount thereof is not increased or
the terms thereof are not modified to impose more burdensome terms upon the
obligors thereunder; and (h) Indebtedness consisting of intercompany loans and
advances made by any Borrower to any other  Borrower, provided that (1) the
obligations of the Borrower under such intercompany loan shall be subordinated
at all times to the Obligations of the Borrower hereunder or under the other
Financing Documents in a manner satisfactory to Agent and (2) to the extent that
such Indebtedness is evidenced by a promissory note or other written instrument,
Borrower shall pledge and deliver to Agent, for the benefit of itself and the
Lenders, the original promissory note or instrument, as applicable, along with
an endorsement in blank in form and substance satisfactory to Agent.

“Permitted Investments” means:  (a) Investments existing on the Closing Date and
described on the Disclosure Schedule; (b) Investments consisting of cash
equivalents; (c) any Investments in liquid assets permitted by Borrower’s
investment policy, as amended from time to time, provided that such investment
policy (and any such amendment thereto) has been approved in writing by Agent
(provided, that, under no circumstances shall Borrower be permitted to invest in
or hold Margin Stock); (d) Investments consisting of the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of any Credit Party; (e) Investments consisting of deposit
accounts or securities accounts in which the Agent has a first priority
perfected security interest except as otherwise provided by Section 6.6; (f)
Investments in Subsidiaries solely to the extent permitted pursuant to Section
6.8; (g) Investments consisting of (i) travel advances and employee relocation
loans and other employee loans and advances in the Ordinary Course of Business,
and (ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s board of directors; (h)
Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the Ordinary Course of Business; and (i) Investments consisting of
intercompany Indebtedness in accordance with and to the extent permitted by
clause (h) of the definition of “Permitted Indebtedness”.

“Permitted Liens” means: (a) Liens existing on the Closing Date and shown on the
Disclosure Schedule or arising under this Agreement and the other Financing
Documents; (b)           purchase money Liens securing no more than One
Million Five Hundred Thousand Dollars ($1,500,000) in the aggregate amount
outstanding (i) on Equipment acquired or held by a Credit Party incurred for
financing the acquisition of the Equipment, or (ii) existing on Equipment when
acquired, if the Lien is confined to the property and improvements and the
proceeds of the Equipment; (c) Liens for taxes, fees, assessments or other
government charges or levies, either not delinquent or being contested in good
faith and for which adequate reserves are maintained on the Books of the Credit
Party against whose asset such Lien exists, provided that no notice of any such
Lien has been filed or recorded under the Internal Revenue Code of 1986, as
amended, and the treasury regulations adopted thereunder; (d) statutory Liens
securing claims or demands of materialmen, mechanics, carriers, warehousemen,
landlords and other Persons imposed without action of such parties, provided
that they have no priority over any of Agent’s Lien and the aggregate amount of
such Liens for all Credit Parties does not any time exceed Twenty-Five Thousand
Dollars ($25,000); (e) leases or subleases of real property granted in the
Ordinary Course of Business, and leases, subleases, non-exclusive licenses or
sublicenses of property (other than real property or Intellectual Property)
granted in the Ordinary Course of Business, if the leases, subleases, licenses
and sublicenses do not prohibit granting Agent a security interest; (f) banker’s





46

--------------------------------------------------------------------------------

 



liens, rights of set-off and Liens in favor of financial institutions incurred
made in the Ordinary Course of Business arising in connection with a Credit
Party’s Collateral Accounts provided that such Collateral Accounts are subject
to a Control Agreement to the extent required hereunder; (g) Liens to secure
payment of workers’ compensation, employment insurance, old-age pensions, social
security and other like obligations incurred in the Ordinary Course of Business
(other than Liens imposed by ERISA); (h) Liens arising from judgments, decrees
or attachments in circumstances not constituting an Event of Default; (i)
easements, reservations, rights-of-way, restrictions, minor defects or
irregularities in title and similar charges or encumbrances affecting real
property not constituting a Material Adverse Change; (j) Liens incurred in the
extension, renewal or refinancing of the indebtedness secured by Liens described
in (a) and (b) above, but any extension, renewal or replacement Lien must be
limited to the property encumbered by the existing Lien and the principal amount
of the Indebtedness may not increase; and (k) Liens in favor of Silicon Valley
Bank on cash and/or securities in connection with the provision by Silicon
Valley Bank to Borrower of cash management services (including, without
limitation, merchant services, direct deposit of payroll, business credit cards
and check cashing services) and letters of credit, in an aggregate amount not to
exceed (1) at any time while the Specified SVB Letter of Credit remains
outstanding, the lesser of (a) the amount outstanding for such cash management
services and letters of credit and (b) the sum of (i) the then current stated
amount of the Specified SVB Letter of Credit plus (ii) Four Hundred Thousand
Dollars ($400,000.00), and (2) at any other time, the lesser of (a) the amount
outstanding for such cash management services and letters of credit and (b) Four
Hundred Thousand Dollars ($400,000.00).

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Preferred Investors” means Baxter Healthcare Corporation, Versant, SV Life
Sciences Fund IV, L.P., Polaris Ventures, and CHV.

“Pro Rata Share” means, as determined by Agent, with respect to each Credit
Facility and Lender holding an Applicable Commitment or Credit Extensions in
respect of such Credit Facility, a percentage (expressed as a decimal, rounded
to the ninth decimal place) determined by dividing (a) in the case of
fully-funded Credit Facilities, the amount of Credit Extensions held by such
Lender in such Credit Facility by the aggregate amount of all outstanding Credit
Extensions for such Credit Facility, and (b) in the case of Credit Facilities
that are not fully-funded, the amount of Credit Extensions and unfunded
Applicable Commitments held by such Lender in such Credit Facility by the
aggregate amount of all outstanding Credit Extensions and unfunded Applicable
Commitments for such Credit Facility.

“Protective Advances” means all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses) of Agent and Lenders for
preparing, amending, negotiating, administering, defending and enforcing the
Financing Documents (including, without limitation, those incurred in connection
with appeals or Insolvency Proceedings) or otherwise incurred by Agent or the
Lenders in connection with the Financing Documents.

“Register” has the meaning given it in Section 13.1(d).

“Registered Organization” means any “registered organization” as defined in the
Code, with such additions to such term as may hereafter be made.

“Required Lenders” means, unless all of the Lenders and Agent agree otherwise in
writing, Lenders having (a) more than sixty percent (60%) of the Applicable
Commitments of all Lenders, or (b) if such Applicable Commitments have expired
or been terminated, more than sixty percent (60%) of the aggregate outstanding
principal amount of the Credit Extensions. 

“Required Permit” means all licenses, certificates, accreditations, product
clearances or approvals, provider numbers or provider authorizations, supplier
numbers, provider numbers, marketing authorizations, other authorizations,
registrations, permits, consents and approvals of a Credit Party (a) issued or
required under Laws applicable to the business of Borrower or any of its
Subsidiaries or necessary in the manufacturing, importing, exporting,
possession, ownership, warehousing, marketing, promoting, sale, labeling,
furnishing, distribution or delivery of goods or services under Laws applicable
to the business of Borrower or any of its Subsidiaries, or (b) issued by any
Person from which Borrower or any of its Subsidiaries have received an
accreditation.  Without limiting the generality of the foregoing, “Required
Permits”  





47

--------------------------------------------------------------------------------

 



includes any Drug Application (including without limitation, at any point in
time, all licenses, approvals and permits issued by the FDA or any other
applicable Governmental Authority necessary for the testing, manufacture,
marketing or sale of any Product by any applicable Borrower(s) as such
activities are being conducted by such Borrower with respect to such Product at
such time) and any drug listings and drug establishment registrations under 21
U.S.C. Section 510, registrations issued by DEA under 21 U.S.C. Section 823 (if
applicable to any Product), and those issued by State governments for the
conduct of Borrower’s or any Subsidiary’s business.

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

“Responsible Officer” means any of the President and Chief Executive Officer or
Chief Financial Officer of Borrower. 

“Secretary’s Certificate” means, with respect to any Person, a certificate, in
form and substance satisfactory to Agent, executed by such Person’s secretary on
behalf of such Person certifying that (a) such Person has the authority to
execute, deliver, and perform its obligations under each of the Financing
Documents to which it is a party, (b) that attached as Exhibit A to such
certificate is a true, correct, and complete copy of the Borrower Resolutions
then in full force and effect authorizing and ratifying the execution, delivery,
and performance by such Person of the Financing Documents to which it is a
party, (c) the name(s) of the Person(s) authorized to execute the Financing
Documents on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Agent and the Lenders may
conclusively rely on such certificate unless and until such Person shall have
delivered to Agent a further certificate canceling or amending such prior
certificate.

“Secured Promissory Note” has the meaning given it in Section 2.7.

“Securities Account” means any “securities account”, as defined in the Code,
with such additions to such term as may hereafter be made.

“Specified SVB Letter of Credit” means letter of credit number SVBSF011096
issued by Silicon Valley Bank for the account of Borrower and for the benefit of
WS NV 15 Crosby Drive, LLC, Borrower’s landlord for its location at 15 Crosby
Drive, Bedford, Massachusetts, in the initial stated amount of $1,500,000 and
any renewal thereof or replacement letter of credit issued by Silicon Valley
Bank for the same purpose and for the same or a lesser amount. 

“Stated Rate” has the meaning given it in Section 2.6(g).

 “Subordination Agreement” means a subordination, intercreditor, or other
similar agreement in form and substance, and on terms, approved by Agent in
writing.

“Subsidiary” means, with respect to any Person, any Person of which more than
fifty percent (50.0%) of the voting stock or other equity interests (in the case
of Persons other than corporations) is owned or controlled, directly or
indirectly, by such Person.

“Taxes” has the meaning given it in Section 2.6(h).

“Transfer” has the meaning given it in Section 7.1.  

[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

 

 



48

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, intending that this instrument constitute an instrument
executed and delivered under seal, the parties hereto have caused this Agreement
to be executed as of the Closing Date.

BORROWER:

 

 

 

 

OCULAR THERAPEUTIX, INC.

 

 

 

 

By:

/s/ W. Bradford Smith (SEAL)

Name:

W. Bradford Smith

Title:

Chief Financial Officer

 





OCULAR THERAPEUTIX, INC.

SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
SIGNATURE PAGE

--------------------------------------------------------------------------------

 

 

AGENT:

 

 

MIDCAP FINANCIAL TRUST,  

 

as Agent for Lenders

 

 

 

 

 

By:

Apollo Capital Management, L.P.,

 

 

its investment manager

 

 

 

 

 

By:

Apollo Capital Management GP, LLC,

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Maurice Amsellem (SEAL)

 

Name:

Maurice Amsellem

 

Title:

Authorized Signatory

 

 

 

[Signatures continued on following page]





OCULAR THERAPEUTIX, INC.

SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
SIGNATURE PAGE

--------------------------------------------------------------------------------

 

 

LENDERS:

 

ELM 2016-1 TRUST

 

 

 

 

By:

MidCap Financial Services Capital Management, LLC, as Servicer

 

 

 

 

By:

/s/ Adam Day (SEAL)

Name:

Adam Day

Title:

Authorized Signatory

 

 

ELM 2016-1 Trust

c/o MidCap Financial Services Capital Management, LLC, as Servicer

7255 Woodmont Avenue, Suite 200

Bethesda, MD 20814

Attn: Portfolio Management

Phone: (301) 760-7600

Fax: (301) 941-1450

Email: notices@midcapfinancial.com

 

 

 

[Signatures continued on following page]





OCULAR THERAPEUTIX, INC.

SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
SIGNATURE PAGE

--------------------------------------------------------------------------------

 

 

MIDCAP FINANCIAL TRUST

 

By:

Apollo Capital Management, L.P.,

 

its investment manager

 

 

By:

Apollo Capital Management GP, LLC,

 

its general partner

 

 

By:

/s/ Maurice Amsellem (SEAL)

Name:

Maurice Amsellem

Title:

Authorized Signatory

 

MidCap Financial Trust

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Ave, Suite 200

Bethesda, MD 20814

Attn: Account Manager for Ocular Therapeutix transaction

Facsimile:  301-941-1450

Email:  notices@midcapfinancial.com 

 

With a copy to:

 

MidCap Financial Trust

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Ave, Suite 200

Bethesda, MD 20814

Attn: Legal

Facsimile:  301-941-1450

Email:  legalnotices@midcapfinancial.com





OCULAR THERAPEUTIX, INC.

SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
SIGNATURE PAGE

--------------------------------------------------------------------------------

 

 

SILICON VALLEY BANK

 

By:

/s/ Ryan Roller (SEAL)

Name:

Ryan Roller

Title:

Vice President

 

 

Silicon Valley Bank

275 Grove Street

Newton, MA 02466

Attn: Ryan Roller

Facsimile: 617-969-5965

Email: RRoller@svb.com

 

 

 

[Signatures continued on following page]

 





OCULAR THERAPEUTIX, INC.

SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
SIGNATURE PAGE

--------------------------------------------------------------------------------

 

 

FLEXPOINT MCLS SPV LLC

 

By:

David Edelman (SEAL)

Name:

David Edelman

Title:

Vice President

 

 

Flexpoint MCLS SPV, LLC

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Ave, Suite 200

Bethesda, MD 20814

Attn: Account Manager for Ocular transaction

Facsimile:  301-941-1450

Email: notices@midcapfinancial.com

 

 

 



OCULAR THERAPEUTIX, INC.

SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
SIGNATURE PAGE

--------------------------------------------------------------------------------

 

 

EXHIBITS AND SCHEDULES

 

 

EXHIBITS 

 

 

 

Exhibit A

Collateral

Exhibit B

Form of Compliance Certificate

Exhibit C

Credit Extension Form

 

 

SCHEDULES

 

Credit Facility Schedule

Amortization Schedule (for each Credit Facility)

Post-Closing Obligations Schedule

Closing Deliveries Schedule

Disclosure Schedule

Intangible Assets Schedule

Products Schedule

Required Permits Schedule

 





 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

COLLATERAL

 

The Collateral consists of all assets of Borrower, including all of Borrower’s
right, title and interest in and to the following personal property:

(a)          all goods, Accounts (including health-care insurance receivables),
Equipment, Inventory, contract rights or rights to payment of money, leases,
license agreements, franchise agreements, General Intangibles, commercial tort
claims, documents, instruments (including any promissory notes), chattel paper
(whether tangible or electronic), cash, deposit accounts, investment accounts,
commodity accounts and other Collateral Accounts, all certificates of deposit,
fixtures, letters of credit rights (whether or not the letter of credit is
evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and

(b)          all Borrower’s Books relating to the foregoing, and any and all
claims, rights and interests in any of the above and all substitutions for,
additions, attachments, accessories, accessions and improvements to and
replacements, products, proceeds and insurance proceeds of any or all of the
foregoing.

Notwithstanding the foregoing, except as provided below, the Collateral shall
not include any Intellectual Property of any Credit Party, whether now owned or
hereafter acquired, except to the extent that it is necessary under applicable
law to have a Lien and security interest in any such Intellectual Property in
order to have a perfected Lien and security interest in and to IP Proceeds
(defined below), and for the avoidance of any doubt, the Collateral shall
include, and Agent shall have a Lien and security interest in, (i) all IP
Proceeds, and (ii) all payments with respect to IP Proceeds that are received
after the commencement of a bankruptcy or insolvency proceeding.  The term “IP
Proceeds” means, collectively, all cash, Accounts, license and royalty fees,
claims, products, awards, judgments, insurance claims, and other revenues,
proceeds or income, arising out of, derived from or relating to any Intellectual
Property of any Credit Party, and any claims for damage by way of any past,
present or future infringement of any Intellectual Property of any Credit Party
(including, without limitation, all cash, royalty fees, other proceeds, Accounts
and General Intangibles that consist of rights of payment to or on behalf of a
Credit Party and the proceeds from the sale, licensing or other disposition of
all or any part of, or rights in, any Intellectual Property by or on behalf of a
Credit Party).

 

Pursuant to the terms of a certain negative pledge arrangement with Agent and
Lenders, Borrower has agreed not to encumber any of its Intellectual Property
without Agent’s and Lenders’ prior written consent.

 





 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

 

 

TO:

MidCap Financial Trust, as Agent

FROM:

Ocular Therapeutix Inc.

DATE:

________________, 20__

 

The undersigned authorized officer of Ocular Therapeutix, Inc., a Delaware
corporation (“Borrower”), certifies that under the terms and conditions of the
Second Amended and Restated Credit and Security Agreement between Borrower,
Agent and the Lenders (as amended, restated, supplemented, replaced or otherwise
modified from time to time, the “Agreement”):

(1)          Borrower is in complete compliance with all required covenants for
the month ending _______________, 201__, except as noted below;

(2)          there are no Events of Default;

(3)          all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further, that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;  

(4)          Each of Borrower and the other Credit Parties has timely filed all
required tax returns and reports, and has timely paid all foreign, federal,
state and local taxes, assessments, deposits and contributions owed except as
otherwise permitted pursuant to the terms of the Agreement; and

(5)         no Liens have been levied or claims made against Borrower or any of
its Subsidiaries relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Agent.

For Compliance Certificates delivered in respect of any month ending March 31,
June 30, September 30, and December 31, attached hereto are proposed updates (if
any) to the Disclosure Schedule, Intangible Assets Schedule, Required Permits
Schedule, and Products Schedule, to the extent required by the Agreement.

Attached are the required documents supporting the certifications set forth in
this Compliance Certificate.  The undersigned certifies, in his/her capacity as
an officer of the Borrower, that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.  The undersigned acknowledges, in his/her
capacity as an officer of Borrower, that no borrowings may be requested at any
time or date of determination that Borrower is not in compliance with any of the
terms of the Agreement, and that compliance is determined not just at the date
this certificate is delivered.  Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

Required

Complies

Monthly Financial Statements

Monthly within 30 days

Yes

No

Audited Financial Statements

Annually within 180 days after FYE

Yes

No

Board Approved Projections

Annually within 60 days after FYE

Yes

No

Compliance Certificate

Monthly within 30 days

Yes

No

 





 

--------------------------------------------------------------------------------

 

 

          The following are the exceptions with respect to the certification
above:  (If no exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

OCULAR THERAPEUTIX, INC.

 

AGENT USE ONLY

 

    

 

 

 

 

 

 

Received by:

 

By:

 

 

authorized signer

Name:

 

 

Date:

 

Title:

 

 

 

 

 

Verified:

 

 

 

authorized signer

 

 

Date:

 

 

 

 

 

 

Compliance Status:

Yes

No

 





 

--------------------------------------------------------------------------------

 

 

EXHIBIT C CREDIT EXTENSION Form

 

 

Deadline is Noon E.S.T.

 

 

Date: __________________, 201__

 

 

LOAN ADVANCE:

 

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

 

 

 

From Account #

 

 

To Account  #

 

 

 

 

(Loan Account #)

 

 

(Deposit Account #)

 

 

 

 

 

Amount of Advance $

 

 

 

 

 

 

All Borrower’s representations and warranties in the Second Amended and Restated
Credit and Security Agreement are true, correct and complete in all material
respects on the date of the request for an advance; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further, that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date:

 

 

 

 

Authorized Signature:

 

 

Phone Number:

 

 

 

Print Name/Title:

 

 

 

 

 

 

 

 

 

OUTGOING WIRE REQUEST:

 

Complete only if all or a portion of funds from the loan advance above is to be
wired.

 

 

 

 

Beneficiary Name:

 

 

 

 

 

 

Amount of Wire: $

 

 

 

Beneficiary Lender:

 

 

 

 

 

 

Account Number:

 

 

 

City and State:

 

 

 

 

 

 

 

Beneficiary Lender Transit (ABA) #:

 

 

Beneficiary Lender Code (Swift, Sort, Chip, etc.):

 

 

 

(For International Wire Only)

 

 

Intermediary Lender:

 

 

Transit (ABA) #:

 

 

 

 

 

 

For Further Credit to:

 

 

 

Special Instruction:

 

 

 

 

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me.

 

 

 

 

Authorized Signature:

 

 

2nd Signature (if required):

 

 

 

Print Name/Title:

 

 

Print Name/Title:

 

 

 

Telephone #:

 

 

Telephone #:

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

CREDIT FACILITY SCHEDULE

 

The following Credit Facilities are specified on this Credit Facility Schedule:

 

Credit Facility #1:

 

Credit Facility and Type:          Term, Tranche 1

 

Lenders for and their respective Applicable Commitments to this Credit Facility:

 

Lender

Applicable Commitment

Elm 2016-1 Trust

$5,441.007.97

MidCap Financial Trust

$2,137,939.39

Flexpoint MCLS SPV LLC

$1,421,052.64

Silicon Valley Bank

$9,000,000.00

 

 

The following defined terms apply to this Credit Facility:

 

Applicable Interest Period:  means the one-month period starting on the first
(1st) day of each month and ending on the last day of such month; provided,
however, that the first (1st) Applicable Interest Period for each Credit
Extension under this Facility shall commence on the date that the applicable
Credit Extension is made and end on the last day of such month.  

 

Applicable Floor:  means one percent (1.00%) per annum for the Applicable Libor
Rate. 

 

Applicable Margin:  a rate of interest equal to seven and one-quarter percent
 (7.25%) per annum.

 

Applicable Prepayment Fee:  means the following amount, calculated as of the
date (the “Accrual Date”) that the Applicable Prepayment Fee becomes payable in
the case of prepayments required under the Financing Documents or the date any
voluntary prepayment is made:  (a) for an Accrual Date on or after the Closing
Date through and including the date which is twelve (12) months after the
Closing Date, three and one quarter percent (3.25%) multiplied by the amount of
the outstanding principal of the Credit Extension prepaid or required to be
prepaid  (whichever is greater); (b) for an Accrual Date after the date which is
twelve (12) months after the Closing Date through and including the date which
is twenty-four (24) months after the Closing Date, two percent (2.00%)
multiplied by the amount of the outstanding principal of the Credit Extension
prepaid or required to be prepaid (whichever is great); (c) for an Accrual Date
after the date which is twenty-four (24) months after the Closing Date and
through and including the date immediately preceding the Maturity Date, one
percent (1.00%) multiplied by the amount of the outstanding principal of the
Credit Extension prepaid or required to be prepaid (whichever is greater);
provided that in the event all of the Credit Facilities under this Agreement are
refinanced by all of the Lenders party to this Agreement as of the Closing Date
(or their respective successors or assigns that are Affiliates of such Lenders),
the Applicable Prepayment Fee shall be waived solely in connection with such
refinancing.

 

Closed Period:  None. (For the avoidance of doubt, Borrower may prepay this
Credit Facility at any time in accordance with and subject to Section 2.3(d).)

 

Commitment Commencement Date:  the Closing Date

 

Commitment Termination Date:  the earliest to occur of (a) the close of the
Business Day following the Closing Date, (b) an Event of Default, (c) the
existence of any Default, or (d) the Maturity Date.

 

Minimum Credit Extension Amount:  $18,000,000

 

Permitted Purpose:    refinance the Existing Loan

 





1

--------------------------------------------------------------------------------

 

 

Credit Facility #2:

 

Credit Facility and Type:          Term, Tranche 2

 

Lenders for and their respective Applicable Commitments to this Credit Facility:

 

Lender

Applicable Commitment

MidCap Financial Trust

$4,210,526.32

Flexpoint MCLS SPV LLC

$789,473.68

Silicon Valley Bank

$5,000,000.00

 

 

The following defined terms apply to this Credit Facility:

 

Applicable Interest Period:  means the one-month period starting on the first
(1st) day of each month and ending on the last day of such month; provided,
however, that the first (1st) Applicable Interest Period for each Credit
Extension under this Facility shall commence on the date that the applicable
Credit Extension is made and end on the last day of such month.  

 

Applicable Floor:  means one percent (1.00%) per annum for the Applicable Libor
Rate. 

 

Applicable Margin:  a rate of interest equal to seven and one-quarter percent
(7.25%) per annum.

 

Applicable Funding Conditions: means that (1) the “Dextenza FDA Approval” (as
defined below) has occurred, (2) Borrower has delivered evidence to Agent,
reasonably satisfactory to Agent, that the Dextenza FDA Approval has occurred,
and (3) Agent has received a completed Credit Extension Form, in accordance with
Section 2.3(a).

 

“Dextenza FDA Approval”: means the approval by the FDA of the sale and marketing
of Dextenza in the United States.

 

Applicable Prepayment Fee:  means the following amount, calculated as of the
date (the “Accrual Date”) that the Applicable Prepayment Fee becomes payable in
the case of prepayments required under the Financing Documents or the date any
voluntary prepayment is made: (a) for an Accrual Date on or after the Closing
Date through and including the date which is twelve (12) months after the
Closing Date, three and one quarter percent (3.25%) multiplied by the amount of
the outstanding principal of the Credit Extension prepaid or required to be
prepaid  (whichever is greater); (b) for an Accrual Date after the date which is
twelve (12) months after the Closing Date through and including the date which
is twenty-four (24) months after the Closing Date, two percent (2.00%)
multiplied by the amount of the outstanding principal of the Credit Extension
prepaid or required to be prepaid (whichever is great); (c) for an Accrual Date
after the date which is twenty-four (24) months after the Closing Date and
through and including the date immediately preceding the Maturity Date, one
percent (1.00%) multiplied by the amount of the outstanding principal of the
Credit Extension prepaid or required to be prepaid (whichever is greater);
 provided that in the event all of the Credit Facilities under this Agreement
are refinanced by all of the Lenders party to this Agreement as of the Closing
Date (or their respective successors or assigns that are Affiliates of such
Lenders), the Applicable Prepayment Fee shall be waived solely in connection
with such refinancing.

 

Closed Period:  None. (For the avoidance of doubt, Borrower may prepay this
Credit Facility at any time in accordance with and subject to Section 2.3(d).)

 

Commitment Commencement Date:    the later to occur of (a) June 1, 2017, or (b)
satisfaction of the Applicable Funding Conditions for this Credit Facility.

 

Commitment Termination Date:  the earliest to occur of (a) September 1, 2017,
(b) an Event of Default, (c) the existence of any Default, or (d) the Maturity
Date.

 

Minimum Credit Extension Amount: $10,000,000

 

Permitted Purpose:    not applicable.





2

--------------------------------------------------------------------------------

 

 

Credit Facility #3:

 

Credit Facility and Type:          Term, Tranche 3

 

Lenders for and their respective Applicable Commitments to this Credit Facility:

 

Lender

Applicable Commitment

MidCap Financial Trust

$4,210,526.32

Flexpoint MCLS SPV LLC

$789,473.68

Silicon Valley Bank

$5,000,000.00

 

 

The following defined terms apply to this Credit Facility:

 

Applicable Interest Period:  means the one-month period starting on the first
(1st) day of each month and ending on the last day of such month; provided,
however, that the first (1st) Applicable Interest Period for each Credit
Extension under this Facility shall commence on the date that the applicable
Credit Extension is made and end on the last day of such month.  

 

Applicable Floor:  means one percent (1.00%) per annum for the Applicable Libor
Rate. 

 

Applicable Margin:  a rate of interest equal to seven and one-quarter percent
(7.25%) per annum.

 

Applicable Funding Conditions: means that (1) Borrower has met certain revenue
milestones that are mutually agreed upon by Borrower, Agent and all Lenders in
their sole discretion and are satisfied pursuant to evidence reasonably
satisfactory to Agent and (2) Agent has received a completed Credit Extension
Form, in accordance with Section 2.3(a).

 

Applicable Prepayment Fee:  means the following amount, calculated as of the
date (the “Accrual Date”) that the Applicable Prepayment Fee becomes payable in
the case of prepayments required under the Financing Documents or the date any
voluntary prepayment is made:  (a) for an Accrual Date on or after the Closing
Date through and including the date which is twelve (12) months after the
Closing Date, three and one quarter percent (3.25%) multiplied by the amount of
the outstanding principal of the Credit Extension prepaid or required to be
prepaid  (whichever is greater); (b) for an Accrual Date after the date which is
twelve (12) months after the Closing Date through and including the date which
is twenty-four (24) months after the Closing Date, two percent (2.00%)
multiplied by the amount of the outstanding principal of the Credit Extension
prepaid or required to be prepaid (whichever is great); (c) for an Accrual Date
after the date which is twenty-four (24) months after the Closing Date and
through and including the date immediately preceding the Maturity Date, one
percent (1.00%) multiplied by the amount of the outstanding principal of the
Credit Extension prepaid or required to be prepaid (whichever is greater);
 provided that in the event all of the Credit Facilities under this Agreement
are refinanced by all of the Lenders party to this Agreement as of the Closing
Date (or their respective successors or assigns that are Affiliates of such
Lenders), the Applicable Prepayment Fee shall be waived solely in connection
with such refinancing.

 

Closed Period:  None. (For the avoidance of doubt, Borrower may prepay this
Credit Facility at any time in accordance with and subject to Section 2.3(d).)

 

Commitment Commencement Date:  the later to occur of (a) September 1, 2018, or
(b) satisfaction of the Applicable Funding Conditions for this Credit Facility.

 

Commitment Termination Date:  the earliest to occur of (a) December 31, 2018,
(b) an Event of Default, (c) the existence of any Default, or (d) the Maturity
Date.

 

Minimum Credit Extension Amount: $10,000,000

 

Permitted Purpose:  not applicable.

 

 



3

--------------------------------------------------------------------------------

 

 

AMORTIZATION SCHEDULE 

 

If the Interest Only Extension No.1 has not occurred, commencing on February  1,
2018, and continuing on the first day of each calendar month thereafter, an
amount per month equal to the total amount of Credit Extensions made under all
Credit Facilities divided by thirty-five (35) months.

 

If the Interest Only Extension No. 1 has occurred, commencing on August 1, 2018,
and continuing on the first day of each calendar month thereafter, an amount per
month equal to the total amount of Credit Extensions made under all Credit
Facilities divided by twenty-nine  (29) months.

 

If the Interest Only Extension No. 1 and Interest Only Extension No. 2 has
occurred, commencing on February 1, 2019, and continuing on the first day of
each calendar month thereafter, an amount per month equal to the total amount of
Credit Extensions made under all Credit Facilities divided by twenty-three (23)
months.

 

 

 



1

--------------------------------------------------------------------------------

 

 

POST-CLOSING OBLIGATIONS SCHEDULE

 

Borrower shall satisfy and complete each of the following obligations, or
provide Agent each of the items listed below, as applicable, on or before the
date indicated below, all to the satisfaction of Agent in its sole and absolute
discretion:

 

1.          Within forty-five (45) days after the Closing Date, endorsements
showing Agent as lender’s loss payee and additional insured, as required
pursuant to Section 6.5; and

 

2.          Within sixty (60) days after the Closing Date, a fully-executed
Access Agreement from Borrower’s landlord for its location at 34 Crosby Drive,
Bedford, Massachusetts.

 

Borrower’s failure to complete and satisfy any of the above obligations on or
before the date indicated above, or Borrower’s failure to deliver any of the
above listed items on or before the date indicated above, shall constitute an
immediate and automatic Event of Default.

 

 



1

--------------------------------------------------------------------------------

 

 

CLOSING DELIVERIES SCHEDULE

 

1.            duly executed original signatures to the Financing Documents to
which Borrower is a party;

2.            duly executed original Secured Promissory Notes in favor of each
Lender so requesting with a face amount equal to such Lender’s Applicable
Commitment under each Credit Facility;

3.            the Operating Documents of Borrower and good standing certificates
of Borrower certified by the Secretary of State of the state(s) of organization
of Borrower as of a date no earlier than thirty (30) days prior to the Closing
Date;

4.            good standing certificates dated as of a date no earlier than
thirty (30) days prior to the Closing Date to the effect that Borrower is
qualified to transact business in all states in which the nature of Borrower’s
business so requires;

5.            duly executed original signatures to the completed Borrowing
Resolutions for Borrower;

6.            certified copies, dated as of a recent date, of financing
statement searches, as Agent shall request, accompanied by written evidence
(including any UCC termination statements) that the Liens indicated in any such
financing statements either constitute Permitted Liens or have been or, in
connection with the initial Credit Extension, will be terminated or released;

7.            the Perfection Certificate executed by the Borrower;

8.            a legal opinion of Borrower’s counsel dated as of the Closing Date
together with the duly executed original signatures thereto;

9.            evidence satisfactory to Agent that the insurance policies
required by Article 6 are in full force and effect;  

10.          payment of the fees and expenses of Agent and Lenders then accrued,
including pursuant to the Fee Letters;

11.          a duly executed original Secretary's Certificate dated as of the
Closing Date which includes copies of the completed Borrowing Resolutions for
Borrower;

12.          timely receipt by the Agent of an executed disbursement letter; 

13.          a certificate executed by a Responsible Officer of Borrower, in
form and substance satisfactory to Agent, which shall, among other things,
certify as to certain conditions to the funding of the Credit Extensions on the
Closing Date;  

14.          an amended and restated letter dated as of the date hereof from
Incept LLC to Agent, agreed and acknowledged by Agent and Borrower;

15.          a  duly executed amendment to the existing Control Agreement with
Silicon Valley Bank to reflect Agent as the creditor thereunder; and

16.          a duly executed notice under the existing Control Agreement with
U.S. Bank, N.A. and SVB Asset Management notifying U.S. Bank, N.A. and SVB Asset
Management that Agent is the creditor thereunder.

 

 

 



1

--------------------------------------------------------------------------------

 

 

DISCLOSURE SCHEDULE

 

 

Scheduled Permitted Liens

 

 

Debtor

Secured Party

Collateral

State and Jurisdiction

Filing Date and Number (include original file date and continuations,
amendments, etc.)

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Scheduled Permitted Indebtedness

 

Debtor

Creditor

Amount of Indebtedness outstanding as of _____ __, ____

Maturity Date

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule Permitted Investments

 

Debtor

Type of Investment

Date

Amount Outstanding as of _______

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Scheduled Material Agreements

1. Amended and Restated License Agreement, dated January 27, 2012, between the
Borrower and Incept LLC (the “Incept Agreement”).

2. Lease Agreement dated September 2, 2009, by and between the Borrower and
RAR2-Crosby Corporate Center QRS, Inc., as amended. 

3. Lease Agreement dated June 17, 2016 between the Borrower and WS NF 15 Crosby
Drive, LLC (filed with 2nd quarter 2016 10Q on August 9, 2016).





1

--------------------------------------------------------------------------------

 

 

4. Collaboration, Option and License Agreement between Borrower and Regeneron
Pharmaceuticals, Inc., dated October 10, 2016 (filed with 3rd quarter 10Q on
November 9, 2016).

5. AIA Document A133 – 2009 Exhibit A Guaranteed Maximum Price Amendment between
Borrower and Erland Construction, Inc. (construction of 15 Crosby Drive)

 

Scheduled Litigation

1. None

2.

3.

Scheduled ownership interest in any Chattel Paper, letter of credit rights,
commercial tort claims, Instruments, documents or investment property

1. None

2.

3.

 

 



2

--------------------------------------------------------------------------------

 

 

INTANGIBLE ASSETS SCHEDULE

SUMMARY OF ACTIVE UNITED STATES PATENTS AND FOREIGN APPLICATIONS EXCLUSIVELY
LICENSED TO OCULAR
THERAPEUTIX INC. IN ITS FIELD OF USE FROM INCEPT LLC UNDER THE INCEPT AGREEMENT.

 

 

Ref No.

Matter

Pat. No.

(Issue Date) OR

Serial No.

(Filing Date)

Status

03-US-01*

Composite Hydrogel Drug Delivery Systems

6,632,457

(08-14-2003)

Issued.  Expires August 14, 2018.

03-US-02*

Composite Hydrogel Drug Delivery Systems

7,413,752

(08-19-2008)

Issued.  Expires August 14, 2018.

03-US-03*

Composite Hydrogel Drug Delivery Systems

9,254,267

(02-09-2008)

Issued  Expires September 9, 2029

03-WO-CA*

Composite Hydrogel Drug Delivery Systems

2,339,482

(10-20-2009)

Issued.  Expires August 13, 2019.

03-WO-EP*

Composite Hydrogel Drug Delivery Systems

EP 99941154.9

(08-13-1999)

In Prosecution

03-WO-JP*

Composite Hydrogel Drug Delivery Systems

4601169

(10-08-2010)

Issued.  Expires August 13, 2019

04-US-01

Biocompatible Crosslinked Polymers

6,566,406

(05-20-2003)

Issued.  Expires December 4, 2019

04-US-02

Biocompatible Hydrogels Made With Small Molecule Precursors

8,003,705

(08-23-2011)

Issued.  Expires March 3, 2019

04-US-05

Biocompatible Polymers And Hydrogels And Methods Of Use

8,535,705

(09-17-2013)

Issued.  Expires August 3, 2024

04-WO-CA

Biocompatible Crosslinked Polymers

2,353,642

(11-10-2009)

Issued.  Expires December 3, 2019

06-US-01

Dehydrated Hydrogel Precursor-Based, Tissue Adherent Compositions And Methods Of
Use

6,703,047

(03-09-2004)

Issued.  Expires February 2, 2021. 

06-US-02

Dehydrated Hydrogel Precursor-Based, Tissue Adherent Compositions And Methods Of
Use

8,512,749

(08-20-2013)

Issued.  Expires March 29, 2029

07-US-02

Crosslinking Agents And Methods And Uses Therefore

6,887,974

(05-03-2005)

Issued.  Expires November17, 2018

07-US-03

Proteinaceous Gels Having Visualization Agents And Methods Of Use Thereof

7,211,651

(05-01-2007)

Issued.  Expires February 23, 2023

07-US-04

Crosslinked Albumin Hydrogels

7,057,019

(06-06-2006)

Issued.  Expires August 31, 2020

07-US-07

Implantable Materials And Compositions

8,557,535

(10-15-2013)

Issued.  Expires April 10, 2021

 





1

--------------------------------------------------------------------------------

 

 

 

Ref No.

Matter

Pat. No.

(Issue Date) OR

Serial No.

(Filing Date)

Status

10-US-01

Methods Of Using In Situ Hydration Articles For Sealing Of Augmentation Of
Tissue Or Vessels

6,605,294

(8-12-2003)

Issued.  Expires August 12, 2018

10-US-02

Methods Of Using In Situ Hydration Articles For Sealing Of Augmentation Of
Tissue Or Vessels

7,648,713

(1-19-2010)

Issued.  Expires August 11, 2020

12-US-01

Biocompatible Crosslinked Polymers

7,009,034

(03-07-2006)

Issued.  Expires November 13, 2018

12-US-02

Biocompatible Crosslinked Polymers With Visualization Agents

7,332,566

(02-19-2008)

Issued.  Expires September 22, 2017

12-US-03

Biocompatible Crosslinked Polymers With Visualization Agents

7,592,418

(09-22-2009)

Issued.  Expires September 6, 2019

20-US-01

Compositions And Methods For Controlled Drug Delivery From Biodegradable
Hydrogels

60/899,898

(02-06-2007)

Perfected

28-US-01

Hydrogel Polymeric Compositions And Methods

9,125,807

(09-08-2015)

Issued.  Expires July 22, 2028

28-US-02

Hydrogel Polymeric Compositions And Methods

12/485,192

(06-16-2009)

In Prosecution

28-US-03

Hydrogel Polymeric Compositions And Methods

9,370,485

(06-21-2016)

Issued.  Expires July 9, 2028

28-US-04

Hydrogel Polymeric Compositions And Methods

15/186,994

(06-20-2016)

In Prosecution

28-WO-AU

Hydrogel Polymeric Compositions And Methods

2008275786

(1-30-2014)

Issued.  Expired May 14, 2028

28-WO-EP

Hydrogel Polymeric Compositions And Methods

08754416.9

(05-14-2008)

Awaiting Exam

28-WO-JP

Hydrogel Polymeric Compositions And Methods

5693954

(02-13-2015)

Issued.  Expires May 14, 2028

36-US-01

Drug Delivery Through Punctum Plugs

61/152,081

(02-12-2009)

Perfected

36-US-02

Drug Delivery Through Hydrogel Plugs

8,409,606

(04-02-2013)

Issued.  Expires May 14, 2030

36-US-03

Drug Delivery Through Hydrogel Plugs

8,563,027

(10-22-2013)

Issued.  Expires February 12, 2030

36-WO-AU

Drug Delivery Through Hydrogel Plugs

2010213612

(08-13-2015)

Issued.  February 12, 2030

36-WO-CA

Drug Delivery Through Hydrogel Plugs

2,750,242

(02-12-2010)

Awaiting Exam

36-WO-CN

Drug Delivery Through Hydrogel Plugs

ZL201080016295

(08-19-2015)

Issued.  Expires February 12, 2030

36-WO-EP

Drug Delivery Through Hydrogel Plugs

10741771.9

(2-12-2010)

In Prosecution.

 





2

--------------------------------------------------------------------------------

 

 

Ref No.

Matter

Pat. No.

(Issue Date) OR

Serial No.

(Filing Date)

Status

36-WO-IN

Drug Delivery Through Hydrogel Plugs

6272/DELNP/2011

(02-12-2010)

Awaiting Exam

36-WO-JP

Drug Delivery Through Hydrogel Plugs

5890182

(02-26-2016)

Issued.  Expires February 26, 2030

42-US-01

Method For Applying Flowable Hydrogels To A Cornea

8,961,501

(02-24-2015)

Issued.  Expires October 8, 2032

50-US-01

Drug Delivery Systems and Applications

13/234,428

(09-16-2011)

In Prosecution.

52-US-01

Medical Organogel Processes And Compositions

61/566,768

(12-05-2011)

Perfected

52-US-02

Medical Organogel Processes And Compositions

9,205,150

(12-08-2015)

Issued.  Expires April, 17, 2033

52-US-03

Medical Organogel Processes And Compositions

14/926,707

(10-29-2015)

Awaiting Exam

52-WO-AU

Medical Organogel Processes And Compositions

2012347926

(12-05-2012)

Awaiting Exam

52-WO-CA

Medical Organogel Processes And Compositions

2,858,161

(12-05-2012)

Awaiting Exam

52-WO-CN

Medical Organogel Processes And Compositions

201280073745.X

(12-05-2012)

Awaiting Exam

52-WO-CN-HK

Medical Organogel Processes And Compositions

1203367

(10-30-2015)

Pending Issuance Of CN Case

52-WO-EP

Medical Organogel Processes And Compositions

12856353.3

(12-05-2012)

Awaiting Exam

52-WO-IN

Medical Organogel Processes And Compositions

4557/DELNP/2014

(12-05-2012)

Awaiting Exam

52-WO-JP

Medical Organogel Processes And Compositions

2014-546028

(12-05-2012)

Awaiting Exam

52-WO-KR

Medical Organogel Processes And Compositions

10-2014-7018751

(12-05-2012)

Awaiting Exam

62-US-01

Hydrogel Drug Delivery Implants

62/089,994

(12-10-2014)

Perfected

62-US-02

Hydrogel Drug Delivery Implants

14/965,258

(12-10-2015)

Awaiting Exam

62-WO-01

Hydrogel Drug Delivery Implants

PCT/US2015/064975

(12-10-2015)

Pending

64-US-01

Ocular Hydrogels

62/064,885

(10-16-2014)

Perfected

64-US-02

Ocular Gels Or Hydrogels And Microinjectors

14/878,243

(10-08-2015)

Awaiting Exam.

 





3

--------------------------------------------------------------------------------

 

 

Ref No.

Matter

Pat. No.

(Issue Date) OR

Serial No.

(Filing Date)

Status

64-WO-01

Ocular Gels or Hydrogels and Microinjectors

PCT/US2015/054637

(10-8-2015)

Pending

69-US-01

Drug Delivery From Hydrogels

62/160,394

(5-12-2015)

Perfected

69-US-02

Drug Delivery From Hydrogels

15/152,739

(5-12-2016)

Awaiting Exam

69-WO-01

Drug Delivery From Hydrogels

PCT/US2016/032046

(5-12-2016)

Pending

70-US-01

Improved Punctal Plugs

62/195,580

(7-22-2015)

Perfected

70-US-02

Coated Implants

15/217,559

(7-22-2016)

Awaiting Exam

70-WO-01

Coated Implants

PCT/US2016/043647

(7-22-2016)

Pending

74-US-01

Drug Delivery Devices And Methods

62/260,068

(11-25-2015)

Perfected

74-US-02

Shape Changing Drug Delivery Devices And Methods

15/360,430

(11-23-2016)

Awaiting Exam

74-WO-01

Shape Changing Drug Delivery Devices And Methods

PCT/US2016/063633

(11-23-2016)

Pending

75-US-01

Intracameral Drug Delivery Depots

62/398,985

(9-23-2016)

Pending

76-US-01

Prosthesis For Drug Delivery

62/319,033

(4-6-2016)

Pending

 

*also licensed nonexclusively to GENZYME CORP. 





4

--------------------------------------------------------------------------------

 

 

Trademarks

 

 

Ref No.

(Country)

Trademark

Registration No.

(Issue Date)

Status

15-US-01

(United States)

RESURE

4,135,965

(05/01/2012)

Registered.

 

15-WO-01

(Australia)

RESURE

1 050 699

(08-26-2010)

Protection granted 02/16/11.

15-WO-01

(China)

RESURE

1 050 699

(08-26-2010)

Protection granted 08/08/11.

15-WO-01

(Czech Republic)

RESURE

1 050 699

(08-26-2010)

Protection granted 05/06/11.

15-WO-01

(France)

RESURE

1 050 699

(08-26-2010)

Protection granted.

15-WO-01

(Germany)

RESURE

1 050 699

(08-26-2010)

Protection granted 2-25-11

15-WO-01

(Hungary)

RESURE

1 050 699

(08-26-2010)

Protection granted 06-29-11

15-WO-01

(Italy)

RESURE

1 050 699

(08-26-2010)

Protection granted 08/01/11.

15-WO-01

(Japan)

RESURE

1 050 699

(08-26-2010)

Registered 9-16-11.

15-WO-01

(Korea)

RESURE

1 050 699

(08-26-2010)

Protection granted 9/1/11. Assigned Int’l Reg. No.

15-WO-01

(Poland)

RESURE

1 050 699

(08-26-2010)

Protection granted 03/21/11.

15-WO-01

(Russia)

RESURE

1 050 699

(08-26-2010)

Protection granted 08/29/11.

15-WO-01

(Singapore)

RESURE

1 050 699

(08-26-2010)

Protection granted 01-19-2011.

15-WO-01

(Spain)

RESURE

1 050 699

(08-26-2010)

Protection granted 02-10-11.

 





5

--------------------------------------------------------------------------------

 

 

 

Ref No.

(Country)

Trademark

Registration No.

(Issue Date)

Status

15-WO-01

(United Kingdom)

RESURE

1 050 699

(08-26-2010)

Protection granted 01-10-11. 

N/A

(United States)

DEXTENZA

86425297

(10-16-14)

Protection granted 05-19-15.

 





6

--------------------------------------------------------------------------------

 

 

 

INTANGIBLE ASSETS SCHEDULE (CONTINUED)

 

LICENSE AND SIMILAR AGREEMENTS

 

LICENSE # 1 [COMPLETE FOR EACH AGREEMENT]

Name and Date of License Agreement:

Amended and Restated License Agreement, January 27, 2012

Borrower that is Licensee:

Ocular Therapeutix, Inc.

Name and address of Licensor:

Incept, LLC

Expiration Date of License

Perpetual

Exclusive License [Y/N]?

Yes

Restrictions on:

 

Right to Grant a Lien [Y/N]?

No

Right to Assign [Y/N]?

Yes, as part of a sale

Right to Sublicense [Y/N]?

Yes

Does Default or Termination Affect Agent’s Ability to sell [Y/N]?

 

Describe Licensed Intellectual Property For This License

Name / Identifier of IP

Type of IP (e.g., patent,
TM, ©, mask work)

Registration/

Publication or Application Number

Filing Date/Expiration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LICENSE # 2 [COMPLETE FOR EACH AGREEMENT]

Name and Date of License Agreement:

Collaboration, Option and License Agreement, dated October 10, 2016

Borrower that is Licensee:

Ocular Therapeutix, Inc.

Name and address of Licensor:

Regeneron Pharmaceuticals, Inc.

Expiration Date of License

Perpetual

Exclusive License [Y/N]?

Yes

Restrictions on:

 

Right to Grant a Lien [Y/N]?

No

Right to Assign [Y/N]?

Yes, as part of a sale

Right to Sublicense [Y/N]?

Yes

 





7

--------------------------------------------------------------------------------

 

 

 

 

 

Does Default or Termination Affect Agent’s Ability to sell [Y/N]?

 

Describe Licensed Intellectual Property For This License

Name / Identifier of IP

Type of IP (e.g., patent,
TM, ©, mask work)

Registration/

Publication or Application Number

Filing Date/Expiration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LICENSE # 3 [COMPLETE FOR EACH AGREEMENT]

Name and Date of License Agreement:

 

Borrower that is Licensee:

 

Name and address of Licensor:

 

Expiration Date of License

 

Exclusive License [Y/N]?

 

Restrictions on:

 

Right to Grant a Lien [Y/N]?

 

Right to Assign [Y/N]?

 

Right to Sublicense [Y/N]?

 

Does Default or Termination Affect Agent’s Ability to sell [Y/N]?

 

 





8

--------------------------------------------------------------------------------

 

 

 

Describe Licensed Intellectual Property For This License

Name / Identifier of IP

Type of IP (e.g., patent, TM, ©, mask work)

Registration/

Publication or Application Number

Filing Date/Expiration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



9

--------------------------------------------------------------------------------

 

 

PRODUCTS SCHEDULE

 

 

RESURE

DEXTENZA

 

 

 



1

--------------------------------------------------------------------------------

 

 

REQUIRED PERMITS SCHEDULE

Certificate of Compliance, Town of Bedford, Issued April 1, 2015

 

 

1

--------------------------------------------------------------------------------